Exhibit 10.3

 

HEALTH CARE AUTHORITY (HCA)

 

2006 – 2007 CONTRACT

 

FOR

 

BASIC HEALTH PLUS

 

AND

 

MATERNITY BENEFITS PROGRAM

 

APPROVED AS TO FORM BY THE ATTORNEY GENERAL’S OFFICE

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

DEFINITIONS

1

1.1

Action

1

1.2

Advance Directive

1

1.3

Ancillary Services

1

1.4

Appeal

1

1.5

Appeal Process

1

1.6

Basic Health Plus and Maternity Benefits Program (BH)

1

1.7

Children With Special Health Care Needs

1

1.8

Cold Call Marketing

1

1.9

Comparable Coverage

1

1.10

Consumer Assessment of Health Plans Survey (CAHPS®)

1

1.11

Continuity of Care

2

1.12

Coordination of Care

2

1.13

Covered Services

2

1.14

Duplicate Coverage

2

1.15

EPSDT

2

1.16

Eligible Clients

2

1.17

Emergency Medical Condition

2

1.18

Emergency Services

2

1.19

Enrollee

2

1.20

Enrollee with Special Health Care Needs

3

1.21

External Quality Review (EQR)

3

1.22

External Quality Review Organization (EQRO)

3

1.23

External Quality Review Protocols

3

1.24

External Quality Review Report - (EQRR)

3

1.25

Grievance

3

1.26

Grievance Process

3

1.27

Grievance System

3

1.28

Health Care Professional

3

1.29

Health Employer Data and Information Set - (HEDISâ)

4

1.30

Health Employer Data and Information Set (HEDISâ) Compliance Audit  Program

4

1.31

Managed Care

4

1.32

Managed Care Organization (MCO)

4

1.33

Marketing

4

1.34

Marketing Materials

4

1.35

Medically Necessary Services

4

1.36

National CAHPS® Benchmarking Database - (NCBD)

4

1.37

National Committee for Quality Assurance - (NCQA)

5

1.38

Participating Provider

5

1.39

Peer-Reviewed Medical Literature

5

1.40

Physician Group

5

1.41

Physician Incentive Plan

5

1.42

Post-stabilization Services

5

 

i

--------------------------------------------------------------------------------


 

1.43

Potential Enrollee

5

1.44

Primary Care Provider (PCP)

5

1.45

Quality

6

1.46

Risk

6

1.47

Service Areas

6

1.48

State Children’s Health Insurance Program (SCHIP)

6

1.49

Subcontract

6

1.50

Validation

6

2.

ENROLLMENT

6

2.1

Service Areas

6

2.2

Eligible Client Groups

7

2.3

Client Notification

7

2.4

Exemption from Enrollment

8

2.5

Enrollment Period

8

2.6

Enrollment Process

8

2.7

Effective Date of Enrollment

8

2.8

Enrollment Listing and Requirements for Contractor’s Response

9

2.9

Termination of Enrollment

9

2.10

Enrollment Not Discriminatory

12

3.

MARKETING AND INFORMATION REQUIREMENTS

12

3.1

Marketing

12

3.2

Information Requirements for Enrollees and Potential Enrollees

13

3.3

Equal Access for Enrollees & Potential Enrollees with Communication Barriers

16

4.

PAYMENT

18

4.1

Rates/Premiums

18

4.2

Delivery Case Rate Payment

20

4.3

Renegotiation of Rates

20

4.4

Reinsurance/Risk Protection

20

4.5

Recoupments

20

4.6

Rate Setting Methodology

21

4.7

Information for Rate Setting

21

4.8

Payments to Critical Access Hospitals (CAH)

21

4.9

Stop Loss for Hemophiliac Drugs

22

4.10

Encounter Data

22

5.

ACCESS

22

5.1

Network

22

5.2

Service Delivery Network

23

5.3

Timely Access to Care

23

5.4

Hours of Operation for Network Providers

23

5.5

24/7 Availability

24

5.6

Appointment Standards

24

5.7

Integrated Provider Network Database (IPND)

24

5.8

Provider Network-Distance Standards

24

5.9

Standards for Specialty and Primary Care Providers

25

5.10

Access to Specialty Care

26

5.11

Order of Acceptance

26

 

ii

--------------------------------------------------------------------------------


 

5.12

Provider Network Changes

26

6.

QUALITY OF CARE

26

6.1

Quality Assessment and Performance Improvement (QAPI) Program

26

6.2

Performance Improvement Projects

28

6.3

Performance Measures using Health Employer Data & Information Set (HEDISâ)

29

6.4

Consumer Assessment of Health Plans Survey (CAHPS®)

32

6.5

External Quality Review

34

6.6

Enrollee Mortality

35

6.7

Practice Guidelines

36

6.8

Drug Formulary Review and Approval

36

7.

SUBCONTRACTS

36

7.1

Contractor Remains Legally Responsible

36

7.2

Solvency Requirements for Subcontractors

36

7.3

Provider Nondiscrimination

37

7.4

Required Provisions

37

7.5

Health Care Provider Subcontracts

38

7.6

Health Care Provider Subcontracts Delegating Administrative Functions

40

7.7

Excluded Providers

40

7.8

Home Health Providers

41

7.9

Physician Incentive Plans

41

7.10

Payment to FQHCs/RHCs

44

7.11

Provider Education

44

7.12

Claims Payment Standards

44

7.13

FQHC/RHC Report

45

7.14

Provider Credentialing

45

8.

ENROLLEE RIGHTS AND PROTECTIONS

47

8.1

General Requirements

47

8.2

Cultural Considerations

47

8.3

Advance Directives

47

8.4

Enrollee Choice of PCP

49

8.5

Direct Access for Enrollees with Special Health Care Needs

49

8.6

Prohibition on Enrollee Charges for Covered Services

50

8.7

Provider/Enrollee Communication

50

8.8

Enrollee Self-Determination

50

9.

UTILIZATION MANAGEMENT  PROGRAM  AND AUTHORIZATION OF SERVICES

50

9.1

Utilization Management Program

50

9.2

Authorization of Services

52

10.

GRIEVANCE SYSTEM

54

10.1

General Requirements

54

10.2

Grievance Process

55

10.3

Appeal Process

56

10.4

Expedited Appeal Process

57

10.5

Hearings

58

10.6

Independent Review

59

10.7

Board of Appeals

59

10.8

Continuation of Services

59

 

iii

--------------------------------------------------------------------------------


 

10.9

Effect of Reversed Resolutions of Appeals and Fair Hearings

60

10.10

Actions, Grievances, Appeals and Independent Reviews

61

11.

BENEFITS

63

11.1

Scope of Services

63

11.2

Medical Necessity Determination

65

11.3

Enrollee Self-Referral

65

11.4

Women’s Health Care Services

66

11.5

Maternity Newborn Length of Stay

66

11.6

Continuity of Care

66

11.7

Coordination of Care

66

11.8

Second Opinions

68

11.9

Sterilizations and Hysterectomies

68

11.10

Experimental and Investigational Services

68

11.11

Enrollee Hospitalized at Enrollment

69

11.12

Enrollee Hospitalized at Disenrollment

70

11.13

General Description of Covered Services

70

11.14

Exclusions

76

11.15

Coordination of Benefits and Subrogation of Rights of Third Party Liability

80

12.

GENERAL TERMS AND CONDITIONS

81

12.1

Amendment

81

12.2

Assignment of this Contract

81

12.3

Access to Facilities and Records

82

12.4

Compliance with All Applicable Laws and Regulations

82

12.5

Complete Contract

83

12.6

Confidentiality

83

12.7

Contractor Certification Regarding Ethics

85

12.8

Covenant Against Contingent Fees

85

12.9

Data Certification Requirements

85

12.10

Disputes

86

12.11

HCA and DSHS Not Guarantor

87

12.12

Exclusions and Debarment

87

12.13

Five Percent Equity

87

12.14

Force Majeure

87

12.15

Fraud and Abuse Requirements–Policies and Procedures

88

12.16

Fraud and Abuse Reporting

89

12.17

Governing Law and Venue

89

12.18

Headings not Controlling

89

12.19

Health and Safety

89

12.20

Health Information Systems

89

12.21

Independent Contractor

90

12.22

Insolvency

90

12.23

Insurance

91

12.24

Mutual Indemnification and Hold Harmless

92

12.25

No Federal or State Endorsement

92

12.26

Notices

92

12.27

Order of Precedence

93

 

iv

--------------------------------------------------------------------------------


 

12.28

Program Information

94

12.29

Proprietary Rights

94

12.30

Records Maintenance and Retention

94

12.31

Sanctions

94

12.32

Severability

96

12.33

Solvency

96

12.34

State Conflict of Interest Safeguards

97

12.35

Survivability

97

12.36

Termination by the Contractor for Default

97

12.37

Termination by HCA for Default

97

12.38

Termination for Reduction in Funding

98

12.39

Termination - Information on Outstanding Claims

98

12.40

Terminations-Pre-termination Processes

98

12.41

Washington Public Disclosure Act

98

12.42

Waiver

99

 

 

Attachment A

Schedule of Events and Website References

 

 

 

 

Exhibit A

Premiums, Service Areas and Capacity

 

 

v

--------------------------------------------------------------------------------


 

1.         DEFINITIONS

 

The following definitions shall apply to this Contract:

 

1.1           Action means the denial or limited authorization of a requested
service, including the type or level of service; the reduction, suspension, or
termination of a previously authorized service; the denial, in whole or in part,
of payment for a service; or the failure to provide services or act in a timely
manner as required herein (42 CFR 438.400(b)).

 

1.2           Advance Directive means a written instruction, such as a living
will or durable power of attorney for health care, recognized under the laws of
the State of Washington, relating to the provision of health care when an
individual is incapacitated (WAC 388-501-0125, 42 CFR 438.6, 42 CFR 438.10, 42
CFR 422.128, and 42 CFR 489 Subpart I).

 

1.3           Ancillary Services means health care services which are auxiliary,
accessory, or secondary to a primary health care service.

 

1.4           Appeal means a request for review of an action (42 CFR
438.400(b)).

 

1.5           Appeal Process means the Contractor’s procedures for reviewing an
action.

 

1.6           Basic Health Plus and Maternity Benefits Program (BH)  means a
federal aid medical care program jointly administered by the HCA and Washington
State Department of Social and Health Services (DSHS) for certain children and
pregnant women as set forth in Eligible Client Groups, Section 2.2, of this
agreement.

 

1.7           Children with Special Health Care Needs means children identified
by DSHS to the Contractor as children served under the provisions of Title V of
the Social Security Act.

 

1.8           Cold Call Marketing means any unsolicited personal contact by the
Contractor or its designee, with a potential enrollee or an enrollee with
another BH or Healthy Options/State Children’s Health Insurance Program
(HO/SCHIP) contracted managed care organization for the purposes of marketing
(42 CFR 438.104(a)).

 

1.9           Comparable Coverage means an enrollee has other insurance that
DSHS has determined provides a full scope of health care benefits.

 

1.10         Consumer Assessment of Health Plans Survey (CAHPS®) means a
commercial and Medicaid standardized survey instrument used to measure client
experience of health care.

 

1

--------------------------------------------------------------------------------


 

1.11         Continuity of Care means the provision of continuous care for
chronic or acute medical conditions through enrollee transitions in providers or
service areas, between BH or HO/SCHIP contractors and between Medicaid
fee-for-service and BH or HO/SCHIP in a manner that does not interrupt medically
necessary care or jeopardize the enrollee’s health.

 

1.12         Coordination of Care means the Contractor’s mechanisms to assure
that the enrollee and providers have access to and take into consideration, all
required information on the enrollee’s conditions and treatments to ensure that
the enrollee receives appropriate health care services (42 CFR 438.208).

 

1.13         Covered Services means medically necessary services, as set forth
in Section 11, Benefits, covered under the terms of this Contract.

 

1.14         Duplicate Coverage means an enrollee is privately enrolled on any
basis with the Contractor and simultaneously enrolled with the Contractor under
BH.

 

1.15         EPSDT (Early, Periodic Screening, Diagnosis and Treatment) means a
package of services in a preventive (well child) exam covered by Medicaid as
defined in the Social Security Act (SSA) Section 1905(r) and the DSHS EPSDT
program policy and billing instructions (see Attachment A for website link). 
Services covered by Medicaid include a complete health history and developmental
assessment, an unclothed physical exam, immunizations, laboratory tests, health
education and anticipatory guidance, and screenings for: vision, dental,
substance abuse, mental health and hearing, as well as any medically necessary
services found to be necessary during the EPSDT exam.  EPSDT services covered by
the Contractor are described in Section 11, Benefits.

 

1.16         Eligible Clients means Medicaid recipients certified eligible by
DSHS, living in the service area, and eligible to enroll for health care
services under the terms of this Contract, as described in Section 2.2.

 

1.17         Emergency Medical Condition means a medical condition manifesting
itself by acute symptoms of sufficient severity (including severe pain) such
that a prudent layperson, who possesses an average knowledge of health and
medicine, could reasonably expect the absence of immediate medical attention to
result in:  (a) placing the health of the individual (or, with respect to a
pregnant woman, the health of the woman or her unborn child) in serious
jeopardy; (b) serious impairment to bodily functions; or (c) serious dysfunction
of any bodily organ or part (42 CFR 438.114(a)).

 

1.18         Emergency Services means covered inpatient and outpatient services
furnished by a provider qualified to furnish the services needed to evaluate or
stabilize an emergency medical condition (42 CFR 438.114(a)).

 

1.19         Enrollee means a Medicaid recipient who is enrolled in BH managed
care through a Managed Care Organization (MCO) having a Contract with HCA (42
CFR 438.10(a)).

 

2

--------------------------------------------------------------------------------


 

1.20         Enrollee with Special Health Care Needs means an enrollee who has
chronic and disabling condition as defined in WAC 388-538-050.

 

1.21         External Quality Review (EQR) means the analysis and evaluation by
an EQRO of aggregated information on quality, timeliness and access to the
health care services that the Contractor or its subcontractors furnish to
Medicaid recipients (42 CFR 438.320).

 

1.22         External Quality Review Organization (EQRO) means an organization
that meets the competence and independence requirements set forth in 42 CFR
438.354, and performs external quality review, other EQR-related activities as
set forth in 42 CFR 438.358, or both (42 CFR 438.320).

 

1.23         External Quality Review Protocols means a series of nine (9)
procedures or guidelines for validating performance.  Two of the nine protocols
must be used by state Medicaid agencies.  These are:  1) Determining Contractor
compliance with federal Medicaid managed care regulations; and 2) Validation of
performance improvement projects undertaken by the Contractor.  The current
External Quality Review Protocols can be found at the Centers for Medicare and
Medicaid Services (CMS) website (see Attachment A for website link).

 

1.24         External Quality Review Report - (EQRR) means a technical report
that describes the manner in which the data from all EQR activities are
aggregated and analyzed, and conclusions drawn as to the quality, timeliness,
and access to the care furnished by the Contractor.  DSHS will provide a copy of
the EQRR to the Contractor, through print or electronic media.

 

1.25         Grievance means an expression of dissatisfaction about any matter
other than an action.  Possible subjects for grievances include, but are not
limited to, the quality of care or services provided, and aspects of
interpersonal relationships such as rudeness of a provider or employee, or
failure to respect the enrollee’s rights (42 CFR 438.400(b)).

 

1.26         Grievance Process means the procedure for addressing enrollees’
grievances.

 

1.27         Grievance System means the overall system that includes grievances
and appeals handled by the Contractor and access to the hearing system (42 CFR
438, Subpart F).

 

1.28         Health Care Professional means a physician or any of the following
acting within their scope of practice; a podiatrist, optometrist, chiropractor,
psychologist, dentist, physician assistant, physical or occupational therapist,
therapist assistant, speech language pathologist, audiologist, registered or
practical nurse (including nurse practitioner, clinical nurse specialist,
certified registered nurse anesthetist, and certified nurse midwife), licensed
certified social worker, registered respiratory therapist, pharmacist and
certified respiratory therapy technician (42 CFR 438.2).

 

3

--------------------------------------------------------------------------------


 

1.29         Health Employer Data and Information Set - (HEDISâ) means a set of
standardized performance measures designed to ensure that healthcare purchasers
and consumers have the information they need to reliably compare the performance
of managed health care plans.  The performance measures in HEDISâ are related to
many significant public health issues such as immunizations, smoking, asthma,
and diabetes.  HEDISâ also includes a standardized survey of consumers’
experiences that evaluates plan performance in areas such as customer service,
access to care and claims processing.  HEDISâ is sponsored, supported, and
maintained by National Committee for Quality Assurance (NCQA).

 

1.30         Health Employer Data and Information Set (HEDISâ) Compliance Audit
Program means a set of standards and audit methods used by an NCQA certified
auditor to evaluate information systems capabilities assessment (IS standards)
and a Contractor’s ability to comply with HEDISâ specifications (HD standards).

 

1.31         Managed Care means a prepaid, comprehensive system of medical and
health care delivery, including preventive, primary, specialty and ancillary
health services.

 

1.32         Managed Care Organization (MCO) means an organization having a
certificate of authority or certificate of registration from the Office of
Insurance Commissioner that contracts with HCA under a comprehensive risk
contract to provide prepaid health care services to Eligible Clients under the
BH managed care programs.

 

1.33         Marketing means any communication from the Contractor to a
potential enrollee or enrollee with another BH contracted MCO that can be
reasonably interpreted as intended to influence them to enroll with the
Contractor or either to not enroll in, or to disenroll from, another BH or DSHS
contracted MCO (CFR 438.104(a)).

 

1.34         Marketing Materials means materials that are produced in any
medium, by or on behalf of the Contractor that can be reasonably interpreted as
intended as marketing (42 CFR 438.104(a)).

 

1.35         Medically Necessary Services means services that are “medically
necessary” as is defined in WAC 388-500-0005.  In addition, medically necessary
services shall include services related to the enrollee’s ability to achieve
age-appropriate growth and development.

 

1.36         National CAHPS® Benchmarking Database - (NCBD) means a national
repository for data from the Consumer Assessment of Health Plans Survey
(CAHPS®).  The database facilitates comparisons of CAHPS® survey results by
survey sponsors.  Data is compiled into a single national database, which
enables NCBD participants to compare their own results to relevant benchmarks
(i.e., reference points such as national and regional averages).  The NCBD also

 

4

--------------------------------------------------------------------------------


 

offers an important source of primary data for specialized research related to
consumer assessments of quality as measured by CAHPS®.

 

1.37         National Committee for Quality Assurance - (NCQA) means an
organization responsible for developing and managing health care measures that
assess the quality of care and services that commercial and Medicaid managed
care clients receive.

 

1.38         Participating Provider means a person, health care provider,
practitioner, or entity, acting within their scope of practice, with a written
agreement with the Contractor to provide services to enrollees under the terms
of this Contract.

 

1.39         Peer-Reviewed Medical Literature means medical literature published
in professional journals that submit articles for review by experts who are not
part of the editorial staff.  It does not include publications or supplements to
publications primarily intended as marketing material for pharmaceutical,
medical supplies, medical devices, health service providers, or insurance
carriers.

 

1.40         Physician Group means a partnership, association, corporation,
individual practice association, or other group that distributes income from the
practice among its members.  An individual practice association is a physician
group only if it is composed of individual physicians and has no subcontracts
with physician groups.

 

1.41         Physician Incentive Plan means any compensation arrangement between
the Contractor and a physician or physician group that may directly or
indirectly have the effect of reducing or limiting services to enrollees under
the terms of this Contract.

 

1.42         Post-stabilization Services means covered services, related to an
emergency medical condition that are provided after an enrollee is stabilized in
order to maintain the stabilized condition or to improve or resolve the
enrollee’s condition (42 CFR 438.114 and 42 CFR 422.113).

 

1.43         Potential Enrollee means any Medicaid recipient eligible for
enrollment in BH who is not enrolled with a health care plan having a contract
with HCA (42 CFR 438.10(a)).

 

1.44         Primary Care Provider (PCP) means a participating provider who has
the responsibility for supervising, coordinating, and providing primary health
care to enrollees, initiating referrals for specialist care, and maintaining the
continuity of enrollee care.  PCPs include, but are not limited to
Pediatricians, Family Practitioners, General Practitioners, Internists,
Physician Assistants (under the supervision of a physician), or Advanced
Registered Nurse Practitioners (ARNP), as designated by the Contractor.  The
definition of PCP is inclusive of primary care physician as it is used in 42 CFR
438.  All Federal requirements applicable to primary care physicians will also
be applicable to primary care providers as the term is used in this Contract.

 

5

--------------------------------------------------------------------------------


 

1.45         Quality means the degree to which a Contractor increases the
likelihood of desired health outcomes of its enrollees through its structural
and operational characteristics and through the provision of health services
that are consistent with current professional knowledge (42 CFR 438.320).

 

1.46         Risk means the possibility that a loss may be incurred because the
cost of providing services may exceed the payments made for services.  When
applied to subcontractors, loss includes the loss of potential payments made as
part of a physician incentive plan, as defined herein.

 

1.47         Service Areas means the geographic areas covered by this Contract
as described in Section 2.1.

 

1.48         State Children’s Health Insurance Program (SCHIP) means a program
to provide access to medical care for children whose family income exceeds the
limit for Medicaid eligibility, but is not greater than two hundred fifty
percent (250%) of the federal poverty level (FPL).  SCHIP is authorized by Title
XXI of the Social Security Act and by RCW 74.09.450 (WAC 388-542).

 

1.49         Subcontract means a written agreement between the Contractor and a
subcontractor, or between a subcontractor and another subcontractor, to perform
all or a portion of the duties and obligations the Contractor is obligated to
perform pursuant to this Contract.

 

1.50         Validation means the review of information, data, and procedures to
determine the extent to which they are accurate, reliable, and free from bias
and in accord with standards for data collection and analysis (42 CFR 438.320).

 

2.         ENROLLMENT

 

2.1           Service Areas:

 

2.1.1                The Contractor’s service areas are described in Exhibit A,
Premiums and Service Areas.  HCA may modify Exhibit A, Premiums and Service
Areas, for service area changes as described in Section 2.1.3 herein.

 

2.1.2                Clients in the eligibility groups described in Section 2.2
are eligible to enroll with the Contractor if they reside in the Contractor’s
service areas.  HCA may require Contractor to cover full ZIP codes that cross
county borders served by Contractor in order to assure continuity of care or
ready access to health care services.  Enrollees may be required by Contractor
to access care in the county where Contractor has been awarded a contract even
though the enrollee’s residence may be in the portion of the ZIP code which
crosses the county line.

 

6

--------------------------------------------------------------------------------


 

2.1.3                Service Area Changes:

 

2.1.3.1             The Contractor shall not change its Service Area without
prior approval of the HCA.  With the written approval of HCA, the Contractor may
expand into additional service areas at any time by giving written notice to HCA
and DSHS, along with evidence, as HCA may require, demonstrating the
Contractor’s ability to support the expansion.  HCA may withhold approval of a
requested expansion, if, in HCA’s sole judgment, the requested expansion is not
in the best interest of HCA.

 

2.1.3.2             The Contractor shall notify enrollees affected by any
service area decrease sixty (60) calendar days prior to the effective date.
 Notices shall by approved in advance by HCA and DSHS.  If the Contractor fails
to notify affected enrollees of a service area decrease sixty (60) calendar days
prior to the effective date, the decrease shall not be effective until the first
day of the month which falls sixty (60) calendar days from the date the
Contractor notifies enrollees.

 

2.1.4                If the U.S. Postal Service alters the zip code numbers or
zip code boundaries within the Contractor’s service areas, HCA shall alter the
service area zip code numbers or the boundaries of the service areas with input
from the affected contractors.

 

2.1.5                HCA shall determine, in its sole judgment, which zip codes
fall within each service area.  No zip code will be split between service areas.

 

2.1.6                HCA will determine whether an enrollee resides within a
service area.

 

2.2           Eligible Client Groups:  DSHS shall determine eligibility for
enrollment under this Contract.  Clients in the following eligibility groups at
the time of enrollment are eligible for enrollment under this Contract, and must
enroll in BH unless the enrollee has comparable coverage as defined herein, or
is exempted pursuant to Section 2.4.

 

2.2.1                Clients receiving Medicaid under Social Security Act (SSA)
provisions for coverage of families receiving Temporary Assistance for Needy
Families and clients who are not eligible for cash assistance who remain
eligible for Medicaid.

 

2.2.2                Children, from birth through eighteen (18) years of age,
eligible for Medicaid under expanded pediatric coverage provisions of the Social
Security Act (“H” Children).

 

2.2.3                Pregnant Women, eligible for Medicaid under expanded
maternity coverage provisions of the Social Security Act (“S” women).

 

2.3            Client Notification:  HCA shall notify eligible clients of their
rights and responsibilities as BH enrollees at the time of initial eligibility
determination and

 

7

--------------------------------------------------------------------------------


 

at least annually.  The Contractor shall provide enrollees with additional
information as described in this Contract.

 

2.4            Exemption from Enrollment:  A client may request exemption from
enrollment.  Each request for exemption will be reviewed by DSHS pursuant to WAC
388-538 or WAC 388-542.  When the client is already enrolled with the Contractor
and wishes to be exempted, the exemption request will be treated as a
disenrollment request consistent with the provisions of Section 2.9.

 

2.5            Enrollment Period:  Subject to the provisions of Section 2.7,
enrollment is continuously open.  Enrollees shall have the right to change
enrollment prospectively, from one BH plan to another without cause, each month.

 

2.6            Enrollment Process:  To enroll with the Contractor, the client,
the client’s representative or responsible parent or guardian must complete and
submit a BH application to HCA.

 

2.7           Effective Date of Enrollment:

 

2.7.1                Except for newborns, enrollment with the Contractor shall
be effective on the later of the following dates:

 

2.7.1.1             If the enrollment is processed on or before the DSHS cut-off
date for enrollment, enrollment shall be effective the first day of the month
following the month in which the enrollment is processed; or

 

2.7.1.2             If the enrollment is processed after the DSHS cut-off date
for enrollment, enrollment shall be effective the first day of the second month
following the month in which the enrollment is processed.

 

2.7.2                Newborns whose mothers are enrollees shall be deemed
enrollees and enrolled beginning from the newborn’s date of birth or the
mother’s date of enrollment, whichever is later.  If the mother is disenrolled
before the newborn receives a separate client identifier from DSHS, the
newborn’s coverage shall end when the mother’s coverage ends, except as provided
in Section 11.11, Enrollee Hospitalized at Disenrollment.  If the newborn does
not receive a separate client identifier by the sixtieth (60th) day of life,
supplemental premiums and coverage shall only be available through the end of
the month in which the sixtieth (60th) day of life falls in accord with Healthy
Options Licensed Health Carrier Billing Instructions, published by DSHS (see
Attachment A for website link).

 

2.7.3                Adopted children shall be covered consistent with the
provisions of Title 48 RCW.

 

2.7.4                No retroactive coverage is provided under this Contract,
except as described in this Section.

 

8

--------------------------------------------------------------------------------


 

2.8           Enrollment Listing and Requirements for Contractor’s Response:

 

2.8.1                Before the end of each month, HCA will provide the
Contractor with a data file with the information needed to perform the health
care services described in the Contract necessary for managed care enrollees.

 

2.8.2                The data file will be in the Health Insurance Portability
and Accountability Act (HIPAA) compliant 834 Benefit Enrollment and Maintenance
format.

 

2.8.2.1             The data file, in the 834 benefit enrollment and maintenance
format, will list the enrollees whose enrollment is terminated by the end of
that month, and the enrollees for the following month with the Contractor.

 

2.8.2.2             The data file will include but not be limited to the
following enrollee personal information:  Name, address, SSN, age/sex,
ethnicity, race and language markers.

 

2.8.3                The Contractor shall have ten (10) calendar days from the
receipt of the enrollment listing to notify HCA and DSHS in writing of the
refusal of an application for enrollment or any discrepancy regarding DSHS’
proposed enrollment effective date.  Written notice shall include the reason for
refusal and must be agreed to by DSHS.  The effective date of enrollment
specified by DSHS shall be considered accepted by the Contractor and shall be
binding if the notice is not timely or DSHS does not agree with the reasons
stated in the notice.  Subject to DSHS approval, the Contractor may refuse to
accept an enrollee for the following reasons:

 

2.8.3.1             HCA has enrolled the enrollee with the Contractor in a
service area the Contractor is not contracted for (with the exception of those
zip codes that may cross county borders, pursuant to the terms set forth in
section 2.1.2 of this agreement).

 

2.8.3.2             The enrollee is not eligible for enrollment under the terms
of this Contract.

 

2.9           Termination of Enrollment:

 

2.9.1                Voluntary Termination:  Enrollees may request termination
of enrollment by submitting a written request to terminate enrollment to HCA or
by calling the BH toll-free enrollment number.  Requests for termination of
enrollment may be made to enroll with another BH or Healthy Options plan, or to
disenroll from BH as provided in WAC 388-538 or WAC 388-542.  Except as provided
in WAC 388-538 or WAC 388-542, enrollees whose enrollment is terminated will be
prospectively disenrolled.  HCA shall notify the Contractor of enrollee
terminations pursuant to Section 2.8.  The Contractor may not request voluntary
disenrollment on behalf of an enrollee.

 

9

--------------------------------------------------------------------------------


 

2.9.2                Involuntary Termination Initiated by DSHS for
Ineligibility:  The enrollment of any enrollee under this Contract shall be
terminated if the enrollee becomes ineligible for enrollment due to a change in
eligibility status.

 

2.9.2.1             When an enrollee’s enrollment is terminated for
ineligibility, the termination shall be effective:

 

2.9.2.1.1                  The first day of the month following the month in
which the termination is processed by DSHS if the termination is processed on or
before the DSHS cut-off date for enrollment or the Contractor is informed by HCA
or DSHS of the termination prior to the first day of the month following the
month in which the termination is processed by DSHS.

 

2.9.2.1.2                  Effective the first day of the second month following
the month in which the termination is processed if the termination is processed
after the DSHS cut-off date for enrollment and the Contractor is not informed by
DSHS of the termination prior to the first day of the month following the month
in which the termination is processed by DSHS.

 

2.9.2.2             Enrollees Eligible for Social Security Income (SSI):

 

2.9.2.2.1                  Newborn enrollees with a date of birth after calendar
year 2003 who are determined by the Social Security Administration (SSA) to have
an SSI eligibility effective date within the first sixty (60 days of life, not
counting the birth date, shall be ineligible for services under the terms of
this Contract when DSHS receives the SSI eligibility information from the SSA
through the State Data Exchange (SDX).  Such newborn enrollees will be
disenrolled retroactively effective the date of birth.  DSHS shall recoup
premiums paid in accord with Section 4.5.1.5.

 

2.9.2.2.2                  Except as provided in Section 2.9.2.2.1, enrollees
determined by the SSA to be eligible for SSI shall be ineligible for services
under the terms of this Contract when DSHS receives the SSI eligibility
information from the SSA through the electronic SDX.  Such enrollees will be
disenrolled prospectively as described in Section 2.9.2.1.  Neither HCA nor DSHS
shall recoup any premiums for enrollees determined SSI eligible and the
Contractor shall be responsible for providing services under the terms of this
Contract until the effective date of disenrollment.

 

2.9.2.2.3                  If the Contractor believes an enrollee has been
determined by SSA to be eligible for SSI, the Contractor shall present
documentation of such eligibility to DSHS, DSHS will attempt to verify the
eligibility and, if the enrollee is SSI eligible, DSHS will act upon SSI
eligibility in accord with this Section.

 

10

--------------------------------------------------------------------------------


 

2.9.3                Involuntary Termination Initiated by DSHS for Comparable
Coverage or Duplicate Coverage:

 

2.9.3.1             The Contractor shall notify DSHS as set forth below when an
enrollee has health care insurance coverage with the Contractor or any other
carrier:

 

2.9.3.1.1                  Within fifteen (15) working days when an enrollee is
verified as having duplicate coverage, as defined herein.

 

2.9.3.1.2                  Within sixty (60) calendar days of the date when the
Contractor becomes aware that an enrollee has any health care insurance coverage
with any other insurance carrier.  The Contractor is not responsible for the
determination of comparable coverage, as defined herein.

 

2.9.3.2             DSHS will involuntarily terminate the enrollment of any
enrollee with duplicate coverage or comparable coverage as follows:

 

2.9.3.2.1                  When the enrollee has duplicate coverage that has
been verified by DSHS, DSHS shall terminate enrollment retroactively to the
beginning of the month of duplicate coverage and recoup premiums as describe in
Section 4.5, Recoupments.

 

2.9.3.2.2                  When the enrollee has comparable coverage which has
been verified by DSHS, DSHS shall terminate enrollment effective the first day
of the second month following the month in which the termination is processed if
the termination is processed on or before the DSHS cut-off date for enrollment
or, effective the first day of the third month following the month in which the
termination is processed if the termination is processed after the DSHS cut-off
date for enrollment.

 

2.9.4                Involuntary Termination Initiated by the Contractor:  To
request involuntary termination of an enrollee, the Contractor shall send
written notice to HCA and DSHS as described in Section 12.26, Notices. 
Involuntary termination will occur only with written DSHS approval.  DSHS shall
review each request on a case-by-case basis, and approve or disapprove the
request for termination within thirty (30) working days of receipt of such
notice and the documentation required to substantiate the request.  For the
termination to be effective, DSHS must approve the termination request, notify
the Contractor and HCA, and disenroll the enrollee.  The Contractor shall
continue to provide services to the enrollee until they are disenrolled.  DSHS
will not disenroll an enrollee solely due to a request based on an adverse
change in the enrollee’s health status, the cost of meeting the enrollee’s
health care needs, because of the enrollee’s utilization of medical services,
uncooperative or disruptive behavior resulting from his or her

 

11

--------------------------------------------------------------------------------


 

special needs or diminished mental capacity (WAC 388-538-130).  DSHS shall
involuntarily terminate the enrollee when the Contractor has substantiated in
writing all of the following:

 

2.9.4.1             The enrollee’s behavior is inconsistent with the
Contractor’s policies and procedures addressing unacceptable enrollee behavior.

 

2.9.4.2             The Contractor has provided a clinically appropriate
evaluation to determine whether there is a treatable condition contributing to
the enrollee’s behavior and such evaluation either finds no treatable condition
to be contributing, or, after evaluation and treatment, the enrollee’s behavior
continues to prevent the provider from safely or prudently providing medical
care to the enrollee.

 

2.9.4.3             The enrollee received written notice from the Contractor of
its intent to request the enrollee’s disenrollment, unless the requirement for
notification has been waived by DSHS because the enrollee’s conduct presents the
threat of imminent harm to others.  The Contractor’s notice to the enrollee
shall include the enrollee’s right to use the Contractor’s grievance process to
review the request to end the enrollee’s enrollment.

 

2.9.5                An enrollee whose enrollment is terminated for any reason,
other than incarceration, at any time during the month is entitled to receive
covered services, as described in Section 11.1, Scope of Services, at the
Contractor’s expense, through the end of that month.

 

In no event will an enrollee be entitled to receive services and benefits under
this Contract after the last day of the month in which his or her enrollment is
terminated, unless the enrollee is hospitalized at disenrollment; in accord with
Section 11.11, Enrollee Hospitalized at Disenrollment.

 

2.10         Enrollment Not Discriminatory:

 

2.10.1              The Contractor will not discriminate against enrollees or
potential enrollees on the basis of health status or need for health care
services (42 CFR 438.6(d)(3)).

 

2.10.2              The Contractor will not discriminate against enrollees or
potential enrollees on the basis of race, color, or national origin, and will
not use any policy or practice that has the effect of discriminating on the
basis of race, color, or national origin (42 CFR 438.6(d)(4)).

 

3.         MARKETING AND INFORMATION REQUIREMENTS

 

3.1           Marketing:  The Contractor, and any subcontractors, shall comply
with the following requirements regarding marketing (42 CFR 438.104):

 

12

--------------------------------------------------------------------------------


 

3.1.1                All marketing materials must be reviewed by and have the
prior written approval of HCA and DSHS prior to distribution.

 

3.1.2                Marketing materials shall not contain misrepresentations,
or false, inaccurate or misleading information.

 

3.1.3                Marketing materials must be distributed in all service
areas the Contractor serves.

 

3.1.4                Marketing materials must be in compliance with Section 3.3,
Equal Access for Enrollees and Potential Enrollees with Communication Barriers.

 

3.1.4.1             Marketing materials in English must give directions in the
Medicaid eligible population’s primary languages for obtaining understandable
materials.

 

3.1.4.2             HCA and DSHS shall collaborate to determine, if materials
that are primarily visual meet the requirements of this Contract.

 

3.1.5                The Contractor shall not offer anything of value as an
inducement to enrollment.

 

3.1.6                The Contractor shall not offer the sale of other insurance
to attempt to influence enrollment.

 

3.1.7                The Contractor shall not directly or indirectly conduct
door-to-door, telephonic or other cold-call marketing of enrollment.

 

3.2           Information Requirements for Enrollees and Potential Enrollees:

 

3.2.1                The Contractor shall provide sufficient, accurate oral and
written information to potential enrollees to assist them in making an informed
decision about enrollment in accord with Section 3.2.5 (SSA 1932(d)(2) and 42
CFR 438.10).

 

3.2.2                The Contractor shall provide to potential enrollees upon
request and to each enrollee, within fifteen (15) working days of enrollment, at
any time upon request, and at least once a year, the information needed to
understand benefit coverage and obtain care in accord with Section 3.2.5.

 

3.2.3                Prior to distribution, all enrollee information shall be
submitted to HCA and DSHS for written approval.

 

3.2.4                Changes to State or Federal law shall be reflected in
information to enrollees no more than ninety (90) calendar days after the
effective date of the change and enrollees shall be notified at least thirty
(30) calendar days prior to the effective date if, in the sole judgment of DSHS,
the change is

 

13

--------------------------------------------------------------------------------


 

significant in regard to the enrollees’ quality of or access to care.  HCA or
DSHS shall notify the Contractor of any significant change in writing.

 

3.2.5                The Contractor’s written information to enrollees and
potential enrollees shall include:

 

3.2.5.1             How to choose a PCP, including general information on
available PCPs and how to obtain specific information including a list of PCPs
that includes their identity, location, languages spoken, qualifications,
practice restrictions, and availability.

 

3.2.5.2             How to change a PCP.

 

3.2.5.3             How to access services outside the Contractor’s service
area.

 

3.2.5.4             How to access Emergency Services.

 

3.2.5.5             General information about accessing hospital care and how to
get a list of hospitals that are available to enrollees.

 

3.2.5.6             General information regarding specialists available to
enrollees and how to obtain specific information including a list of specialists
that includes their identity, location, languages spoken, qualifications,
practice restrictions, and availability.

 

3.2.5.7             How to obtain information regarding any limitations to the
availability of or referral to specialists to assist the enrollee in selecting a
PCP.

 

3.2.5.8             How to obtain information regarding Physician Incentive
Plans (42 CFR 422.208 and 422.210), and information on the Contractor’s
structure and operations.

 

3.2.5.9             Informed consent guidelines.

 

3.2.5.10           Information regarding conversion rights under RCW 48.46.450
or RCW 48.44.370.

 

3.2.5.11           How to request a disenrollment.

 

3.2.5.12           The following information regarding advance directives:

 

3.2.5.12.1                A statement about an enrollee’s right to make
decisions concerning an enrollee’s medical care, accept or refuse surgical or
medical treatment, execute an advance directive, and revoke an advance directive
at any time.

 

3.2.5.12.2                The written policies and procedures of the Contractor
concerning advance directives, including any policy that would preclude the

 

14

--------------------------------------------------------------------------------


 

Contractor or subcontractor from honoring an enrollee’s advance directive.

 

3.2.5.12.3                An enrollee’s rights under state law, including the
right to file a grievance with the Contractor or DSHS in accord with Section
8.3.13 regarding compliance with advance directive requirements.

 

3.2.5.13           How to recommend changes in the Contractor’s policies and
procedures.

 

3.2.5.14           Health promotion, health education and preventive health
services available.

 

3.2.5.15           Information on the Contractor’s Grievance System including:

 

3.2.5.15.1                How to obtain assistance from the Contractor in using
the grievance, appeal and independent review processes (must assure enrollees
that information will be kept confidential except as needed to process the
grievance, appeal or independent review).

 

3.2.5.15.2                The enrollees’ right to and how to initiate a
grievance or file an appeal, in accord with the Contractor’s DSHS approved
policies and procedures regarding grievances and appeals.

 

3.2.5.15.3                The enrollees’ right to and how to request a hearing
after the Contractor’s appeal process is exhausted, how to request a hearing and
the rules that govern representation at the hearing.

 

3.2.5.15.4                The enrollees’ right to and how to request an
independent review in accord with RCW 48.43.535 and WAC 246-305 after the
hearing process is exhausted and how to request an independent review.

 

3.2.5.15.5                The enrollees’ right to appeal an independent review
decision to the Board of Appeals and how to request such an appeal.

 

3.2.5.15.6                The requirements and timelines for grievances,
appeals, hearings, independent review and Board of Appeals.

 

3.2.5.15.7                The enrollees’ rights and responsibilities, including
potential payment liability, regarding the continuation of services that are the
subject of appeal or a hearing.

 

3.2.5.15.8                The availability of toll-free numbers for information
about grievances and appeals and to file a grievance or appeal.

 

15

--------------------------------------------------------------------------------


 

3.2.5.16           The enrollee’s rights and responsibilities with respect to
receiving covered services.

 

3.2.5.17           Information about covered benefits and how to contact DSHS
regarding services that may be covered by DSHS, but are not covered benefits
under this Contract.

 

3.2.5.18           Specific information about EPSDT.

 

3.2.5.19           Information regarding the availability of and how to access
or obtain interpretation services and translation of written information at no
cost to the enrollee.

 

3.2.5.20           How to obtain information in alternative formats.

 

3.2.5.21           The enrollee’s right to and procedure for obtaining a second
opinion free of charge.

 

3.2.5.22           The prohibition on charging enrollees for covered services
and circumstances under which an enrollee might be charge for services.

 

3.2.6                HCA agrees to provide the Contractor with copies of written
client information, which HCA intends to distribute to enrollees.

 

3.3           Equal Access for Enrollees & Potential Enrollees with
Communication Barriers:  The Contractor shall assure equal access for all
enrollees and potential enrollees when oral or written language creates a
barrier to such access for enrollees and potential enrollees with communication
barriers (42 CFR 438.10).

 

3.3.1                Oral Information:

 

3.3.1.1            The Contractor shall assure that interpreter services are
provided for enrollees and potential enrollees with a primary language other
than English, free of charge, for all interactions between the enrollee or
potential enrollee and the Contractor or any of its providers including, but not
limited to, customer services, all appointments with any provider for any
covered service, emergency services, and all steps necessary to file grievances
and appeals.

 

3.3.1.2            The Contractor is responsible for payment for interpreter
services for Contractor administrative matters including, but not limited to
handling enrollee grievances and appeals.

 

3.3.1.3            DSHS is responsible for payment for interpreter services
provided by interpreter agencies contracted with the state for outpatient
medical visits and hearings.

 

16

--------------------------------------------------------------------------------


 

3.3.1.4            Hospitals are responsible for payment for interpreter
services during inpatient stays.

 

3.3.1.5            Public entities, such as Public Health Departments, are
responsible for payment for interpreter services provided at their facilities or
affiliated sites.

 

3.3.1.6            Interpreter services include the provision of interpreters
for enrollees and potential enrollees who are deaf or hearing impaired at no
cost to the enrollee or potential enrollee (42 CFR 438.10(c)(4)).

 

3.3.2                Written Information:

 

3.3.2.1             The Contractor shall provide all generally available and
client-specific written materials in a form which may be understood by each
individual enrollee and potential enrollee.

 

3.3.2.1.1                 If five percent (5%) or more of the Contractor’s
enrollees speak a specific language other than English, generally available
materials will be translated into that language.

 

3.3.2.1.2                 For enrollees whose primary language is not translated
as required by Section 3.3.2.1.1, the Contractor may meet the requirement of
this Section by doing any one of the following:

 

3.3.2.1.2.1             Translating the material into the enrollee’s or
potential enrollee’s primary reading language.

 

3.3.2.1.2.2             Providing the material on tape in the enrollee’s or
potential enrollee’s primary language.

 

3.3.2.1.2.3             Having an interpreter read the material to the enrollee
or potential enrollee in the enrollee’s primary language.

 

3.3.2.1.2.4             Providing the material in another alternative medium or
format acceptable to the enrollee or potential enrollee.  The Contractor shall
document the enrollee’s or potential enrollee’s acceptance of the material in an
alternative medium or format (42 CFR 438.10(d)(1)(ii)).

 

3.3.2.1.2.5             Providing the material in English, if the Contractor
documents the enrollee’s or potential enrollee’s preference for receiving
material in English.

 

3.3.2.2             The Contractor shall ensure that all written information
provided to enrollees or potential enrollees is accurate, is not misleading, is
comprehensible to its intended audience, designed to provide the greatest degree
of understanding, and is written at the sixth grade

 

17

--------------------------------------------------------------------------------


 

reading level and fulfils other requirements of the Contract as may be
applicable to the materials (42 CFR 438.10(b)(1) and SMD letter 02/20/98).  This
shall not be interpreted to include Disease Management materials, preventative
services or other education materials used by the Contractor for health
promotion efforts.  DSHS may make exceptions to the sixth grade reading level
when, in the sole judgment of DSHS, the nature of the materials do not allow for
a sixth grade reading level or the enrollees’ needs are better served by
allowing a higher reading level.  DSHS approval of exceptions to the sixth grade
reading level must be in writing.

 

3.3.2.3             All written materials must have the written approval of DSHS
prior to use.  For client-specific written materials, the Contractor may use
templates that have been pre-approved in writing by HCA and DSHS.  The
Contractor must provide HCA and DSHS with a copy of all approved materials in
final form.

 

4.         PAYMENT

 

4.1            Rates/Premiums:

 

4.1.1                 Subject to the provisions of Section 12.31, Sanctions, HCA
shall pay a monthly premium for each enrollee in full consideration of the work
to be performed by the Contractor under this Contract.  HCA shall pay the
Contractor, on or before the fifteenth (15th) working day of the month based on
the HCA list of enrollees whose enrollment is ongoing or effective on the first
day of said calendar month.  Such payment will be denied for new enrollees when,
and for so long as, payment for those enrollees is denied by the Centers for
Medicare and Medicaid Services (CMS) under 42 CFR 438.726(b) and 42 CFR
438.730(e).

 

4.1.2                 The Contractor shall reconcile the electronic benefit
enrollment listing with the premium payment information and submit a claim to
DSHS for any amount due the Contractor within three hundred sixty-five (365)
calendar days of the month of service.  When DSHS’ records confirm the
Contractor’s claim, DSHS shall remit payment within thirty (30) calendar days of
the receipt of the claim.

 

4.1.3                 The statewide Base Rate, Geographical Adjustment Factors,
Risk Adjustment Factors and Age/Sex Factors are in Exhibit A, Premiums and
Service Areas.

 

4.1.4                 DSHS determines the BH premiums. The monthly premium
payment will be calculated as follows:

 

Premium Payment = Base Rate x Age/Sex Factor x Risk Adjustment Factor x
Geographical Adjustment Factor as described herein.

 

18

--------------------------------------------------------------------------------


 

4.1.5                 Within sixty (60) calendar days following the end of the
annual legislative session, DSHS will publish the Base Rate for the following
calendar year.  If the Contractor will not continue to provide HO/SCHIP services
in the following calendar year, the Contractor shall so notify DSHS no later
than September 2, of the current year under the provisions of Section 12.26
Notices.  If the Contractor so notifies DSHS, this Contract shall terminate,
without penalty to either party, effective midnight, December 31, of the current
year.  In case of termination under this subsection, neither party shall have
the right to assert a claim for costs.

 

4.1.6                 The Geographical Adjustment Factors will be adjusted by
DSHS for the period January 1, through December 31, of the following year for
changes in utilization and to provide for the payment of Critical Access
Hospitals (CAH) as required in Section 4.8, Payments to CAH.  Geographical
Adjustment Factors may be prospectively updated by DSHS if, in DSHS’ judgment,
there are material changes in rates or utilization related to CAH.

 

4.1.7                 The Risk Adjustment Factor will be recalculated for
premiums paid beginning in May for each year based on enrollment with the
Contractor on March 1 of that year, using the most currently available twelve
(12) months of reported encounter data.  Risk Adjustment Factors may also be
recalculated by DSHS if, in DSHS’ sole judgment, changes in contractor
participation in Medicaid Programs require rebalancing of the Risk Adjustment
Factors.

 

4.1.8                 Each year DSHS will develop a Quality Incentive based on
HEDIS® measures for childhood immunizations and well child visits.  If the
Contractor will receive a Quality Incentive, the amount will be stated in
Exhibit A, Premiums, Service Areas, and Capacity and will be paid in the first
quarter of the year.

 

4.1.9                 Notwithstanding Section 12.1, HCA may modify Exhibit A,
Premiums and Service Areas, to add any changes in service areas, the Base Rate,
Geographical Adjustment Factors, and Risk Adjustment Factors as needed.  HCA
will provide such modifications to the Contractor in writing.  If the Contractor
does not disagree in writing with the modifications within fifteen (15) calendar
days of the date the modifications are provided, the change will amend the
Contract without any further action.  If the Contractor does not accept the
modifications, HCA will terminate this Contract. In the case of termination
under this subsection, neither party shall have the right to assert a claim for
costs. If the modification changes the premium payments, the update is subject
to CMS approval.

 

4.1.10               DSHS shall automatically generate newborn premiums whenever
possible.  For newborns whose premiums DSHS is not able to automatically
generate the Contractor shall submit a supplemental premium payment request to
DSHS within 365 calendar days of the month of service.  The Contractor shall be
responsible for reviewing monthly listings provided by DSHS of the

 

19

--------------------------------------------------------------------------------


 

newborn premiums DSHS cannot generate automatically, as well as premium payment
notices, to determine whether a supplemental premium request needs to be
submitted.  DSHS shall pay supplemental premiums through the end of the month in
which the sixtieth (60th) day of life occurs.

 

4.1.11               DSHS shall make a full monthly payment to the Contractor
for the month in which an enrollee’s enrollment is terminated except as
otherwise provided herein.

 

4.1.12               The Contractor shall be responsible for covered medical
services provided to the enrollee in any month for which HCA or DSHS paid the
Contractor for the enrollee’s care under the terms of this Contract.

 

4.2            Delivery Case Rate Payment:  Pursuant to Exhibit A, a one-time
payment of $961.66 will be made to Contractor for prenatal and delivery expenses
for persons enrolled with the Contractor during the month of delivery.  In
addition, a one-time payment of $4,323.60 shall be made to the Contractor for
labor and delivery expenses for enrollees enrolled with the Contractor during
the month of delivery.  The Delivery Case Rate shall only be paid to the
Contractor if it has incurred expenses for and paid for labor and delivery. 
Delivery includes both live and stillbirths, but does not include miscarriage,
induced abortion, or other fetal demise not requiring labor and delivery to
terminate the pregnancy.  The Contractor shall submit a supplemental premium
request for payment to DSHS after the enrollee delivers.

 

4.3            Renegotiation of Rates:  The base rate set forth herein shall be
subject to renegotiation during the Contract period only if DSHS, in its sole
judgment, determines that it is necessary due to a change in federal or state
law or other material changes, beyond the Contractor’s control, which would
justify such a renegotiation.

 

4.4            Reinsurance/Risk Protection:  The Contractor may obtain
reinsurance for coverage of enrollees only to the extent that it obtains such
reinsurance for other groups enrolled by the Contractor, provided that the
Contractor remains ultimately liable to HCA and DSHS for the services rendered.

 

4.5            Recoupments:

 

4.5.1                 Unless mutually agreed by the parties, DSHS shall only
recoup premium payments and retroactively disenroll for individual enrollees who
are:

 

4.5.1.1             Covered by the Contractor with duplicate coverage.

 

4.5.1.2             Deceased prior to the month of enrollment.  Premium payments
shall be recouped effective the first day of the month following the enrollee’s
date of death.

 

20

--------------------------------------------------------------------------------


 

4.5.1.3             Retroactively disenrolled as a result of the enrollee’s
placement in foster care.

 

4.5.1.4             Retroactively disenrolled consistent with the provisions of
Section 2.9.1.

 

4.5.1.5             Newborns determined to have an SSI eligibility effective
date within the first sixty (60) days of life in accord with Section 2.9.2.2.1. 
DSHS shall recoup all premiums paid for the enrollee, but not the birth mother,
back to the month of birth.

 

4.5.1.6             Found ineligible for enrollment with the Contractor,
provided DSHS has notified the Contractor before the first day of the month for
which the premium was paid.

 

4.5.2                 The Contractor may recoup payments made to providers for
services provided to enrollees during the period for which DSHS recoups premiums
for those enrollees.  If the Contractor recoups said payments, providers may
submit appropriate claims for payment to DSHS through its fee-for-service
program.

 

4.5.3                 When DSHS recoups premiums and retroactively disenrolls an
enrollee, DSHS will not disenroll any other family member, except for newborns
whose mother is disenrolled for duplicate coverage.

 

4.6           Rate Setting Methodology:  DSHS sets actuarially-sound managed
care rates that:

 

4.6.1                 Have been developed in accord with generally accepted
actuarial principles and practices;

 

4.6.2                Are appropriate for the populations to be covered, and the
services to be furnished under the contract; and

 

4.6.3                Have been certified, as meeting the requirements of 42 CFR
438.6(c), by actuaries who meet the qualification standards established by the
American Academy of Actuaries and follow the practice standards established by
the Actuarial Standards Board.

 

4.7           Information for Rate Setting:  For rate setting only, the
Contractor shall annually provide information regarding its cost experience
related to the provision of the services required under this Contract.  The
experience information shall be provided directly to an actuary designated by
DSHS.  The designated actuary will determine the timing, content, format and
medium for such information.

 

4.8           Payments to Critical Access Hospitals (CAH):  For services
provided by CAH to enrollees, the Contractor shall pay the CAH the prospective
Inpatient and

 

21

--------------------------------------------------------------------------------


 

Outpatient Departmental Weighted Cost-to-Charge rates published by DSHS (see
Attachment A for website link).

 

4.9           Stop Loss for Hemophiliac Drugs:  DSHS will provide stop loss
protection for the Contractor for paid claims for Factors VII, VIII and IX and
the anti-inhibitor for enrollees with a diagnosis of hemophilia as identified by
diagnosis codes 286.0-286.3, V83.01 and V83.02.  DSHS will reimburse the
Contractor seventy-five percent (75%) of all verifiable paid claims for the
identified hemophiliac drugs in excess of $250,000 for any single enrollee in
any calendar year beginning January 1, 2005.  The Contractor must submit
documentation of paid claims as required by DSHS.

 

4.10         Encounter Data:  The Contractor shall comply with the required
format provided in the Encounter Data Transaction Guide published by DSHS (see
Attachment A for website link).  Encounter data includes claims paid by the
Contractor for services delivered to enrollees through the Contractor during a
specified reporting period.  DSHS collects and uses this data for many reasons
such as:  federal reporting; rate setting and risk adjustment; service
verification, managed care quality improvement program, utilization patterns and
access to care; DSHS hospital rate setting; and research studies.

 

DSHS may change the Encounter Data Transaction Guide with one hundred and fifty
(150) calendar days’ written notice to the Contractor.  The Encounter Data
Transaction Guide may be changed with less than one hundred and fifty (150)
calendar days’ notice by mutual agreement of the Contractor and DSHS.  The
Contractor shall, upon receipt of such notice from DSHS, provide notice of
changes to subcontractors.

 

5.         ACCESS

 

5.1           Network:

 

5.1.1             The Contractor agrees to maintain and monitor a provider
network, supported by written agreements, sufficient to serve BH enrollees in
those service areas stated in Exhibit A, Premiums and Service Areas consistent
with the requirements of this Contract.

 

5.1.2                The Contractor agrees to provide medical services required
by this Contract through non-participating providers, at a cost to the enrollee
that is no greater than if the services were provided by participating
providers, if its network of participating providers is insufficient to meet the
medical needs of enrollees in a manner consistent with this Contract.  The
Contractor shall adequately and timely cover these services out of network for
as long as the Contractor’s network is inadequate to provide them (42 CFR
438.206(b)(4)).  This provision shall not be construed to require the Contractor
to cover such services without authorization except as required for emergency
services.

 

22

--------------------------------------------------------------------------------


 

5.1.3                The Contractor must submit documentation regarding its
maintenance and monitoring of the network and services, as specified by HCA or
DSHS, at any time upon request by HCA or DSHS, or when there has been a change
in the Contractor’s network or operations that, in the judgment of HCA or DSHS,
would adversely affect adequate capacity and/or the Contractor’s ability to
provide services.

 

5.2            Service Delivery Network:  In the maintenance and monitoring of
its network, the Contractor must consider the following (42 CFR 438.206(b)):

 

5.2.1                Adequate access to all services covered under this
Contract.

 

5.2.2                The expected utilization of services, taking into
consideration the characteristics and health care needs of the Medicaid
population represented by the Contractor’s enrollees.

 

5.2.3                The number and types (in terms of training, experience and
specialization) of providers required to furnish the contracted services.

 

5.2.4                The number of network providers who are not accepting new
Medicaid enrollees.

 

5.2.5                The geographic location of providers and enrollees,
considering distance, travel time, the means of transportation ordinarily used
by potential enrollees, and whether the location provides physical access for
the Contractor’s enrollees with disabilities.

 

5.2.6                The cultural, ethnic, race and language needs of enrollees.

 

5.3           Timely Access to Care:  The Contractor shall have contracts in
place with all subcontractors that meet state standards for access, taking into
account the urgency of the need for services.  The Contractor shall ensure that:

 

5.3.1                Network providers offer access comparable to that offered
to commercial enrollees or comparable to Medicaid fee-for-service, if the
Contractor serves only Medicaid enrollees (42 CFR 438.206(b)(1) & (c)(1)).

 

5.3.2                Mechanisms are established to ensure compliance by
providers.

 

5.3.3                Providers are monitored regularly to determine compliance.

 

5.3.4                Corrective action is initiated and documented if there is a
failure to comply.

 

5.4           Hours of Operation for Network Providers:  The Contractor must
require that network providers offer hours of operation for enrollees that are
no less than the hours of operation offered to any other patient (42 CFR
438.206(c)(1)).

 

23

--------------------------------------------------------------------------------


 

5.5           24/7 Availability:  The Contractor shall have the following
services available on a 24-hour-a-day, seven-day-a-week basis by telephone. 
These services may be provided directly by the Contractor or may be delegated to
subcontractors (42 CFR 438.206(c)(1)(iii)).

 

5.5.1                Medical advice for enrollees from licensed health care
professionals concerning the emergent, urgent or routine nature of medical
condition.

 

5.5.2                Authorization of services.

 

5.6           Appointment Standards:  The Contractor shall comply with
appointment standards that are no longer than the following (42 CFR
438.206(c)(1)(i)):

 

5.6.1                Non-symptomatic (i.e., preventive care) office visits shall
be available from the enrollee’s PCP or another provider within thirty (30)
calendar days.  A non-symptomatic office visit may include, but is not limited
to, well/preventive care such as physical examinations, annual gynecological
examinations, or child and adult immunizations.

 

5.6.2                Non-urgent, symptomatic (i.e., routine care) office visits
shall be available from the enrollee’s PCP or another provider within ten (10)
calendar days.  A non-urgent, symptomatic office visit is associated with the
presentation of medical signs not requiring immediate attention.

 

5.6.3                Urgent, symptomatic office visits shall be available from
the enrollee’s PCP or another provider within forty-eight (48) hours.  An
urgent, symptomatic visit is associated with the presentation of medical signs
that require immediate attention, but are not life threatening.

 

5.6.4                Emergency medical care shall be available twenty-four (24)
hours per day, seven (7) days per week.

 

5.7           Integrated Provider Network Database (IPND):  The Contractor shall
report their complete provider network, to include all current contracted
providers, monthly to DSHS through the designated data management contact in
accord with the Provider Network Reporting Requirements published by DSHS (see
Attachment A for website link).

 

5.8           Provider Network - Distance Standards:

 

5.8.1                The Contractor network of providers shall meet the distance
standards below in every service area.  The designation of a zip code in a
service area as rural or urban is in Exhibit A, Premiums and Service Areas.

 

5.8.1.1             PCP

 

Urban:  2 within 10 miles for 90% of BH enrollees in the Contractor’s service
area.

 

24

--------------------------------------------------------------------------------


 

Rural:  1 within 25 miles for 90% of BH enrollees in the Contractor’s service
area.

 

5.8.1.2             Obstetrics

 

Urban:  2 within 10 miles for 90% of BH enrollees in the Contractor’s service
area.

 

Rural:  1 within 25 miles for 90% of BH enrollees in the Contractor’s service
area.

 

5.8.1.3             Pediatrician or Family Practice Physician Qualified to
Provide Pediatric Services

 

Urban:  2 within 10 miles for 90% of BH enrollees in the Contractor’s service
area.

 

Rural:  1 within 25 miles for 90% of BH enrollees in the Contractor’s service
area.

 

5.8.1.4             Hospital

 

Urban/Rural:  1 within 25 miles for 90% of BH enrollees in the Contractor’s
service area.

 

5.8.1.5             Pharmacy

 

Urban:  1 within 10 miles for 90% of BH enrollees in the Contractor’s service
area.

 

Rural:  1 within 25 miles for 90% of BH enrollees in the Contractor’s service
area.

 

5.8.2                DSHS may, in its sole discretion, grant exceptions to the
distance standards.  DSHS’ approval of an exception shall be in writing.  The
Contractor shall request an exception in writing and shall provide evidence as
DSHS may require to support the request.  If the closest provider of the type
subject to the standards in this section is beyond the distance standard
applicable to the zip code, the distance standard defaults to the distance to
that provider.  The closest provider may be a provider not participating with
the Contractor.

 

5.9           Standards for Specialty and Primary Care Providers:  The
Contractor shall establish and meet measurable standards for the number of both
PCPs and high volume Specialty Care Providers.  The Contractor shall analyze
performance against standards at minimum, annually.

 

25

--------------------------------------------------------------------------------


 

5.10         Access to Specialty Care:

 

5.10.1             The Contractor shall provide all medically necessary
specialty care for enrollees in a service area.  If an enrollee needs specialty
care from a type of specialist who is not available within the Contractor’s
provider network, the Contractor shall provide the necessary services with a
qualified specialist outside the Contractor’s provider network.

 

5.10.2             The Contractor shall maintain, and make readily available to
providers, up-to-date information on the Contractor available network of
specialty providers and shall provide any required assistance to providers in
obtaining timely referral to specialty care.

 

5.11         Order of Acceptance:  The Contractor shall maintain adequate
capacity to provide care to BH enrollees in the Service Areas as outlined in
Exhibit A, Premiums and Service Areas.

 

No eligible client shall be refused enrollment or re-enrollment, be terminated
from enrollment, or be discriminated against in any way because of health
status, the existence of a pre-existing physical or mental condition, including
pregnancy and/or hospitalization, or the expectation of the need for frequent or
high cost care (42 CFR 438.6(d)(1&3)).

 

5.12         Provider Network Changes:

 

5.12.1             The Contractor shall give HCA and DSHS a minimum of ninety
(90) calendar days’ prior written notice, in accord with Section 12.26, Notices,
of the loss of a material provider.  A material provider is one whose loss would
impair the Contractor’s ability to provide continuity of and access to care for
the Contractor’s current enrollees and/or the number of enrollees the Contractor
has agreed to serve in a service area.

 

5.12.2             The Contractor shall make a good faith effort to provide
written notification to enrollees affected by any provider termination within
fifteen (15) calendar days after receiving or issuing a provider termination
notice (42 CFR 438.10(f)(5)).  Enrollee notices shall have prior approval of HCA
and DSHS.  If the Contractor fails to notify affected enrollees of a provider
termination at least sixty (60) calendar days prior to the effective date of
termination, the Contractor shall allow affected enrollees to continue to
receive services from the terminating provider, at the enrollees’ option, and
administer benefits for the lesser of a period ending the last day of the month
in which sixty (60) calendar days elapses from the date the Contractor notifies
enrollees or the enrollee’s effective date of enrollment with another plan.

 

6.         QUALITY OF CARE

 

6.1           Quality Assessment and Performance Improvement (QAPI) Program:

 

26

--------------------------------------------------------------------------------


 

6.1.1                The Contractor shall have and maintain a quality assessment
and performance improvement (QAPI) program for the services it furnishes to its
enrollees that meets the provisions of 42 CFR 438.240.

 

6.1.1.1             The Contractor shall define its QAPI program structure and
processes and assign responsibility to appropriate individuals.

 

6.1.1.2             The QAPI program structure shall include the following
elements:

 

6.1.1.2.1                  A written description of the QAPI program including
identification of designated physician and behavioral health practitioners.  The
QAPI program description shall include:

 

6.1.1.2.1.1                A listing of all quality-related committee(s);

 

6.1.1.2.1.2                Descriptions of committee responsibilities;

 

6.1.1.2.1.3                Contractor staff and practicing provider committee
participant titles;

 

6.1.1.2.1.4                Meeting frequency; and

 

6.1.1.2.1.5                Maintenance of meeting minutes reflecting decisions
made by each committee, as appropriate.

 

6.1.1.2.2                  A Quality Improvement Committee that oversees the
quality functions of the Contractor.  The Quality Improvement Committee will:

 

6.1.1.2.2.1               Recommend policy decisions;

 

6.1.1.2.2.2               Analyze and evaluate the results of QI activities;

 

6.1.1.2.2.3               Institute actions; and

 

6.1.1.2.2.4               Ensure appropriate follow-up.

 

6.1.1.2.3                  An annual work plan.

 

6.1.1.2.4                  An annual evaluation of the QAPI program to include
an evaluation of performance improvement projects, trending of performance
measures and evaluation of the overall effectiveness of the QI program.

 

6.1.2                The Contractor shall make available the QAPI program
description, and information on the Contractor’s progress towards meeting its
goals to providers and enrollees upon request.

 

27

--------------------------------------------------------------------------------


 

6.1.3                The Contractor shall provide evidence of oversight of
delegated entities responsible for quality improvement.  Oversight activities
shall include evidence of:

 

6.1.3.1            A delegation agreement with each delegated entity describing
the responsibilities of the Contractor and delegated entity;

 

6.1.3.2            Evaluation of the delegated organization prior to delegation;

 

6.1.3.3            An annual evaluation of the delegated entity;

 

6.1.3.4            Evaluation of regular delegated entity reports; and

 

6.1.3.5            Follow-up on issues out of compliance with delegated
agreement or HCA contract specifications.

 

6.1.4                The Contractor shall have in effect mechanisms to assess
the quality and appropriateness of care furnished to enrollees with special
health care needs. (42 CFR 438.240 (b)(4)).

 

6.2           Performance Improvement Projects:

 

6.2.1                The Contractor shall have an ongoing program of performance
improvement projects that focus on clinical and non-clinical areas. The
Contractor shall conduct at least five (5) Performance Improvement Projects
(PIPs) of which at least three (3) are clinical and at least two (2) are
non-clinical as described in 42 CFR 438.240 and as specified in the CMS protocol
(see Attachment A for website link).

 

6.2.2                The projects must be designed to achieve, through ongoing
measurements and intervention, significant improvement, sustained over time, in
clinical and non-clinical areas that are expected to have a favorable effect on
health outcomes and enrollee satisfaction.  Through implementation of
performance improvement projects, the Contractor shall:

 

6.2.2.1             Measure performance using objective, quality indicators.

 

6.2.2.2             Implement system interventions to achieve improvement in
quality.

 

6.2.2.3             Evaluate the effectiveness of the interventions.

 

6.2.2.4             Plan and initiate activities for increasing or sustaining
improvement.

 

6.2.2.5             Report the status and results of each project to DSHS and
HCA.

 

6.2.2.6             Complete projects in a reasonable time period as to allow
aggregate information on the success of the projects to produce new information
on the quality of care every year (CFR 42 438.240).

 

28

--------------------------------------------------------------------------------


 

6.2.3                Annually, the Contractor shall submit to DSHS three (3)
clinical and two (2) non-clinical performance improvement projects which, in the
judgment of the Contractor, best meet the requirements of a performance
improvement project.  Each project will be documented on a performance
improvement project worksheet found in the Conducting Performance Improvement
Projects (see Attachment A for website link).

 

6.2.4                If any of the Contractor’s Health Plan Employer Data and
Information Set (HEDIS®) rates on Well Child Visits in the first fifteen (15)
months, six (6) or more well child visits measure), Well Child Visits in the
third (3rd), fourth (4th), fifth (5th) and sixth (6th) years of life, or
Adolescent Well Care Visits are below sixty percent (60%) in 2006 or 2007, the
Contractor shall implement a clinical PIP designed to increase the rates.  The
Contractor may, at their option, count the required project toward meeting the
requirement for at least three (3) clinical PIPs in Section 6.2.1.

 

6.2.5                If any of the Contractor’s HEDIS® Combination 2, Childhood
Immunization rates are below seventy percent (70%) in 2006 or below seventy-five
percent (75%) in 2007, the Contractor shall implement a performance improvement
project designed to increase the rates.  The Contractor may, at their option,
count the required project toward meeting the requirement for at least three (3)
clinical PIPs in Section 6.2.1.

 

6.2.6                The Contractor shall continue the CAHPS® non-clinical
performance improvement project(s) required in the 2004-2005 HCA Contract for
Basic Health Plus and Maternity Benefits Program and communicated by DSHS to the
Contractor in February 2005 unless directed otherwise in writing by DSHS.

 

6.2.7                In addition to the PIPs required under Sections 6.2.1
through 6.2.6. and upon request of DSHS, the Contractor shall participate in a
yearly statewide performance measure reporting project, performance improvement
project or research project designed by DSHS.  The study shall be designed to
maximize resources and reduce cost to contractors.  The Contractor will receive
copies of aggregate data and reports produced from these projects.

 

6.3           Performance Measures using Health Employer Data & Information Set
(HEDISâ):

 

6.3.1                In accord with Section 12.26, Notices, the Contractor shall
report to HCA and DSHS HEDISâ measures using the current HEDISâ Technical
Specifications and official corrections published by NCQA, unless directed
otherwise in writing by HCA or DSHS.  For the 2006 and 2007 HEDIS® measures
listed below, the Contractor shall use the administrative or hybrid data
collection methods, specified in the current HEDISâ Technical Specifications,
unless directed otherwise by DSHS.

 

29

--------------------------------------------------------------------------------


 

6.3.2                No later than June 15 of each year, HEDISâ measures shall
be submitted electronically to HCA and DSHS using the NCQA data submission tool
(DST) or other NCQA-approved method.

 

6.3.3                The following HEDIS® measures shall be submitted to HCA and
DSHS in 2006:

 

6.3.3.1              Childhood Immunization

 

6.3.3.2              Chlamydia Screening in Women

 

6.3.3.3              Prenatal and Postpartum Care

 

6.3.3.4              Well Child Visits in the First 15 Months of Life

 

6.3.3.5              Well Child Visits in the Third, Fourth, Fifth and Sixth
Years of Life

 

6.3.3.6              Adolescent Well Child Visits

 

6.3.3.7              Use of Appropriate Medications for People with Asthma

 

6.3.3.8              Children and Adolescents’ Access to Primary Care
Practitioners

 

6.3.3.9              Practitioner Turnover (for Primary Care Practitioners and
OB/GYN and other Prenatal Care Practitioners only)

 

6.3.3.10            Inpatient Utilization-General Hospital/Acute Care

 

6.3.3.11            Ambulatory Care

 

6.3.3.12            Birth and Average Length of Stay, Newborns

 

6.3.4                The following HEDIS® measures shall be submitted to HCA and
DSHS in 2007:

 

6.3.4.1             Childhood Immunization

 

6.3.4.2             Chlamydia Screening in Women

 

6.3.4.3             Prenatal and Postpartum Care

 

6.3.4.4             Well Child Visits in the First 15 Months of Life

 

6.3.4.5             Well Child Visits in the Third, Fourth, Fifth and Sixth
Years of Life

 

6.3.4.6             Adolescent Well Child Visits

 

6.3.4.7             Use of Appropriate Medications for People with Asthma

 

6.3.4.8             Comprehensive Diabetes Care

 

30

--------------------------------------------------------------------------------


 

6.3.4.9             Children and Adolescents’ Access to Primary Care
Practitioners

 

6.3.4.10           Practitioner Turnover (for Primary Care Practitioners and
OB/GYN and other Prenatal Care Practitioners only)

 

6.3.4.11           Inpatient Utilization-General Hospital/Acute Care

 

6.3.4.12           Ambulatory Care

 

6.3.4.13           Birth and Average Length of Stay, Newborns

 

6.3.5                The Contractor shall submit raw HEDIS® data for three
measures:  Childhood Immunization, Use of Appropriate Medication for People with
Asthma, and Children and Adolescents’ Access to Primary Care Practitioners, no
later than June 30 of each year.  The Contractor shall submit the raw HEDIS®
data to HCA and DSHS electronically, according to specifications communicated by
DSHS to the Contractor no later than February of each year.

 

6.3.6                All measures shall be audited, by a designated certified
HEDIS® Compliance Auditor a licensed organization in accord with methods
described in the current HEDIS® Compliance Audit™ Standards, Policies and
Procedures.  DSHS will fund and the DSHS designated EQRO will conduct the audit.

 

6.3.7                The Contractor shall cooperate with DSHS’ designated EQRO
to validate the Contractor’s Health Employer Data and Information Set (HEDIS®)
performance measures and CAHPS® sample frame.

 

6.3.7.1             If the Contractor does not have NCQA accreditation for BH
managed care from the National Committee for Quality Assurance (NCQA), the
Contractor shall receive a partial audit.

 

6.3.7.2             If the Contractor has NCQA accreditation for BH managed care
or is seeking accreditation with a scheduled NCQA visit in 2006 or 2007, the
Contractor shall receive a full audit.

 

6.3.7.3             Data collected and the methods employed for HEDISâ
validation may be supplemented by indicators and/or processes published in the
Centers for Medicare and Medicaid (CMS) Validating Performance Measures protocol
identified by the DSHS designated EQRO.

 

6.3.8                The Contractor shall provide evidence of trending of
measures to assess performance in quality and safety of clinical care and
quality of non-clinical or service-related care.

 

6.3.9                The Contractor shall collect and maintain data on
ethnicity, race and language markers as established by DSHS on all enrollees by
January 1, 2007.  The Contractor shall record and maintain enrollee
self-identified data as established by the Contractor.

 

31

--------------------------------------------------------------------------------


 

6.3.10              The Contractor shall rotate HEDIS® measures only with the
advance written permission of DSHS.  The Contractor may request permission to
rotate measures by making a written request to the DSHS contact named in the
Notices Section of this Contract, Section 12.26.  Childhood Immunization and
well-child measures shall not be rotated.

 

6.4           Consumer Assessment of Health Plans Survey (CAHPS®):

 

6.4.1                In 2006, A DSHS designated EQRO shall conduct the CAHPS®
Children and Children with Chronic Conditions survey based upon 2006 HEDISâ
Specifications for Survey Measures.

 

6.4.1.1             The Contractor shall create the sampling frame file.

 

6.4.1.1.1                  The Contractor shall receive file specifications and
instructions specifying the format and other required information for the sample
files from DSHS, or the DSHS designated EQRO, by November 30, 2005.

 

6.4.1.1.2                  The Contractor shall submit the eligible sample
frames to the DSHS designated EQRO by January 16, 2006.

 

6.4.1.1.3                  The Contractor’s eligible sample frame file(s) will
be certified by the DSHS EQRO, a Certified HEDISâ Auditor.

 

6.4.1.1.4                  The Contractor shall receive written notice of the
sample frame file(s) compliance audit certification from the DSHS designated
EQRO by January 30, 2006.

 

6.4.1.2             The Contractor will be allowed up to eight (8)
Contractor—determined supplemental questions and DSHS will also be allowed up to
eight (8) supplemental questions.  The Contractor will be notified of DSHS
selected eight (8) supplemental questions.

 

6.4.1.2.1                  The Contractor shall submit the questions to DSHS for
written approval for the amount, content, and survey placement prior to December
15, 2005.

 

6.4.1.2.2                  The Contractor shall receive a copy of the approved
DSHS questionnaire for informational purposes by January 30, 2006.  DSHS EQRO
shall determine the questionnaire format, questions and question placement,
using the most recent HEDIS® version of the Children and Children with Chronic
Conditions questionnaire, plus approved supplemental and/or custom questions as
determined by DSHS.

 

6.4.1.3             The Contractor shall provide National CAHPS® Benchmarking
Database (NCBD) submission information as determined by DSHS.

 

32

--------------------------------------------------------------------------------


 

6.4.1.3.1                  The Contractor shall submit the information to the
DSHS designated EQRO by April 14, 2006.  The DSHS designated EQRO shall submit
the data to the NCBD.

 

6.4.2                In 2007, the Contractor shall conduct the CAHPS® of adult
Medicaid members enrolled in BH.

 

6.4.2.1             The Contractor shall contract with an NCQA certified HEDIS®
survey vendor qualified to administer the CAHPS® survey and conduct the survey
according to NCQA protocol.  The Contractor shall submit the following
information to the DSHS designated EQRO:

 

6.4.2.1.1                  Contractor CAHPS® survey staff member contact, CAHPS®
vendor name and CAHPS® primary vendor contact by January 5, 2007.

 

6.4.2.1.2                  Timeline for implementation of vendor tasks by
February 15, 2007.

 

6.4.2.2             The Contractor shall ensure the survey sample frame consists
of all non-Medicare and non-commercial adult plan members (not just subscribers)
18 (eighteen) years and older with Washington State addresses.  The Contractor
shall submit the survey sample frame to DSHS by January 12, 2007.  In
administering the CAHPS® the Contractor shall:

 

6.4.2.2.1                  Be allowed up to eight (8) Contractor-determined
supplemental questions.

 

6.4.2.2.2                  Allow DSHS up to eight (8) supplemental questions.

 

6.4.2.2.3                  Be notified of DSHS’ selected eight (8) supplemental
questions on or before November 1, 2005.

 

6.4.2.2.4                  Submit their questions to DSHS for written approval
prior to December 15, 2006.

 

6.4.2.2.5                  Submit the eligible sample frame file(s) for
certification by the DSHS designated EQRO, a Certified HEDISâ Auditor by
January 12, 2007.

 

6.4.2.2.6                  Receive written notice of the sample frame file(s)
compliance audit certification from the DSHS designated EQRO by January 31,
2007.

 

6.4.2.2.7                  Receive the approved DSHS questionnaire by January
31, 2007.  DSHS EQRO shall determine the questionnaire format, questions and
question placement, using the most recent HEDIS® version of the Medicaid adult
questionnaire (currently 3.0H), plus

 

33

--------------------------------------------------------------------------------


 

approved supplemental and/or custom questions as determined by DSHS.

 

6.4.2.2.8                  Conduct the mixed methodology (mail and phone
surveys) for CAHPS® survey administration.

 

6.4.2.2.9                  Submit the final disposition report by June 10, 2007.

 

6.4.2.2.10                Submit a copy of the Washington State adult Medicaid
response data set according to 2007 NCQA/CAHPS® standards to the DSHS designated
EQRO by June 10, 2007.

 

6.4.2.3             The Contractor shall provide NCBD data submission
information as determined by DSHS.

 

6.4.2.3.1                  The Contractor shall submit the information to the
DSHS designated EQRO by April 14, 2007.

 

6.4.2.3.2                  The DSHS designated EQRO shall submit the data to the
NCBD.

 

6.4.2.4             The Contractor is required to include performance guarantee
language in their vendor subcontracts that require a vendor to achieve at least
a thirty-five percent (35%) response rate.

 

6.4.3                If a Contractor cannot conduct the required annual CAHPS®
surveys (Children, Children with Chronic Conditions, or Adult) because of
limited total enrollment and/or sample size, the Contractor shall notify DSHS in
writing whether they have a physician or physician group at substantial
financial risk in accord with the physician incentive plan requirements under
Section 7.9.

 

6.5           External Quality Review:

 

6.5.1                Validation Activities:  The Contractor’s quality program
shall be examined using a series of required validation procedures.  The
examination shall be implemented and conducted by DSHS, its agent, or an EQRO.

 

6.5.2                The following required activities will be validated:

 

6.5.2.1             Performance improvement projects;

 

6.5.2.2             Performance measures; and

 

6.5.2.3             A monitoring review of standards established by DSHS and
included in this Contract to comply with 42 CFR 438.204 (g) and a comprehensive
review conducted within the previous three-year period (42 CFR
438.358(b)(1)(2)(3)).

 

6.5.3                The following optional activity will be validated annually:

 

34

--------------------------------------------------------------------------------


 

6.5.3.1             Administration and/or validation of consumer or provider
surveys of quality of care, i.e., the CAHPS® survey.

 

6.5.4                DSHS reserves the right to include additional optional
activities described in 42 CFR 438.358 if additional funding becomes available
and as mutually negotiated between DSHS and the Contractor.

 

6.5.5                The Contractor shall submit to annual DSHS TeaMonitor and
EQRO monitoring reviews. The monitoring review process uses standard methods and
data collection tools and methods found in the CMS External Quality Review
Protocols and assesses the Contractor’s compliance with regulatory requirements
and standards of the quality outcomes and timeliness of, and access to, services
provided by Medicaid MCOs.

 

6.5.5.1             The Contractor shall, during an annual monitoring review of
the Contractor’s compliance with contract standards or upon request by HCA, DSHS
or its External Quality Review Organization (EQRO) contractor(s), provide
evidence of how external quality review findings, agency audits and contract
monitoring activities, enrollee grievances, HEDIS® and CAHPS® results are used
to identify and correct problems and to improve care and services to enrollees.

 

6.5.5.2             The Contractor will provide data requested by the EQRO for
purposes of completing the External Quality Review Report (EQRR).  The EQRR is a
detailed technical report that describes the manner in which the data from all
activities described in Sections 6.5.1 through 6.5.3 and conducted in accord
with CFR 42 438.358 were aggregated and analyzed and conclusions drawn as to the
quality, timeliness and access to the care furnished by the MCO.

 

6.5.5.3             DSHS will provide a copy of the EQRR to the Contractor,
through print or electronic media and to interested parties such as
participating health care providers, enrollees and potential enrollees of the
Contractor, recipient advocacy groups, and members of the general public.  DSHS
must make this information available in alternative formats for persons with
sensory impairments, when requested.

 

6.5.5.4             If the Contractor has had an accreditation review or visit
by NCQA or another accrediting body, the Contractor shall provide the complete
report from that organization to HCA and DSHS.  If permitted by the accrediting
body, the Contractor shall allow a state representative to accompany any
accreditation review team during the site visit in an official observer status. 
The state representative shall be allowed to share information with HCA, DSHS
and Department of Health (DOH), as needed to reduce duplicated work for both the
Contractor and the state.

 

6.6           Enrollee Mortality:  The Contractor shall maintain a record of
known enrollee deaths, including the enrollee’s name, date of birth, age at
death, location of

 

35

--------------------------------------------------------------------------------


 

death, and cause(s) of death.  This information shall be available to HCA or
DSHS upon request.  The Contractor shall assist HCA or DSHS in efforts to
evaluate and improve the availability and utility of selected mortality
information for quality improvement purposes.

 

6.7           Practice Guidelines:  The Contractor shall adopt practice
guidelines.  The Contractor may develop or adopt guidelines developed by
organizations such as the American Diabetes Association or the American Lung
Association.  Practice guidelines shall meet the following requirements (42 CFR
438.236):

 

6.7.1                Are based on valid and reliable clinical evidence or a
consensus of health care professionals in the particular field;

 

6.7.2                Consider the needs of enrollees and support client and
family involvement in care plans;

 

6.7.3                Are adopted in consultation with contracting health care
professionals;

 

6.7.4                Are reviewed and updated at least every two years and as
appropriate;

 

6.7.5                Are disseminated to all affected providers and, upon
request, to HCA, DSHS, enrollees and potential enrollees; and

 

6.7.6                Are the basis for and are consistent with decisions for
utilization management, enrollee education, coverage of services, and other
areas to which the guidelines apply.

 

6.8           Drug Formulary Review and Approval:  The Contractor shall submit
its drug formulary, for use with enrollees covered under the terms of this
Contract, to DSHS for review and approval by January 31 of each year of this
Contract.  The formulary shall be submitted to:

 

Siri Childs, Pharm D, Pharmacy Policy Manager (or her successor)

Department of Social and Health Services
Division of Medical Management

P.O. Box 45506

Olympia, WA  98504-5506

E-mail:  childsa@dshs.wa.gov

 

7.         SUBCONTRACTS

 

7.1           Contractor Remains Legally Responsible:  Subcontracts, as defined
herein, may be used by the Contractor for the provision of any service under
this Contract.  However, no subcontract shall terminate the Contractor’s legal
responsibility to HCA or DSHS for any work performed under this Contract (42 CFR
434.6 (c)).

 

7.2           Solvency Requirements for Subcontractors:  For any subcontractor
at financial risk, as described in Section 7.9.3 Substantial Financial Risk, or
Section 1.45,

 

36

--------------------------------------------------------------------------------


 

Risk, the Contractor shall establish, enforce and monitor solvency requirements
that provide assurance of the subcontractor’s ability to meet its obligations.

 

7.3           Provider Nondiscrimination:

 

7.3.1                The Contractor shall not discriminate, with respect to
participation, reimbursement, or indemnification, against providers practicing
within their licensed scope of practice solely on the basis of the type of
license or certification they hold.

 

7.3.2                If the Contractor declines to include individual or groups
of providers in its network, it shall give the affected providers written notice
of the reason for its decision.

 

7.3.3                The Contractor’s provider selection policies and procedures
shall not discriminate against particular providers that serve high-risk
populations or specialize in conditions that require costly treatment (42CFR
438.214(c)).

 

7.3.4                Consistent with the Contractor’s responsibilities to the
enrollees, this Section may not be construed to require the Contractor to
Contract with providers beyond the number necessary to meet the needs of its
enrollees; preclude the Contractor from using different reimbursement amounts
for different specialties or for different providers in the same specialty; or
preclude the Contractor from establishing measures that are designed to maintain
quality of services and control costs.

 

7.4           Required Provisions: Subcontracts shall be in writing, consistent
with the provisions of 42 CFR 434.6.  All subcontracts shall contain the
following provisions:

 

7.4.1                Identification of the parties of the subcontract and their
legal basis for operation in the State of Washington.

 

7.4.2                Procedures and specific criteria for terminating the
subcontract.

 

7.4.3                Identification of the services to be performed by the
subcontractor and which of those services may be subcontracted by the
subcontractor.

 

7.4.4                Reimbursement rates and procedures for services provided
under the subcontract.

 

7.4.5                Release to the Contractor of any information necessary to
perform any of its obligations under this Contract.

 

7.4.6                Reasonable access to facilities and financial and medical
records for duly authorized representatives of HCA, DSHS or DHHS for audit
purposes, and immediate access for Medicaid fraud investigators.

 

37

--------------------------------------------------------------------------------


 

7.4.7                The requirement to completely and accurately report
encounter data to the Contractor.  Contractor shall ensure that all
subcontractors required to report encounter data have the capacity to submit all
DSHS required data to enable the Contractor to meet the reporting requirements
in the Encounter Data Transaction Guide published by DSHS.

 

7.4.8                The requirement to comply with the Contractor’s DSHS
approved fraud and abuse policies and procedures.

 

7.4.9                No assignment of the subcontract shall take effect without
the HCA’s written agreement.

 

7.4.10              The subcontractor shall comply with the applicable state and
federal rules and regulations as set forth in this Contract, including the
applicable requirements of 42 CFR 438.6(1).

 

7.4.11              Subcontracts shall set forth and require the subcontractor
to comply with any term or condition of this Contract that is applicable to the
services to be performed under the subcontract.

 

7.4.12              The Contractor shall provide the following information
regarding the grievance system to all subcontractors (42 CFR 438.414 and 42 CFR
438.10(g)(1)):

 

7.4.12.1           The toll-free numbers to file oral grievances and appeals.

 

7.4.12.2           The availability of assistance in filing a grievance or
appeal.

 

7.4.12.3           The enrollee’s right to request continuation of benefits
during an appeal or hearing and, if the Contractor’s action is upheld, the
enrollee’s responsibility to pay for the continued benefits.

 

7.4.12.4           The enrollee’s right to file grievances and appeals and their
requirements and timeframes for filing.

 

7.4.12.5           The enrollee’s right to a hearing, how to obtain a hearing,
and representation rules at a hearing.

 

7.5           Health Care Provider Subcontracts, including those for facilities
and pharmacy benefit management, shall also contain the following provisions:

 

7.5.1                A quality improvement system tailored to the nature and
type of services subcontracted, which affords quality control for the health
care provided, including but not limited to the accessibility of medically
necessary health care, and which provides for a free exchange of information
with the Contractor to assist the Contractor in complying with the requirements
of this Contract.

 

38

--------------------------------------------------------------------------------


 

7.5.2                A statement that primary care and specialty care provider
subcontractors shall cooperate with QI activities.

 

7.5.3                A means to keep records necessary to adequately document
services provided to enrollees for all delegated activities including Quality
Improvement, Utilization Management, Member Rights and Responsibilities, and
Credentialing and Recredentialing.

 

7.5.3.1             Delegated activities are documented and agreed upon between
Contractor and subcontractor.  The document must include:

 

7.5.3.1.1                  Assigned responsibilities;

 

7.5.3.1.2                  Delegated activities;

 

7.5.3.1.3                  A mechanism for evaluation; and

 

7.5.3.1.4                  Corrective action policy and procedure.

 

7.5.4                Information about enrollees, including their medical
records, shall be kept confidential in a manner consistent with state and
federal laws and regulations.

 

7.5.5                The subcontractor accepts payment from the Contractor as
payment in full and shall not request payment from HCA, DSHS or any enrollee for
covered services performed under the subcontract.

 

7.5.6                The subcontractor agrees to hold harmless HCA and its
employees and DSHS and its employees, and all enrollees served under the terms
of this Contract in the event of non-payment by the Contractor.  The
subcontractor further agrees to indemnify and hold harmless HCA and its
employees and DSHS and its employees against all injuries, deaths, losses,
damages, claims, suits, liabilities, judgments, costs and expenses which may in
any manner accrue against HCA and its employees and DSHS or its employees
through the intentional misconduct, negligence, or omission of the
subcontractor, its agents, officers, employees or contractors.

 

7.5.7                If the subcontract includes physician services, provisions
for compliance with the PCP requirements stated in this Contract.

 

7.5.8                A ninety (90) day termination notice provision.

 

7.5.9                A specific termination provision for termination with short
notice when a provider is excluded from participation in the Medicaid program.

 

7.5.10              The subcontractor agrees to comply with the appointment wait
time standards of this Contract.  The subcontract must provide for regular

 

39

--------------------------------------------------------------------------------


 

monitoring of timely access and corrective action if the subcontractor fails to
comply with the appointment wait time standards (42 CFR 438.206(c)(1)).

 

7.5.11              A provision for ongoing monitoring and periodic formal
review that is consistent with industry standards and OIC regulations.  Formal
review must be completed no less than once every three years and must identify
deficiencies or areas for improvement and provide for corrective action (42 CFR
438.230(b)).

 

7.6           Health Care Provider Subcontracts Delegating Administrative
Functions:  Subcontracts that delegate administrative functions under the terms
of this Contract shall include the following additional provisions:

 

7.6.1                For those subcontractors at financial risk, that the
subcontractor shall maintain the Contractor’s solvency requirements throughout
the term of the Contract.

 

7.6.2                Clear descriptions of any administrative functions
delegated by the Contractor in the subcontract, including but not limited to
utilization/medical management, claims processing, enrollee grievances and
appeals, and the provision of data or information necessary to fulfill any of
the Contractor’s obligations under this Contract.

 

7.6.3                How frequently and by what means the Contractor will
monitor compliance with solvency requirements and requirements related to any
administrative function delegated in the subcontract.

 

7.6.4                Provisions for revoking delegation or imposing sanctions if
the subcontractor’s performance is inadequate.

 

7.6.5                Whether referrals for enrollees will be restricted to
providers affiliated with the group and, if so, a description of those
restrictions.

 

7.7           Excluded Providers:

 

7.7.1                Pursuant to Section 1128 of the Social Security Act, the
Contractor may not subcontract with an individual practitioner or provider, or
an entity with an officer, director, agent, or manager, or an individual who
owns or has a controlling interest in the entity, who has been:  convicted of
crimes as specified in Section 1128 of the Social Security Act, excluded from
participation in the Medicare and Medicaid program, assessed a civil penalty
under the provisions of Section 1128, has a contractual relationship with an
entity convicted of a crime specified in Section 1128, or is a person described
in Section 12.12 of this Contract, Exclusions and Debarment.  The Contractor
shall terminate subcontracts of excluded providers immediately with the
Contractor becomes aware of such exclusion or when the Contractor receives
notice from HCA or DSHS, whichever is earlier.

 

40

--------------------------------------------------------------------------------


 

7.7.2                In addition, if DSHS terminates a subcontractor from
participation any DSHS program, the Contractor shall exclude the subcontractor
from participation in BH.  The Contractor shall terminate subcontracts of
excluded providers immediately when the Contractor becomes aware of such
exclusion or when the Contractor receives notice from HCA or DSHS, whichever is
earlier (WAC 388-502-0030).

 

7.7.3                If the Contractor terminates a subcontractor for cause, the
Contractor shall notify HCA and DSHS, within thirty (30) calendar days, in
writing, as provided in the Notices Section of this Contract, Section 12.26, and
explain the circumstances regarding the termination.

 

7.8           Home Health Providers:  If the pending Medicaid home health agency
surety bond requirement (Section 4708(d) of the Balanced Budget Act of 1997)
becomes effective before or during the term of this Contract, beginning on the
effective date of the requirement the Contractor may not subcontract with a home
health agency unless the state has obtained a surety bond from the home health
agency in the amount required by federal law.  DSHS will provide a current list
of bonded home health agencies upon request to the Contractor.

 

7.9           Physician Incentive Plans:  Physician incentive plans, as defined
herein, are subject to the conditions set forth in this Section in accord with
federal regulations (42 CFR 438.6(h), 42 CFR 422.208 and 42 CFR 422.210).

 

7.9.1                Prohibited Payments:  The Contractor shall make no payment
to a physician or physician group, directly or indirectly, under a physician
incentive plan as an inducement to reduce or limit medically necessary services
provided to an individual enrollee.

 

7.9.2                Disclosure Requirements:  Risk sharing arrangements in
subcontracts with physicians or physician groups are subject to review and
approval by HCA and DSHS.  The Contractor shall provide the following
information about its physician incentive plan, and the physician incentive
plans of all its subcontractors in any tier, to HCA and DSHS annually upon
request:

 

7.9.2.1             Whether the incentive plan includes referral services.

 

7.9.2.2             If the incentive plan includes referral services:

 

7.9.2.2.1                  The type of incentive plan (e.g. withhold, bonus,
capitation).

 

7.9.2.2.2                  For incentive plans involving withholds or bonuses,
the percent that is withheld or paid as a bonus.

 

7.9.2.2.3                  Proof that stop-loss protection meets the
requirements of Section 7.9.4.1, including the amount and type of stop-loss
protection.

 

41

--------------------------------------------------------------------------------


 

7.9.2.2.4                  The panel size and, if commercial members and
enrollees are pooled, a description of the groups pooled and the risk terms of
each group.  Medicaid, Medicare, and commercial members in a physician’s or
physician group’s panel may be pooled provided the terms of risk for the pooled
enrollees and commercial members are comparable, and the incentive payments are
not calculated separately for pooled enrollees.  Commercial members include
military and non-Medicaid Basic Health members.

 

7.9.3                Substantial Financial Risk:  A physician, or physician
group as defined herein, is at substantial financial risk when more than
twenty-five percent (25%) of the total maximum potential payments to the
physician or physician group depend on the use of referral services.  When the
panel size is fewer than 25,000 enrollees, arrangements that cause substantial
financial risk include, but are not limited to, the following:

 

7.9.3.1             Withholds greater than twenty-five percent (25%) of total
potential payments.

 

7.9.3.2             Withholds less than twenty-five percent (25%) of total
potential payments but the physician or physician group is potentially liable
for more than twenty-five percent (25%) of total potential payments.

 

7.9.3.3             Bonuses greater than thirty-three percent (33%) of total
potential payments, less the bonus.

 

7.9.3.4             Withholds plus bonuses if the withholds plus bonuses equal
more than twenty-five percent (25%) of total potential payments.

 

7.9.3.5             Capitation arrangements if the difference between the
minimum and maximum possible payments is more than twenty-five percent (25%) of
the maximum possible payments, or the minimum and maximum possible payments are
not clearly explained in the Contract.

 

7.9.4                Requirements if a Physician or Physician Group is at
Substantial Financial Risk:  If the Contractor, or any subcontractor (e.g. IPA,
PHO), places a physician or physician group at substantial financial risk, the
Contractor shall assure that all physicians and physician groups have either
aggregate or per member stop-loss protection for services not directly provided
by the physician or physician group.

 

7.9.4.1             If aggregate stop-loss protection is provided, it must cover
ninety percent (90%) of the costs of referral services that exceed twenty-five
percent (25%) of maximum potential payments under the subcontract.

 

7.9.4.2             If stop-loss protection is based on a per-member limit, it
must cover ninety percent (90%) of the cost of referral services that exceed the
limit as indicated below based on panel size, and whether stop-loss is

 

42

--------------------------------------------------------------------------------


 

provided separately for professional and institutional services or is combined
for the two.

 

7.9.4.2.1                  1,000 members or fewer, the threshold is $3,000 for
professional services and $10,000 for institutional services, or $6,000 for
combined services.

 

7.9.4.2.2                  1,001 - 5,000 members, the threshold is $10,000 for
professional services and $40,000 for institutional services, or $30,000 for
combined services.

 

7.9.4.2.3                  5,001 - 8,000 members, the threshold is $15,000 for
professional services and $60,000 for institutional services, or $40,000 for
combined services.

 

7.9.4.2.4                  8,001 - 10,000 members, the threshold is $20,000 for
professional services and $100,000 for institutional services, or $75,000 for
combined services.

 

7.9.4.2.5                  10,001 - 25,000, the threshold is $25,000 for
professional services and $200,000 for institutional services, or $150,000 for
combined services.

 

7.9.4.2.6                  25,001 members or more, there is no risk threshold.

 

7.9.4.3             For a physician or physician group at substantial financial
risk, the Contractor shall periodically conduct surveys of enrollee satisfaction
with the physician or physician group.  DSHS shall require such surveys
annually.  DSHS may, at its sole option, conduct enrollee satisfaction surveys
that satisfy this requirement and waive the requirement for the Contractor to
conduct such surveys.  DSHS shall notify the Contractor in writing if the
requirement is waived.  If DSHS does not waive the requirement, the Contractor
shall provide the survey results to HCA and DSHS annually upon request.  The
surveys shall:

 

7.9.4.3.1                  Include current enrollees, and enrollees who have
disenrolled within 12 months of the survey for reasons other than loss of
Medicaid eligibility or moving outside the Contractor’s service area.

 

7.9.4.3.2                  Be conducted according to commonly accepted
principles of survey design and statistical analysis.

 

7.9.4.3.3                  Address enrollees satisfaction with the physician or
physician groups:

 

7.9.4.3.3.1    Quality of services provided.

 

43

--------------------------------------------------------------------------------


 

7.9.4.3.3.2    Degree of access to services.

 

7.9.5                Sanctions and Penalties:  DSHS or CMS may impose
intermediate sanctions, as described in Section 12.31, Sanctions, of this
Contract, for failure to comply with the rules in this Section.

 

7.10         Payment to FQHCs/RHCs:  The Contractor shall not pay a
federally-qualified health center or a rural health clinic less than the
Contractor would pay non-FQHC/RHC providers for the same services (42 USC
1396(m)(2)(A)(ix)).

 

7.11         Provider Education:  The Contractor will maintain records of the
number and type of providers and support staff participating in provider
education, including evidence of assessment of participant satisfaction with the
training process.

 

The Contractor shall maintain a system for keeping participating practitioners
and providers informed about:

 

7.11.1              Covered services for enrollees served under this Contract;

 

7.11.2              Coordination of care requirements;

 

7.11.3              HCA and DSHS policies as related to this Contract;

 

7.11.4              Interpretation of data from the quality improvement program;
and

 

7.11.5              Practice guidelines (see Section 6.7).

 

7.12         Claims Payment Standards:  The Contractor shall meet the timeliness
of payment standards specified for Medicaid fee-for-service in Section
1902(a)(37)(A) of the Social Security Act and specified for health carriers in
WAC 284-43-321.  To be compliant with both payment standards the Contractor
shall pay or deny, and shall require subcontractors to pay or deny, ninety-five
percent (95%) of clean claims within thirty (30) calendar days of receipt,
ninety-five percent (95%) of all claims within sixty (60) of receipt and
ninety-nine percent (99%) of clean claims within ninety (90) calendar days of
receipt.  The Contractor and its providers may agree to a different payment
requirement in writing on an individual claim.

 

7.12.1              A claim is a bill for services, a line item of service or
all services for one enrollee within a bill.

 

7.12.2              A clean claim is a claim that can be processed without
obtaining additional information from the provider of the service or from a
third party.

 

7.12.3              The date of receipt is the date the Contractor receives the
claim from the provider.

 

7.12.4              The date of payment is the date of the check or other form
of payment.

 

44

--------------------------------------------------------------------------------


 

7.13         FQHC/RHC Report:  The Contractor shall provide DSHS with
information related to subcontracted federally-qualified health centers (FQHC)
and rural health clinics (RHC), as required by the DSHS Healthy Options Licensed
Health Carrier Billing Instructions, published by DSHS (see Attachment A for
website link).

 

7.14         Provider Credentialing:  The Contractor must have written policies
and procedures for credentialing and recredentialing providers who have signed
contracts or participation agreements with the Contractor.

 

7.14.1              The Contractor’s medical director or other designated
physician’s shall have direct responsibility and participation in the
credentialing process.

 

7.14.2              The Contractor shall have a designated Credentialing
Committee to oversee the credentialing process.

 

7.14.3              The Contractor’s written Credentialing policies and
procedures must specify at a minimum:

 

7.14.3.1           Type of providers that are credentialed and recredentialed;

 

7.14.3.2           Verification sources used to make credentialing decisions,
including any evidence of provider sanctions; and

 

7.14.3.3           Prohibition against employment or contracting with providers
excluded from participation in Federal health care programs under federal law
and as described in Section 7.7, Excluded Providers.

 

7.14.4              The criteria used by the Contractor to credential and
recredential providers shall include:

 

7.14.4.1           Evidence of a current valid license to practice;

 

7.14.4.2           A valid DEA or CDS certificate if applicable;

 

7.14.4.3           Evidence of appropriate education and training;

 

7.14.4.4           Board certification if applicable;

 

7.14.4.5           An Evaluation of work history; and

 

7.14.4.6           A review of any liability claims resulting in settlements or
judgments paid on or on behalf of the provider.

 

7.14.5              The Contractor’s process for making credentialing
determinations, to include a signed, dated attestation statement from the
provider that addresses:

 

45

--------------------------------------------------------------------------------


 

7.14.5.1           The lack of present illegal drug use;

 

7.14.5.2           A history of loss of license and felony convictions;

 

7.14.5.3           A history of loss or limitation of privileges or disciplinary
activity;

 

7.14.5.4           Current malpractice coverage; and

 

7.14.5.5           Accuracy and completeness of the application.

 

7.14.6              The Contractor’s process for delegation of credentialing or
recredentialing.

 

7.14.7              The Contractor’s provider selection policies and procedures
that are consistent with 42 CFR 438.12, and must not discriminate against
particular providers that serve high-risk populations or specialize in
conditions that require costly treatment, and any other methods for assuring
nondiscrimination.

 

7.14.8              The Contractor’s process for communicating findings to the
provider that differ from the provider’s submitted materials, including:

 

7.14.8.1           Communication of the provider’s right to review materials;

 

7.14.8.2           Correct incorrect or erroneous information;

 

7.14.8.3           Be informed of their credentialing status; and

 

7.14.8.4           The ability to appeal an adverse determination by the
Contractor.

 

7.14.9              The Contractor’s process for notifying providers within
sixty (60) days of the credentialing committee’s decision.

 

7.14.10            The Contractor a process to ensure confidentiality.

 

7.14.11            The Contractor’s process to ensure listings in provider
directories for enrollees are consistent with credentialing file content,
including education, training, certification and specialty designation.

 

7.14.12            The Contractor’s process for recredentialing providers at
minimum every thirty-six (36) months through information verified from primary
sources, unless otherwise indicated.

 

7.14.13            The Contractor’s process to ensure that offices of all
primary care providers, obstetricians/gynecologists and high volume providers
meet office site standards established by the Contractor.

 

7.14.14            A system for monitoring sanctions or limitations on
licensure, complaints and quality issues or information from identified adverse
events and

 

46

--------------------------------------------------------------------------------


 

provides evidence of action, as appropriate based on defined methods or
criteria.

 

8.         ENROLLEE RIGHTS AND PROTECTIONS:

 

8.1           General Requirements: The Contractor shall have written policies
and procedures regarding all enrollee rights (42 CFR 438.100(a)(1)).

 

8.1.1                The Contractor shall comply with any applicable Federal and
State laws that pertain to enrollee rights and ensure that its staff and
affiliated providers take those rights into account when furnishing services to
enrollees (42 CFR 438.100(a)(2)).

 

8.1.2                The Contractor shall guarantee each enrollee the following
rights (42 CFR 438.100(b)(2)):

 

8.1.2.1             To be treated with respect and with consideration for their
dignity and privacy.

 

8.1.2.2             To receive information on available treatment options and
alternatives, presented in a manner appropriate to the enrollee’s ability to
understand.

 

8.1.2.3             To participate in decisions regarding their health care,
including the right to refuse treatment.

 

8.1.2.4             To be free from any form of restraint or seclusion used as a
means of coercion, discipline, convenience, or retaliation.

 

8.1.2.5             To request and receive a copy of their medical records, and
to request that they be amended or corrected, as specified in 45 CFR 164.

 

8.1.2.6             Each enrollee must be free to exercise their rights, and
exercise of those rights must not adversely affect the way the Contractor or its
subcontractors treat the enrollee (42 CFR 438.100(c)).

 

8.2           Cultural Considerations: The Contractor shall participate in and
cooperate with DSHS’ efforts to promote the delivery of services in a culturally
competent manner to all enrollees, including those with limited English
proficiency and diverse cultural and ethnic backgrounds (42 CFR 438.206(c)(2)).

 

8.3           Advance Directives:

 

8.3.1                The Contractor shall maintain written policies and
procedures for advance directives that meet the requirements of WAC
388-501-0125, 42 CFR 438.6, 42 CFR 438.10, 42 CFR 422.128, and 42 CFR 489
Subpart I. The Contractor’s advance directive policies and procedure shall be

 

47

--------------------------------------------------------------------------------


 

disseminated to all affected providers, enrollees, DSHS, and, upon request,
potential enrollees.

 

8.3.2                The Contractor’s written policies respecting the
implementation of advance directive rights shall include a clear and precise
statement of limitation if the Contractor cannot implement an advance directive
as a matter of conscience. At a minimum, this statement must do the following:

 

8.3.3                Clarify any differences between Contractor conscientious
objections and those that may be raised by individual physicians.

 

8.3.4                Identify the state legal authority permitting such
objection.

 

8.3.5                Describe the range of medical conditions or procedures
affected by the conscience objection.

 

8.3.6                If an enrollee is incapacitated at the time of initial
enrollment and is unable to receive information (due to the incapacitating
condition or a mental disorder) or articulate whether or not he or she has
executed an advance directive, the Contractor may give advance directive
information to the enrollee’s family or surrogate in the same manner that it
issues other materials about policies and procedures to the family of the
incapacitated enrollee or to a surrogate or other concerned persons in accord
with State law. The Contractor is not relieved of its obligation to provide this
information to the enrollee once he or she is no longer incapacitated or unable
to receive such information. Follow-up procedures must be in place to ensure
that the information is given to the individual directly at the appropriate
time.

 

8.3.7                The Contractor’s policies and procedures must require, and
the Contractor must ensure, that the enrollee’s medical record documents, in a
prominent part, whether or not the individual has executed an advance directive.

 

8.3.8                The Contractor shall not condition the provision of care or
otherwise discriminate against an enrollee based on whether or not the enrollee
has executed an advance directive.

 

8.3.9                The Contractor shall ensure compliance with requirements of
State and Federal law (whether statutory or recognized by the courts of the
State) regarding advance directives.

 

8.3.10              The Contractor shall provide for education of staff
concerning its policies and procedures on advance directives.

 

8.3.11              The Contractor shall provide for community education
regarding advance directives that may include material required herein, either
directly or in concert with other providers or entities. Separate community
education materials may be developed and used, at the discretion of the
Contractor.

 

48

--------------------------------------------------------------------------------


 

The same written materials are not required for all settings, but the material
should define what constitutes an advance directive, emphasizing that an advance
directive is designed to enhance an incapacitated individual’s control over
medical treatment, and describe applicable State and Federal law concerning
advance directives. The Contractor shall document its community education
efforts.

 

8.3.12              The Contractor is not required to provide care that
conflicts with an advance directive; and is not required to implement an advance
directive if, as a matter of conscience, the Contractor cannot implement an
advance directive and State law allows the Contractor or any subcontractor
providing services under this Contract to conscientiously object.

 

8.3.13              The Contractor shall inform enrollees that they may file a
grievance with the Contractor if the enrollee is dissatisfied with the
Contractor’s advance directive policy and procedure or the Contractor’s
administration of those policies and procedures. The Contractor shall also
inform enrollees that they may file a grievance with DSHS if they believe the
Contractor is non-compliant with advance directive requirements.

 

8.4           Enrollee Choice of PCP:

 

8.4.1                The Contractor must implement procedures to ensure each
enrollee has a source of primary care appropriate to their needs.

 

8.4.2                The Contractor shall allow, to the extent possible and
appropriate, each new enrollee to choose a participating PCP.

 

8.4.3                In the case of newborns, the parent shall choose the
newborn’s PCP.

 

8.4.4                If the enrollee does not make a choice at the time of
enrollment, the Contractor shall assign the enrollee to a PCP or clinic, within
reasonable proximity to the enrollee’s home, no later than fifteen (15) working
days after coverage begins.

 

8.4.5                The Contractor shall allow an enrollee to change PCP or
clinic at anytime with the change becoming effective no later than the beginning
of the month following the enrollees request for the change (WAC 388-538-060 and
WAC 284-43-251(1)).

 

8.5           Direct Access for Enrollees with Special Health Care Needs: The
Contractor shall allow children with special health care needs who utilize a
specialist frequently to retain the specialist as a PCP, or alternatively, be
allowed direct access to specialists for needed care. The Contractor shall also
allow enrollees with special health care needs as defined in WAC 388-538-050 to
retain a specialist as a PCP or be allowed direct access to a specialist if the
assessment required under the provisions of this Contract demonstrates a need
for a course

 

49

--------------------------------------------------------------------------------


 

of treatment or regular monitoring by such specialist (42 CFR 438.208 and
438.6(m)).

 

8.6           Prohibition on Enrollee Charges for Covered Services: Under no
circumstances shall the Contractor, or any providers used to deliver services
covered under the terms of this Contract, charge enrollees for covered services
(SSA 1932(b)(6), SSA 1128B(d)(1)) and WAC 388-502-0160).

 

8.7           Provider/Enrollee Communication: The Contractor may not prohibit,
or otherwise restrict, a health care professional acting within their lawful
scope of practice, from advising or advocating on behalf of an enrollee who is
his or her patient, for the following (42 CFR 438.102(a)(1)):

 

8.7.1                The enrollee’s health status, medical care, or treatment
options, including any alternative treatment that may be self-administered.

 

8.7.2                Any information the enrollee needs in order to decide among
all relevant treatment options.

 

8.7.3                The risks, benefits, and consequences of treatment or
non-treatment.

 

8.7.4                The enrollee’s right to participate in decisions regarding
his or her health care, including the right to refuse treatment, and to express
preferences about future treatment decisions.

 

8.8           Enrollee Self-Determination: The Contractor shall ensure that all
providers: obtain informed consent prior to treatment from enrollees, or persons
authorized to consent on behalf of an enrollee as described in RCW 7.70.065;
comply with the provisions of the Natural Death Act (RCW 70.122) and state and
federal Medicaid rules concerning advance directives (WAC 388-501-0125 and 42
CFR 438.6(m)); and, when appropriate, inform enrollees of their right to make
anatomical gifts (RCW 68.50.540).

 

9.         UTILIZATION MANAGEMENT PROGRAM AND AUTHORIZATION OF SERVICES

 

9.1           Utilization Management Program:

 

9.1.1                The Contractor shall have and maintain a Utilization
Management Program (UMP) for the services it furnishes its enrollees.

 

9.1.2                The Contractor shall define its UMP structure and assign
responsibility to appropriate individuals.

 

9.1.3                Upon request by HCA or DSHS the Contractor shall provide
the requesting party with a written description of the UMP that includes
identification of designated physician and behavioral health practitioner’s and
evidence of the physician and behavioral health practitioner’s involvement in
program

 

50

--------------------------------------------------------------------------------


 

development and implementation The UMP program description shall include:

 

9.1.3.1              A written description of all UM-related committee(s);

 

9.1.3.2              Descriptions of committee responsibilities;

 

9.1.3.3              Contractor staff and practicing provider committee
participant title(s);

 

9.1.3.4              Meeting frequency;

 

9.1.3.5              Maintenance of meeting minutes reflecting decisions made by
each committee, as appropriate.

 

9.1.4                UMP behavioral health and non-behavioral health policies
and procedures at minimum, shall include the following content:

 

9.1.4.1              Documentation of use and periodic review of written
clinical decision-making criteria based on clinical evidence, including policies
and procedures for appropriate application of the criteria.

 

9.1.4.2              Mechanisms for providers and enrollees on how they can
obtain the UM decision-making criteria upon request, including UM action or
denial determination letter template language reflecting same.

 

9.1.4.3              Mechanisms for assessment of inter-rater reliability of all
clinical professionals and as appropriate, non-clinical staff responsible for UM
decisions.

 

9.1.4.4              Written job descriptions with qualification for providers
who review denials of care based on medical necessity that requires education,
training or professional experience in medical or clinical practice and current
non-restricted license.

 

9.1.4.5              Mechanisms to verify that claimed services were actually
provided.

 

9.1.4.6              Mechanisms to detect both underutilization and over
utilization of services and produce a yearly report which identifies and reports
findings on utilization measures and includes completed or planned interventions
to address under or over-utilization patterns of care.

 

9.1.4.6.1              Specify the type of personnel responsible for each level
of UM decision-making.

 

9.1.4.6.2              A physician or behavioral health practitioner or
pharmacist as appropriate reviews any behavioral health denial of care based on
medical necessity.

 

51

--------------------------------------------------------------------------------


 

9.1.4.6.3              Use of board certified consultants to assist in making
medical necessity determinations.

 

9.1.4.6.4              Appeals of adverse determinations evaluated by health
care providers who were not involved in the initial decision and who have
appropriate expertise in the field of medicine that encompasses the covered
person’s condition or disease (PBOR, WAC 284-43-620(4)).

 

9.1.4.7              Documentation of timelines for appeals in accord with
Sections 10.3.9.1 and 10.3.9.2.

 

9.1.5                Annually evaluate and update the UM program.

 

9.1.6                The Contractor shall not structure compensation to
individuals or entities that conduct utilization management activities so as to
provide incentives for the individual or entity to deny, limit, or discontinue
medically necessary services to any enrollee.

 

9.1.7                The Contractor shall not penalize or threaten a provider or
facility with a reduction in future payment or termination of participating
provider or participating facility status because the provider or facility
disputes the Contractor’s determination with respect to coverage or payment for
health care service (PBOR, WAC 284-43-210(6)).

 

9.2           Authorization of Services: The Contractor shall have in place
policies and procedures for the authorization of services that comply with 42
CFR 438.210, WAC 388-538 and the provisions of this Contract and require
subcontractors with delegated authority for authorization to comply with such
policies and procedures.

 

9.2.1                The Contractor shall have in effect mechanisms to ensure
consistent application of review criteria for authorization decisions.

 

9.2.2                The Contractor shall consult with the requesting provider
when appropriate.

 

9.2.3                The Contractor shall require that any decision to deny a
service authorization request or to authorize a service in an amount, duration,
or scope that is less than requested, be made by a health care professional who
has appropriate clinical expertise in treating the enrollee’s condition or
disease.

 

9.2.4                The Contractor shall notify the requesting provider, and
give the enrollee written notice of any decision by the Contractor to deny a
service authorization request, or to authorize a service in an amount, duration,
or scope that is less than requested. The notice shall meet the following
requirements, except that the notice to the provider need not be in writing (42
CFR 438.404):

 

52

--------------------------------------------------------------------------------


 

9.2.4.1              The notice to the enrollee shall be in writing and shall
meet the requirements of Section 3.2, Information Requirements for Enrollees and
Potential Enrollees, of this Contract to ensure ease of understanding.

 

9.2.4.2              The notice shall explain the following:

 

9.2.4.2.1              The action the Contractor has taken or intends to take.

 

9.2.4.2.2              The reasons for the action, in easily understood
language.

 

9.2.4.2.3              The enrollee’s right to file an appeal.

 

9.2.4.2.4              The procedures for exercising the enrollee’s rights.

 

9.2.4.2.5              The circumstances under which expedited resolution is
available and how to request it.

 

9.2.4.2.6              The enrollee’s right to have benefits continue pending
resolution of the appeal, how to request that benefits be continued, and the
circumstances under which the enrollee may be required to pay for these
services.

 

9.2.5                The Contractor shall provide for the following timeframes
for authorization decisions and notices:

 

9.2.5.1              For denial of payment that may result in payment liability
for the enrollee, at the time of any action affecting the claim.

 

9.2.5.2              For termination, suspension, or reduction of previously
authorized services, ten (10) calendar days prior to such termination,
suspension, or reduction, except if the criteria stated in 42 CFR 431.213 and
431.214 are met. The notice shall be mailed within this ten (10) calendar day
period by a method that certifies receipt and assures delivery within three (3)
calendar days.

 

9.2.5.2.1              For standard authorization, determinations are to be made
within two (2) business days of the receipt of necessary information, but may
not exceed fourteen (14) calendar days following receipt of the request for
services.

 

9.2.5.2.2              Beyond the fourteen (14) calendar day period, a possible
extension of up to fourteen (14) additional calendar days (equal to a total of
twenty-eight (28) calendar days) is allowed under the following circumstances
(42 CFR 438.210):

 

9.2.5.2.2.1                  The enrollee, or the provider, requests extension;
or

 

53

--------------------------------------------------------------------------------


 

9.2.5.2.2.2                  The Contractor justifies and documents a need for
additional information and how the extension is in the enrollee’s interest.

 

9.2.5.2.2.3                  If the Contractor extends that timeframe, it shall:

 

9.2.5.2.2.3.1                    Give the enrollee written notice of the reason
for the decision to extend the timeframe and inform the enrollee of the right to
file a grievance if he or she disagrees with that decision; and

 

9.2.5.2.2.3.2                    Issue and carry out its determination as
expeditiously as the enrollee’s health condition requires and no later than the
date the extension expires.

 

9.2.5.2.3              For standard authorization decisions, notification of the
decision shall be made to the attending physician, ordering provider, facility
and enrollee within two (2) calendar days (PBOR, WAC 284-43-410).

 

9.2.5.3              For cases in which a provider indicates, or the Contractor
determines, that following the timeframe for standard authorization decisions
could seriously jeopardize the enrollee’s life or health or ability to attain,
maintain, or regain maximum function, the Contractor shall make an expedited
authorization decision and provide notice as expeditiously as the enrollee’s
health condition requires and no later than three (3) working days after receipt
of the request for service. The Contractor may extend the three (3) working days
by up to fourteen (14) calendar days under the following circumstances:

 

9.2.5.3.1                  The enrollee requests the extension; or

 

9.2.5.3.2                  The Contractor justifies and documents a need for
additional information and how the extension is in the enrollee’s interest.

 

10.       GRIEVANCE SYSTEM

 

10.1         General Requirements: The Contractor shall have a grievance system
which complies with the requirements of 42 CFR 438 Subpart F and WACs 388-538
and 284-43, insofar as it is not in conflict with 42 CFR 438 Subpart F. The
grievance system shall include a grievance process, an appeal process, and
access to the hearing process. NOTE: Provider claim disputes initiated by the
provider are not subject to this Section.

 

10.1.1              The Contractor shall have policies and procedures addressing
the grievance system, which comply with the requirements of this Contract. DSHS
must approve, in writing, all grievance system policies and

 

54

--------------------------------------------------------------------------------


 

procedures and related notices to enrollees regarding the grievance system. DSHS
must also approve in writing any changes to policies and procedures.

 

10.1.2              The Contractor shall give enrollees any assistance necessary
in completing forms and other procedural steps for grievances and appeals (WAC
284-43-615(2)(e)).

 

10.1.3              The Contractor shall acknowledge receipt of each grievance,
either orally or in writing, and appeal, in writing, within five (5) working
days.

 

10.1.4              The Contractor shall ensure that decision makers on
grievances and appeals were not involved in previous levels of review or
decision-making.

 

10.1.5              Decisions regarding grievances and appeals shall be made by
health care professionals with clinical expertise in treating the enrollee’s
condition or disease if any of the following apply:

 

10.1.5.1            If the enrollee is appealing an action concerning medical
necessity.

 

10.1.5.2            If an enrollee grievance concerns a denial of expedited
resolution of an appeal.

 

10.1.5.3            If the grievance or appeal involves any clinical issues.

 

10.2         Grievance Process: The following requirements are specific to the
grievance process:

 

10.2.1              Only an enrollee may file a grievance with the Contractor; a
provider may not file a grievance on behalf of an enrollee.

 

10.2.2              The Contractor shall accept grievances forwarded by HCA or
DSHS.

 

10.2.3              The Contractor shall cooperate with any representative
authorized in writing by the covered enrollee (WAC 284-43-615).

 

10.2.4              The Contractor shall consider all information submitted by
the covered person or representative (WAC 284-43-615).

 

10.2.5              The Contractor shall investigate and resolve all grievances
(WAC 284-43-615).

 

10.2.6              The Contractor shall complete the disposition of a grievance
and notice to the affected parties as expeditiously as the enrollees health
condition requires, but no later than ninety (90) calendar days from receipt of
the grievance.

 

55

--------------------------------------------------------------------------------


 

10.2.7              The Contractor may notify enrollees of the disposition of
grievances. The notification may be made orally or in writing for grievances not
involving clinical issues. Notices of disposition for clinical issues must be in
writing.

 

10.2.8              Enrollees do not have the right to a hearing in regard to
the disposition of a grievance.

 

10.3         Appeal Process: The following requirements are specific to the
appeal process:

 

10.3.1              An enrollee, or a provider acting on behalf of the enrollee
and with the enrollee’s written consent, may appeal a Contractor action.

 

10.3.2              If HCA receives a request to appeal an action of the
Contractor, HCA will cooperate with DSHS to forward relevant information to the
Contractor and the Contractor will contact the enrollee.

 

10.3.3              For appeals of standard service authorization decisions, an
enrollee must file an appeal, either orally or in writing, within ninety (90)
calendar days of the date on the Contractor’s notice of action. This also
applies to an enrollee’s request for an expedited appeal.

 

10.3.4              For appeals for termination, suspension, or reduction of
previously authorized services when the enrollee requests continuation of such
services, an enrollee must file an appeal within ten (10) calendar days of the
date of the Contractor’s mailing of the notice of action. If the enrollee is
notified in a timely manner and the enrollee’s request for continuation of
services is not timely, the Contractor is not obligated to continue services and
the timeframes for appeals of standard resolution apply (42 CFR 438.408).

 

10.3.5              Oral inquiries seeking to appeal an action shall be treated
as appeals and be confirmed in writing, unless the enrollee or provider requests
an expedited resolution.

 

10.3.6              The appeal process shall provide the enrollee a reasonable
opportunity to present evidence, and allegations of fact or law, in person as
well as in writing. The Contractor shall inform the enrollee of the limited time
available for this in the case of expedited resolution.

 

10.3.7              The appeal process shall provide the enrollee and the
enrollee’s representative opportunity, before and during the appeals process, to
examine the enrollee’s case file, including medical records, and any other
documents and records considered during the appeal process.

 

10.3.8              The appeal process shall include as parties to the appeal,
the enrollee and the enrollee’s representative, or the legal representative of
the deceased enrollee’s estate.

 

56

--------------------------------------------------------------------------------


 

10.3.9              The Contractor shall resolve each appeal and provide notice,
as expeditiously as the enrollee’s health condition requires, within the
following timeframes:

 

10.3.9.1            For standard resolution of appeals and for appeals for
termination, suspension, or reduction of previously authorized services a
decision must be made within fourteen (14) days after receipt of the appeal,
unless the Contractor notifies the enrollee that an extension is necessary to
complete the appeal; however, the extension cannot delay the decision beyond
thirty (30) days of the request for appeal, without the informed written consent
of the enrollee. In all circumstances the appeal determination must not be
extended beyond forty-five (45) calendar days from the day the Contractor
receives the appeal request.

 

10.3.9.2            For expedited resolution of appeals, including notice to the
affected parties, no longer than three (3) calendar days after the Contractor
receives the appeal. This timeframe may not be extended.

 

10.3.10            The notice of the resolution of the appeal shall:

 

10.3.10.1            Be in writing. For notice of an expedited resolution, the
Contractor shall also make reasonable efforts to provide oral notice.

 

10.3.10.2            Include the reasons for the determination in easily
understood language and the date completed.

 

10.3.10.3            A written statement of the clinical rationale for the
decision, including how the requesting provider or enrollee may obtain the
Utilization Management clinical review or decision-making criteria.

 

10.3.10.4            For appeals not resolved wholly in favor of the enrollee:

 

10.3.10.4.1              Include information on the enrollee’s right to request
a hearing and how to do so.

 

10.3.10.4.2              Include information on the enrollee’s right to receive
services while the hearing is pending and how to make the request.

 

10.3.10.4.3              Inform the enrollee that the enrollee may be held
liable for the amount the Contractor pays for services received while the
hearing is pending, if the hearing decision upholds the Contractor’s action.

 

10.4         Expedited Appeal Process:

 

10.4.1              The Contractor shall establish and maintain an expedited
appeal review process for appeals when the Contractor determines, for a request
from the enrollee, or the provider indicates, in making the request on the
enrollee’s

 

57

--------------------------------------------------------------------------------


 

behalf or supporting the enrollee’s request, that taking the time for a standard
resolution could seriously jeopardize the enrollee’s life or health or ability
to attain, maintain, or regain maximum function.

 

10.4.2              The Contractor shall make a decision on the enrollee’s
request for expedited appeal and provide notice, as expeditiously as the
enrollee’s health condition requires, within three (3) calendar days after the
Contractor receives the appeal. The Contractor shall also make reasonable
efforts to provide oral notice.

 

10.4.3              The Contractor shall ensure that punitive action is not
taken against a provider who requests an expedited resolution or supports an
enrollee’s appeal.

 

10.4.4              If the Contractor denies a request for expedited resolution
of an appeal, it shall transfer the appeal to the timeframe for standard
resolution and make reasonable efforts to give the enrollee prompt oral notice
of the denial, and follow up within two (2) calendar days with a written notice.

 

10.4.5              The enrollee has a right to file a grievance regarding the
Contractors denial of a request for expedited resolution. The Contractor must
inform the enrollee of their right to file a grievance in the notice of denial.

 

10.5         Hearings:

 

10.5.1              A provider may not request a hearing on behalf of an
enrollee.

 

10.5.2              If an enrollee does not agree with the Contractor’s
resolution of the appeal, the enrollee may file a request for a hearing within
the following time frames (see WAC 388-538-112 for the hearing process for
enrollees):

 

10.5.2.1            For hearings regarding a standard service, within ninety
(90) calendar days of the date on the Contractor’s mailing of the notice of the
resolution of the appeal.

 

10.5.2.2            For hearings regarding termination, suspension, or reduction
of a previously authorized service, if the enrollee requests continuation of
services, within ten (10) calendar days of the date on the Contractor’s mailing
of the notice of the resolution of the appeal. If the enrollee is notified in a
timely manner and the enrollee’s request for continuation of services is not
timely, the Contractor is not obligated to continue services and the timeframes
for a hearing regarding a standard service apply.

 

10.5.3              If the enrollee requests a hearing, the Contractor shall
provide to DSHS upon request and within three (3) working days, all
Contractor-held documentation related to the appeal, including but not limited
to, any

 

58

--------------------------------------------------------------------------------


 

transcript(s), records, or written decision(s) from participating providers or
delegated entities.

 

10.5.4              The Contractor is an independent party and is responsible
for its own representation in any hearing, independent review, Board of Appeals
and subsequent judicial proceedings.

 

10.5.5              The Contractor’s medical director or designee shall review
all cases where a hearing is requested and any related appeals, when medical
necessity is an issue.

 

10.5.6              The enrollee must exhaust all levels of resolution and
appeal within the Contractor’s grievance system prior to filing a request for a
hearing with DSHS.

 

10.5.7              DSHS will notify the Contractor of hearing determinations.
The Contractor will be bound by the hearing determination, whether or not the
hearing determination upholds the Contractor’s decision. Implementation of such
a hearing decision shall not be the basis for disenrollment of the enrollee by
the Contractor.

 

10.5.8              If the hearing decision is not within the purview of this
Contract, then DSHS will be responsible for the implementation of the hearing
decision.

 

10.6         Independent Review: After exhausting both the Contractor’s appeal
process and the hearing process an enrollee has a right to independent review in
accord with RCW 48.43.535 and WAC 284-43-630.

 

10.7         Board of Appeals: An enrollee who is aggrieved by the final
decision of an independent review may appeal the decision to the DSHS Board of
Appeals in accord with WAC ###-##-#### through ###-##-####. Notice of this right
will be included in the written determination from the Contractor or Independent
Review Organization.

 

10.8         Continuation of Services:

 

10.8.1              The Contractor shall continue the enrollee’s services if all
of the following apply:

 

10.8.1.1            An appeal, hearing or independent review is requested on or
before the later of the following:

 

10.8.1.1.1                Within ten (10) calendar days of the Contractor
mailing the notice of action, which for actions involving services previously
authorized, shall be delivered by a method that certifies receipt and assures
delivery within three (3) calendar days.

 

10.8.1.1.2                The intended effective date of the Contractor’s
proposed action.

 

59

--------------------------------------------------------------------------------


 

10.8.1.2            The appeal involves the termination, suspension, or
reduction of a previously authorized course of treatment.

 

10.8.1.3            The services were ordered by an authorized provider.

 

10.8.1.4            The original period covered by the original authorization
has not expired.

 

10.8.1.5            The enrollee requests an extension of services.

 

10.8.2              If, at the enrollee’s request, the Contractor continues or
reinstates the enrollee’s services while the appeal, hearing, independent review
or DSHS Board of Appeals is pending, the services shall be continued until one
of the following occurs:

 

10.8.2.1            The enrollee withdraws the appeal, hearing or independent
review request.

 

10.8.2.2            Ten (10) calendar days pass after the Contractor mails the
notice of the resolution of the appeal and the enrollee has not requested a
hearing (with continuation of services until the hearing decision is reached)
within the ten (10) calendar days.

 

10.8.2.3            Ten (10) calendar days pass after DSHS mails the notice of
resolution of the hearing and the enrollee has not requested an independent
review (with continuation of services until the independent review decision is
reached) within the ten (10) calendar days.

 

10.8.2.4            Ten (10) calendar days pass after the Contractor mails the
notice of the resolution of the independent review and the enrollees has not
requested a DSHS Board of Appeals (with continuation of services until the DSHS
Board of Appeals decision is reached) within ten (10) calendar days.

 

10.8.2.5            The time period or service limits of a previously authorized
service has been met.

 

10.8.3              If the final resolution of the appeal upholds the
Contractor’s action, the Contractor may recover from the enrollee the amount
paid for the services provided to the enrollee while the appeal was pending, to
the extent that they were provided solely because of the requirement for
continuation of services.

 

10.9         Effect of Reversed Resolutions of Appeals and Hearings:

 

10.9.1              If the Contractor, DSHS Office of Administrative Hearings
(OAH), independent review organization (IRO) or DSHS Board of Appeals reverses a
decision to deny, limit, or delay services that were not provided while the

 

60

--------------------------------------------------------------------------------


 

appeal was pending, the Contractor shall authorize or provide the disputed
services promptly, and as expeditiously as the enrollee’s health condition
requires.

 

10.9.2              If the Contractor, OAH, IRO or DSHS Board of Appeals
reverses a decision to deny authorization of services, and the enrollee received
the disputed services while the appeal was pending, the Contractor shall pay for
those services.

 

10.10         Actions, Grievances, Appeals and Independent Reviews: The
Contractor shall maintain records of all actions, grievances, appeals and
independent reviews of adverse appeal decisions by an independent review
organization.

 

10.10.1            The records shall include actions, grievances and appeals
handled by delegated entities.

 

10.10.2            The Contractor shall provide a report of complete actions,
grievances, appeals and independent reviews to DSHS biannually for the prior six
months.

 

10.10.2.1              The report for the six months ending March 31 is due no
later than June 1.

 

10.10.2.2              The report for the six months ending September 30 is due
no later than November 1.

 

10.10.3            The Contractor is responsible for maintenance of records for
and reporting of any grievance, actions and appeals handled by delegated
entities.

 

10.10.4            Delegated actions, grievances and appeals are to be
integrated into the Contractor’s report.

 

10.10.5            Data shall be reported in the DSHS and Contractor agreed upon
format.

 

10.10.6            The report medium shall be specified by DSHS.

 

10.10.7            Reporting of actions shall include all denials or limited
authorization of a requested service, including the type or level of service,
and the reduction, suspension, or termination of a previously authorized service
but will not include denials of payment to providers unless the enrollee may be
liable for payment.

 

10.10.8            The Contractor shall provide information to HCA or DSHS
regarding denial of payment to providers upon request.

 

10.10.9            Reporting of grievances shall include all expressions of
enrollee dissatisfaction not related to an action.

 

61

--------------------------------------------------------------------------------


 

10.10.10          The records shall include, at a minimum:

 

10.10.10.1               Plan Name

 

10.10.10.2               Name of the delegated entity, if any

 

10.10.10.3               Quarter of occurrence

 

10.10.10.4               Name of Program: BH

 

10.10.10.5               Enrollee Identifier - Patient Identification Code (PIC)

 

10.10.10.5.1                Enrollee Last Name

 

10.10.10.5.2                Enrollee First Name

 

10.10.10.5.3                Enrollee Middle Initial

 

10.10.10.5.4                Enrollee Birthday

 

10.10.10.6               Provider Last Name

 

10.10.10.7               Provider First Name

 

10.10.10.8               Provider Middle Initial

 

10.10.10.9               Provider Category (Optional)

 

10.10.10.10             Provider Category Code (Optional)

 

10.10.10.11             Type/Level:

 

10.10.10.11.1                   Type 1 Grievance

 

10.10.10.11.2                   Type 3 Action

 

10.10.10.11.3                   Type 4 Appeal - First Level

 

10.10.10.11.4                   Type 5 Appeal - Second Level

 

10.10.10.11.5                   Type 6 IRO

 

10.10.10.12             Expedited: Yes or No

 

10.10.10.13             Grievance, Appeal or Requested Service Denied Category

 

10.10.10.14             Grievance or Requested Service Denied Category Code

 

62

--------------------------------------------------------------------------------


 

10.10.10.15             Grievance or Action Reason Type

 

10.10.10.16             Grievance or Action Reason Type Code

 

10.10.10.17             Resolution of Grievance, Appeal or IRO

 

10.10.10.18             Date Received

 

10.10.10.19             Date of Resolution

 

10.10.10.20             Resolution Code

 

10.10.10.21             Date written notification of Action or Grievance, Appeal
or IRO outcome sent to enrollee and provider

 

11.       BENEFITS

 

11.1         Scope of Services:

 

11.1.1              The Contractor is responsible for covering medically
necessary services relating to:

 

11.1.1.1                   The prevention, diagnosis, and treatment of health
impairments.

 

11.1.1.2                   The achievement of age-appropriate growth and
development.

 

11.1.1.3                   The attainment, maintenance, or regaining of
functional capacity.

 

11.1.2              If a specific procedure or element of a covered service is
covered by DSHS under its fee-for-service program, as described in DSHS’ billing
instructions (see Attachment A for website link), the Contractor shall cover the
service subject to the specific exclusions and limitations as described in this
Contract.

 

11.1.3              Except as otherwise specifically provided in this Contract,
the Contractor shall provide covered services in the amount, duration and scope
described in the Medicaid State Plan.

 

11.1.4              The amount and duration of covered services that are
medically necessary depends on the enrollee’s condition.

 

11.1.5              The Contractor shall not arbitrarily deny or reduce the
amount, duration or scope of required services solely because of the enrollee’s
diagnosis, type of illness or condition.

 

11.1.6              Except as specifically provided in Section 9.2,
Authorization of Services, the requirements of this Section shall not be
construed to prevent the Contractor from establishing utilization control
measures as it deems necessary to assure that services are appropriately
utilized, provided that

 

63

--------------------------------------------------------------------------------


 

utilization control measures do not deny medically necessary covered services to
enrollees. The Contractor’s utilization control measures are not required to be
the same as those in the Medicaid fee-for-service program.

 

11.1.7              For specific covered services, the requirements of this
Section shall also not be construed as requiring the Contractor to cover the
specific items covered by DSHS under its fee-for-service program, but shall
rather be construed to require the Contractor to cover the same scope of
services.

 

11.1.8              Nothing in this Contract shall be construed to require or
prevent the Contractor from covering services outside of the scope of services
covered under this Contract.

 

11.1.9              The Contractor may limit coverage of services to
participating providers except as specifically provided in Section 5, Access;
Section 11, Benefits, for emergency services; as necessary to provide medically
necessary services as described in Section 11.1.11 Outside the Service Areas;
and as necessary to coordinate benefits under the requirements of Section
11.15.1, Coordination of Benefits, when an enrollee has other medical coverage.

 

11.1.10            Within the Service Areas: Within the Contractor’s service
areas, as defined in Section 2.1, Service Areas, the Contractor shall cover
enrollees for all medically necessary services included in the scope of services
covered by this Contract.

 

11.1.11            Outside the Service Areas: For the enrollees still enrolled
with the Contractor who are temporarily outside of the service areas or who have
moved to a service area not served by the Contractor, the Contractor shall cover
the following services:

 

11.1.11.1                 Emergency and post-stabilization services.

 

11.1.11.2                 Urgent care services associated with the presentation
of medical signs that require immediate attention, but are not life threatening.
The Contractor may require pre-authorization for urgent care services as long as
the wait times specified in Section 5.6, Appointment Standards, are not
exceeded.

 

11.1.11.3                 Services that are neither emergent nor urgent, but are
medically necessary and cannot reasonably wait until enrollee’s return to the
service area. The Contractor is not required to cover non-symptomatic (i.e.,
preventive care) out of the service area. The Contractor may require
pre-authorization for such services as long as the wait times specified in
Section 5.6, Appointment Standards, are not exceeded.

 

64

--------------------------------------------------------------------------------


 

11.1.11.4                 The Contractor’s obligation for services outside the
service area is limited to ninety (90) calendar days beginning with the first of
the month following the month in which the enrollee leaves the service area or
changes residence.

 

11.1.11.5                 The Contractor is not responsible for coverage of any
services when an enrollee is outside the United States of America and its
territories and possessions.

 

11.2         Medical Necessity Determination: The Contractor shall determine
which services are medically necessary, according to utilization management
requirements and the definition of Medically Necessary Services in this
Contract. The Contractor’s determination of medical necessity in specific
instances shall be final except as specifically provided in this Contract
regarding appeals, hearings and independent review.

 

11.3         Enrollee Self-Referral:

 

11.3.1              Enrollees have the right to self-refer for certain services
to local health departments and family planning clinics paid through separate
arrangements with the State of Washington.

 

11.3.2              The Contractor is not responsible for the coverage of the
services provided through such separate arrangements.

 

11.3.3              The enrollees also may choose to receive such services from
the Contractor. The Contractor shall assure that enrollees are informed,
whenever appropriate, of all options in such a way as not to prejudice or direct
the enrollee’s choice of where to receive the services. If the Contractor in any
manner deprives enrollees of their free choice to receive services through the
Contractor, the Contractor shall pay the local health department or family
planning facility for services provided to enrollees up to the limits described
herein.

 

11.3.4              If the Contractor subcontracts with local health departments
or family planning clinics as participating providers or refers enrollees to
them to receive services, the Contractor shall pay the local health department
or family planning facility for services provided to enrollees up to the limits
described herein.

 

11.3.5              The services to which an enrollee may self-refer are:

 

11.3.5.1                   Family planning services and sexually-transmitted
disease screening and treatment services provided at family planning facilities,
such as Planned Parenthood.

 

11.3.5.2                   Immunizations, sexually-transmitted disease screening
and follow-up, immunodeficiency virus (HIV) screening, tuberculosis screening

 

65

--------------------------------------------------------------------------------


 

and follow-up, and family planning services through the local health department.

 

11.4         Women’s Health Care Services: The Contractor must provide female
enrollees with direct access to a women’s health specialist within the
Contractors network for covered care necessary to provide women’s routine and
preventive health care services in accord with the provisions of WAC 284-43-250
and 42 CFR 438.206(b)(2).

 

11.5         Maternity Newborn Length of Stay: The Contractor shall ensure that
hospital delivery maternity care is provided in accord with RCW 48.43.115.

 

11.6         Continuity of Care: The Contract shall ensure the Continuity of
Care, as defined herein, for enrollees in an active course of treatment for a
chronic or acute medical condition. The Contractor shall ensure that medically
necessary care for enrollees is not interrupted (42 CFR 438.208).

 

11.6.1              For changes in the Contractor’s provider network or service
areas, the Contractor shall comply with the provisions of Sections 2.1.3.3 and
5.13.2.

 

11.6.2              If possible and reasonable, the Contractor shall preserve
enrollee provider relationships through transitions.

 

11.6.3              Where preservation of provider relationships is not possible
and reasonable, the Contractor shall provide transition to a provider who will
provide equivalent, uninterrupted care as expeditiously as the enrollee’s
medical condition requires.

 

11.6.4              The Contractor shall allow new enrollees with the Contractor
to fill prescriptions written prior to enrollment until the first of the
following occurs:

 

11.6.4.1                   The thirtieth (30th) calendar day after enrollment
with the Contractor.

 

11.6.4.2                   The enrollee’s prescription expires.

 

11.6.4.3                   A participating provider examines the enrollee to
evaluate the continued need for the prescription. If the enrollee refuses an
evaluation by a participating provider the Contractor may refuse to fill the
prescription.

 

11.7         Coordination of Care: The Contractor shall ensure that health care
services are coordinated for enrollees as follows (42 CFR 438.208):

 

11.7.1              The Contractor shall ensure that PCPs are responsible for
the provision, coordination, and supervision of health care to meet the needs of
each enrollee, including initiation and coordination of referrals for medically
necessary specialty care.

 

66

--------------------------------------------------------------------------------


 

11.7.2              The Contractor shall also provide or shall ensure PCPs
provide ongoing coordination of community-based services required by enrollees,
including but not limited to:

 

11.7.2.1                   First Steps Maternity Services and Maternity Case
Management;

 

11.7.2.2                   Transportation services;

 

11.7.2.3                   Regional Support Networks for mental health services;

 

11.7.2.4                   Developmental Disability services, including the
Infant Toddler Early Intervention Program (ITEIP);

 

11.7.2.5                   Health Department services, including Title V
services for children with special health care needs;

 

11.7.2.6                   Home and Community Services for older and physically
disabled individuals; and

 

11.7.2.7                   Alcohol and Substance Abuse services.

 

11.7.3              The Contractor shall provide support services to assist PCPs
in providing coordination if it is not provided directly by the Contractor.

 

11.7.4              The Contractor shall ensure that enrollee health information
is shared between providers in a manner that facilitates coordination of care
while protecting confidentiality and enrollee rights.

 

11.7.5              The Contractor shall identify or shall ensure that providers
identify enrollees with special health care needs as defined in WAC 388-538-050.
The Contractor’s obligation for identification of enrollees with special health
care needs is limited to identification in the course of any contact or health
care visit initiated by the enrollee and any information available to the
Contractor regarding an enrollee’s special health care needs.

 

11.7.6              The Contractor shall ensure that PCPs, in consultation with
other appropriate health care professionals, assess and develop individualized
treatment plans for children with special health care needs and enrollees with
special health care needs as defined herein, which ensure integration of
clinical and non-clinical disciplines and services in the overall plan of care.

 

11.7.6.1                   Documentation regarding the assessment and treatment
plan shall be in the enrollee’s case file, including enrollee participation in
the development of the treatment plan.

 

67

--------------------------------------------------------------------------------


 

11.7.6.2                   If the Contractor requires approval of the treatment
plan, approval must be provided in a timely manner appropriate to the enrollee’s
health condition.

 

11.7.7              The Contractor must implement procedure to share with other
MCOs and RSNs serving the enrollee the results of its identification and
assessment of any children with special health care needs and enrollee with
special health care needs so that those activities are not duplicated while
protecting confidentiality and enrollee rights (42 CFR 438.208 (b)(3)).

 

11.8         Second Opinions:

 

11.8.1              The Contractor must authorize a second opinion regarding the
enrollee’s health care from a qualified health care professional within the
Contractor’s network, or authorize for the enrollee to obtain a second opinion
outside the Contractor’s network, if the Contractor’s network is unable to
provide for a qualified health care professional, at no cost to the enrollee.

 

11.8.2              This Section shall not be construed to require the
Contractor to cover unlimited second opinions, nor to require the Contractor to
cover any services other than the professional services of the second opinion
provider (42 CFR 438.206(b)(3)).

 

11.9         Sterilizations and Hysterectomies: The Contractor shall assure that
all sterilizations and hysterectomies performed under this Contract are in
compliance with 42 CFR 441 Subpart F, and that the DSHS Sterilization Consent
Form (DSHS 13-364(x)) or its equivalent is used.

 

11.10       Experimental and Investigational Services:

 

11.10.1            If the Contractor excludes or limits benefits for any
services for one or more medical conditions or illnesses because such services
are deemed to be experimental or investigational, the Contractor shall develop
and follow policies and procedures for such exclusions and limitations. The
policies and procedures shall identify the persons responsible for such
decisions. The policies and procedures and any criteria for making decisions
shall be made available to HCA or DSHS upon request (WACs 284-44-043, 284-46-507
and 284-96-015).

 

11.10.2            In making the determination, whether a service is
experimental and investigational and, therefore, not a covered service, the
Contractor shall consider the following:

 

11.10.2.1                 Evidence in peer-reviewed, medical literature, as
defined herein, and pre-clinical and clinical data reported to the National
Institute of Health and/or the National Cancer Institute, concerning the
probability of the service maintaining or significantly improving the enrollee’s
length or quality of life, or ability to function, and whether

 

68

--------------------------------------------------------------------------------


 

the benefits of the service or treatment are outweighed by the risks of death or
serious complications.

 

11.10.2.2                 Whether evidence indicates the service or treatment is
likely to be as beneficial as existing conventional treatment alternatives.

 

11.10.2.3                 Any relevant, specific aspects of the condition.

 

11.10.2.4                 Whether the service or treatment is generally used for
the condition in the State of Washington.

 

11.10.2.5                 Whether the service or treatment is under continuing
scientific testing and research.

 

11.10.2.6                 Whether the service or treatment shows a demonstrable
benefit for the condition.

 

11.10.2.7                 Whether the service or treatment is safe and
efficacious.

 

11.10.2.8                 Whether the service or treatment will result in
greater benefits for the condition than another generally available service.

 

11.10.2.9                 If approval is required by a regulating agency, such
as the Food and Drug Administration, whether such approval has been given before
the date of service.

 

11.10.3            Criteria to determine whether a service is experimental or
investigational shall be no more stringent for Medicaid enrollees than that
applied to any other members.

 

11.10.4            A service or treatment that is not experimental for one
enrollee with a particular medical condition cannot be determined to be
experimental for another enrollee with the same medical condition and similar
health status.

 

11.10.5            A service or treatment may not be determined to be
experimental and investigational solely because it is under clinical
investigation when there is sufficient evidence in peer-reviewed medical
literature to draw conclusions, and the evidence indicates the service or
treatment will probably be of significant benefit to enrollees.

 

11.10.6            An adverse determination made by the Contractor shall be
subject to appeal through the Contractor’s appeal process, including independent
review, through the hearing process and independent review.

 

11.11       Enrollee Hospitalized at Enrollment:

 

11.11.1            If an enrollee is enrolled in BH on the day the enrollee was
admitted to an acute care hospital, then the plan the enrollee is enrolled with
on the date

 

69

--------------------------------------------------------------------------------


 

of admission shall be responsible for payment of all inpatient facility and
professional services provided from the date of admission until the date the
enrollee is no longer confined to an acute care hospital.

 

11.11.2            Except as provided in Section 11.11.4, for newborns born
while their mother is hospitalized, the party responsible for the payment for
the mother’s hospitalization shall be responsible for payment of all inpatient
facility and professional services provided to the newborn from the date of
admission until the date the newborn is no longer confined to an acute care
hospital.

 

11.11.3            For newborns who are disenrolled retroactive to the date of
birth and whose premiums are recouped as provided herein, DSHS shall be
responsible for payment of all inpatient facility and professional services
provided to and associated with the newborn. The provisions of 11.11.1 or
11.11.2 shall apply for services provided to and associated with the mother.

 

11.11.4            If DSHS is responsible for payment of all inpatient facility
and professional services provided to a mother, DSHS shall not pay the
Contractor a Delivery Case Rate under the provisions of Section 4.2.

 

11.12       Enrollee Hospitalized at Disenrollment: If an enrollee is in an
acute care hospital at the time of disenrollment and the enrollee was enrolled
with the Contractor on the date of admission, the Contractor shall be
responsible for payment of all covered inpatient facility and professional
services from the date of admission to the date the enrollee is no longer
confined to an acute care hospital.

 

11.13       General Description of Covered Services: This Section is a general
description of services covered under this Contract and is not intended to be
exhaustive.

 

11.13.1            Medical services provided to enrollees who have a diagnosis
of alcohol and/or chemical dependency or mental health diagnosis are covered
when those services are otherwise covered services.

 

11.13.2            Inpatient Services: Provided by acute care hospitals
(licensed under RCW 70.41), or nursing facilities (licensed under RCW 18.51)
when nursing facility services are not covered by DSHS’ Aging and Disability
Services Administration and the Contractor determines that nursing facility care
is more appropriate than acute hospital care. Inpatient physical rehabilitation
services are included.

 

11.13.3            Outpatient Hospital Services: Provided by acute care
hospitals (licensed under RCW 70.41).

 

11.13.4            Emergency Services and Post-stabilization Services:

 

11.13.4.1                 Emergency Services: Emergency services are defined
herein.

 

70

--------------------------------------------------------------------------------


 

11.13.4.1.1              The Contractor will provide all inpatient and
outpatient emergency services in accord with the requirements of 42 CFR 438.114.

 

11.13.4.1.2              The Contractor shall cover all emergency services
provided by a licensed provider, acting with in their scope of practice, without
regard to whether the provider is a participating or non-participating provider
(42 CFR 438.11 (c)(1)(i)).

 

11.13.4.1.3              Emergency services shall be provided without requiring
prior authorization.

 

11.13.4.1.4              What constitutes an emergency medical condition may not
be limited on the basis of lists of diagnoses or symptoms (42 CFR 438.114
(d)(i)).

 

11.13.4.1.5              The Contractor shall cover treatment obtained under the
following circumstances:

 

11.13.4.1.5.1               An enrollee had an emergency medical condition,
including cases in which the absence of immediate medical attention would not
have had the outcomes specified in the definition of an emergency medical
condition.

 

11.13.4.1.5.2               A participating provider or other Contractor
representative instructs the enrollee to seek emergency services.

 

11.13.4.1.6              If there is a disagreement between a hospital and the
Contractor concerning whether the patient is stable enough for discharge or
transfer, or whether the medical benefits of an unstabilized transfer outweigh
the risks, the judgment of the attending physician(s) actually caring for the
enrollee at the treating facility prevails and is binding on the Contractor.

 

11.13.4.2                 Post-stabilization Services: Post-stabilization
services are defined herein.

 

11.13.4.2.1              The Contractor will provide all inpatient and
outpatient post-stabilization services in accord with the requirements of 42 CFR
438.114 and 42 CFR 422.113(c).

 

11.13.4.2.2              The Contractor shall cover all post-stabilization
services provided by a licensed provider, acting with in their scope of
practice, without regard to whether the provider is a participating or
non-participating provider.

 

11.13.4.2.3              The Contractor shall cover post-stabilization services
under the following circumstances:

 

71

--------------------------------------------------------------------------------


 

11.13.4.2.3.1               The services are pre-approved by a participating
provider or other Contractor representative.

 

11.13.4.2.3.2               The services are not pre-approved by a participating
provider or other Contractor representative, but are administered to maintain
the enrollee’s stabilized condition within 1 hour of a request to the Contractor
for pre-approval of further post-stabilization care services.

 

11.13.4.2.3.3               The services are not pre-approved by a participating
provider or other Contractor representative, but are administered to maintain,
improve, or resolve the enrollee’s stabilized condition and:

 

11.13.4.2.3.3.1                The Contractor does not respond to a request for
pre-approval within thirty (30) minutes (RCW 48.43.093(d));

 

11.13.4.2.3.3.2                The Contractor cannot be contacted; or

 

11.13.4.2.3.3.3                The Contractor representative and the treating
physician cannot reach an agreement concerning the enrollee’s care and a
Contractor physician is not available for consultation. In this situation, the
Contractor shall give the treating physician the opportunity to consult with a
Contractor physician and the treating physician may continue with care of the
enrollee until a Contractor physician is reached or one of the criteria in
Section 11.13.4.2.4 is met.

 

11.13.4.2.4              The Contractor’s responsibility for post-stabilization
services it has not pre-approved ends when:

 

11.13.4.2.4.1               A participating provider with privileges at the
treating hospital assumes responsibility for the enrollee’s care;

 

11.13.4.2.4.2               A participating provider assumes responsibility for
the enrollee’s care through transfer;

 

11.13.4.2.4.3               A Contractor representative and the treating
physician reach an agreement concerning the enrollee’s care; or

 

11.13.4.2.4.4               The enrollee is discharged.

 

11.13.5            Ambulatory Surgery Center: Services provided at ambulatory
surgery centers.

 

11.13.6            Provider Services: Services provided in an inpatient or
outpatient (e.g., office, clinic, emergency room or home) setting by licensed
professionals

 

72

--------------------------------------------------------------------------------


 

including, but not limited to, physicians, physician assistants, advanced
registered nurse practitioners, midwives, podiatrists, audiologists, registered
nurses, and certified dietitians. Provider Services include, but are not limited
to:

 

11.13.6.1                 Medical examinations, including wellness exams for
adults and EPSDT for children

 

11.13.6.2                 Immunizations

 

11.13.6.3                 Maternity care

 

11.13.6.4                 Family planning services provided or referred by a
participating provider or practitioner

 

11.13.6.5                 Performing and/or reading diagnostic tests

 

11.13.6.6                 Private duty nursing

 

11.13.6.7                 Surgical services

 

11.13.6.8                 Services to correct defects from birth, illness, or
trauma, or for mastectomy reconstruction

 

11.13.6.9                 Anesthesia

 

11.13.6.10               Administering pharmaceutical products

 

11.13.6.11               Fitting prosthetic and orthotic devices

 

11.13.6.12               Rehabilitation services

 

11.13.6.13               Enrollee health education

 

11.13.6.14               Nutritional counseling for specific conditions such as
diabetes, high blood pressure, and anemia

 

11.13.7            Tissue and Organ Transplants: Heart, kidney, liver, bone
marrow, lung, heart-lung, pancreas, kidney-pancreas, cornea, and peripheral
blood stem cell.

 

11.13.8            Laboratory, Radiology, and Other Medical Imaging Services:
Screening and diagnostic services and radiation therapy.

 

11.13.9            Vision Care: Eye examinations for visual acuity and
refraction once every twenty-four (24) months for adults and once every twelve
(12) months for children under age twenty-one (21). These limitations do not
apply to additional services needed for medical conditions. The Contractor may

 

73

--------------------------------------------------------------------------------


 

restrict non-emergent care to participating providers.  Enrollees may self-refer
to participating providers for these services.

 

11.13.10          Outpatient Mental Health:

 

11.13.10.1               Psychiatric and psychological testing, evaluation and
diagnosis:

 

11.13.10.1.1                Once every twelve (12) months for adults twenty-one
(21) and over.

 

11.13.10.1.2                Unlimited for children under age twenty-one (21)
when identified in an EPSDT visit.

 

11.13.10.2               Unlimited medication management:

 

11.13.10.2.1                Provided by the PCP or by PCP referral.

 

11.13.10.2.2                Provided in conjunction with mental health treatment
covered by the Contractor.

 

11.13.10.3               Twelve hours per calendar year for treatment for
enrollees who do not meet the RSNs access standards for receiving treatment.

 

11.13.10.4               Transition to the RSN, as appropriate to the enrollee’s
condition to assure continuity of care.

 

11.13.10.5               The Contractor may subcontract with RSNs to provide the
outpatient mental health services that are the responsibility of the
Contractor.  Such contracts shall not be written or construed in a manner that
provides less than the services otherwise described in this Section as the
Contractor’s responsibility for outpatient mental health services.

 

11.13.10.6               The DSHS Mental Health Division (MHD) and the Division
of Program Support (DPS) shall each appoint a Mental Health Care Coordinator
(MHCC).  The MHCCs shall be empowered to decide all Contractor and RSN issues
regarding outpatient mental health coverage that cannot be otherwise resolved
between the Contractor and the RSN.  The MHCCs will also undertake training and
technical assistance activities that further coordination of care between DPS,
MHD, Healthy Options contractors, and RSNs.  The Contractor shall cooperate with
the activities of the MHCCs.

 

11.13.11          Neurodevelopmental Services, Occupational Therapy, Speech
Therapy, and Physical Therapy:  Services for the restoration or maintenance of a
function affected by an enrollee’s illness, disability, condition or injury, or
for the amelioration of the effects of a developmental disability when provided
by a facility that is not a DSHS recognized neurodevelopmental center.

 

74

--------------------------------------------------------------------------------


 

The Contractor may refer children to a DSHS recognized neurodevelopmental center
for the services as long as appointment wait time standards and access to care
standards of this Contract are met (see Attachment A for website link).

 

11.13.12          Pharmaceutical Products:  Prescription drug products according
to a DSHS approved formulary, which includes both legend and over-the-counter
(OTC) products.  The Contractor’s formulary shall include all therapeutic
classes in DSHS’ fee-for-service drug file and a sufficient variety of drugs in
each therapeutic class to meet enrollees’ medically necessary health care
needs.  The Contractor shall provide participating pharmacies and participating
providers with its formulary and information about how to request non-formulary
drugs.  The Contractor shall have policies and procedures for the administration
of the pharmacy benefit including formulary exceptions.  The Contractor shall
approve or deny all requests for non-formulary drugs by the business day
following the day of request.  Covered drug products shall include:

 

11.13.12.1               Oral, enteral and parenteral nutritional supplements
and supplies, including prescribed infant formulas;

 

11.13.12.2               All Food and Drug Administration (FDA) approved
contraceptive drugs, devices, and supplies; including but not limited to
Depo-Provera, Norplant, and OTC products;

 

11.13.12.3               Antigens and allergens; and

 

11.13.12.4               Therapeutic vitamins and iron prescribed for prenatal
and postnatal care.

 

11.13.13          Home Health Services:  Home health services through
state-licensed agencies.

 

11.13.14          Durable Medical Equipment (DME) and Supplies:  Including, but
not limited to:  DME; surgical appliances; orthopedic appliances and braces;
prosthetic and orthotic devices; breast pumps; incontinence supplies for
enrollees over three (3) years of age; and medical supplies.  Incontinence
supplies shall not include non-disposable diapers unless the enrollee agrees.

 

11.13.15          Oxygen and Respiratory Services:  Oxygen, and respiratory
therapy equipment and supplies.

 

11.13.16          Hospice Services:  When the enrollee elects hospice care.
Includes facility services.

 

11.13.17          Blood, Blood Components and Human Blood Products:
 Administration of whole blood and blood components as well as human blood
products.  In

 

75

--------------------------------------------------------------------------------


 

areas where there is a charge for blood and/or blood products, the Contractor
shall cover the cost of the blood or blood products.

 

11.13.18          Treatment for Renal Failure:  Hemodialysis, or other
appropriate procedures to treat renal failure, including equipment needed in the
course of treatment.

 

11.13.19          Ambulance Transportation:  The Contractor shall cover ground
and air ambulance transportation for emergency medical conditions, as defined
herein, including, but not limited to, Basic and Advanced Life Support Services,
and other required transportation costs, such as tolls and fares.  In addition,
the Contractor shall cover ambulance services under two circumstances for
non-emergencies:

 

11.13.19.1               When it is necessary to transport an enrollee between
facilities to receive a covered services; and,

 

11.13.19.2               When it is necessary to transport an enrollee, who must
be carried on a stretcher, or who may require medical attention en route (RCW
18.73.180) to receive a covered service.

 

11.13.20          Smoking Cessation Services:  For pregnant women through sixty
(60) calendar days post pregnancy.

 

11.13.21          Newborn Screenings:  The Contractor shall cover all newborn
screenings required by the Department of Health as of November 1, 2005.  A list
of the required newborn screenings can be viewed at the Department of Health
website (see Attachment A for website link).

 

11.13.22          EPSDT:

 

11.13.22.1               The Contractor shall meet all requirements under the
DSHS EPSDT program policy and billing instructions (see Attachment A for website
link).

 

11.13.22.2               The following services are cover when referred as a
result of an EPSDT exam.

 

11.13.22.2.1                Chiropractic services;

 

11.13.22.2.2                Nutritional counseling; and

 

11.13.22.2.3                Unlimited psychiatric and psychological testing
evaluation and diagnosis.

 

11.14       Exclusions:  The following services and supplies are excluded from
coverage under this agreement.  Unless otherwise required by this agreement,
ancillary services resulting from excluded services are also excluded. 
Complications

 

76

--------------------------------------------------------------------------------


 

resulting from an excluded service are also excluded for a period of one hundred
and eighty (180) calendar days following the occurrence of the excluded service
not counting the date of service, except for complication resulting from surgery
for weight loss or reduction, which are excluded for a period of three hundred
and sixty-five (365) calendar days following the occurrence of the excluded
service not counting the date of service.  Thereafter, complications resulting
from an excluded service are a covered service when they would otherwise be a
covered service under the provisions of this Contract.

 

11.14.1            Services Covered By DSHS Fee-For-Service Or Through Other
Contracts:

 

11.14.1.1                 School Medical Services for Special Students as
described in the DSHS billing instructions for School Medical Services.

 

11.14.1.2                 Eyeglass Frames, Lenses, and Fabrication Services
covered under DSHS’ selective contract for these services, and associated
fitting and dispensing services.

 

11.14.1.3                 Voluntary Termination of Pregnancy.

 

11.14.1.4                 Transportation Services other than Ambulance:
 including but not limited to Taxi, cabulance, voluntary transportation, public
transportation and common carriers.

 

11.14.1.5                 Dental Care, Prostheses, Orthodontics and Oral
Surgery, including physical exams required prior to hospital admissions for oral
surgery and anesthesia for dental care.

 

11.14.1.6                 Hearing Aid Devices, including fitting, follow-up care
and repair.

 

11.14.1.7                 First Steps Maternity Case Management and Maternity
Support Services.

 

11.14.1.8                 Sterilizations for enrollees under age 21, or those
that do not meet other federal requirements (42 CFR 441 Subpart F) (see
Attachment A for website link).

 

11.14.1.9                 Health care services provided by a neurodevelopmental
center recognized by DSHS.

 

11.14.1.10               Services provided by a health department or family
planning clinic when a client self-refers for care.

 

11.14.1.11               Inpatient psychiatric professional services.

 

11.14.1.12               Emergency mental health services.

 

11.14.1.13               Pharmaceutical products prescribed by any provider
related to services provided under a separate Contract with DSHS.

 

77

--------------------------------------------------------------------------------


 

11.14.1.14               Laboratory services required for medication management
of drugs prescribed by community mental health providers whose services are
purchased by the Mental Health Division.

 

11.14.1.15               Protease Inhibitors.

 

11.14.1.16               Services ordered as a result of an EPSDT exam that are
not otherwise covered services.

 

11.14.1.17               Surgical procedures for weight loss or reduction, when
approved by DSHS in accord with WAC 388-531-0200.  The Contractor has no
obligation to cover surgical procedures for weight loss or reduction.

 

11.14.1.18               Prenatal Diagnosis Genetic Counseling provided to
enrollees to allow enrollees and their PCPs to make informed decisions regarding
current genetic practices and testing.  Genetic services beyond Prenatal
Diagnosis Genetic Counseling are covered only for pregnant women as maternity
care when medically necessary, see Section 11.13.6.3.

 

11.14.1.19               Gender dysphoria surgery and related procedures,
treatment, prosthetics, or supplies when approved by DSHS in accord with WAC
388-531.

 

11.14.2            Services Covered By Other Divisions In The Department Of
Social And Health Services:

 

11.14.2.1                 Substance abuse treatment services covered through the
Division of Alcohol and Substance Abuse (DASA).

 

11.14.2.2                 Community-based services (e.g., COPES and Personal
Care Services) covered through the Aging and Disability Services Administration.

 

11.14.2.3                 Nursing facilities covered through the Aging and
Disability Services Administration.

 

11.14.2.4                 Mental health services separately purchased for all
Medicaid clients by the Mental Health Division, including 24-hour crisis
intervention, outpatient mental health treatment services, Club House, respite
care, Supported Employment and inpatient psychiatric services.

 

11.14.2.5                 Health care services covered through the Division of
Developmental Disabilities for institutionalized clients.

 

11.14.2.6                 Infant formula for oral feeding provided by the Women,
Infants and Children (WIC) program in the Department of Health.  Medically
necessary nutritional supplements for infants are covered under the pharmacy
benefit.

 

78

--------------------------------------------------------------------------------


 

11.14.3            Services Not Covered by Either DSHS or the Contractor:

 

11.14.3.1                 Medical examinations for Social Security Disability.

 

11.14.3.2                 Services for which plastic surgery or other services
are indicated primarily for cosmetic reasons.

 

11.14.3.3                 Physical examinations required for obtaining
continuing employment, insurance or governmental licensing.

 

11.14.3.4                 Sports physicals

 

11.14.3.5                 Experimental and Investigational Treatment or
Services, determined in accord with Section 11.10, Experimental and
Investigational Services, and services associated with experimental or
investigational treatment or services.

 

11.14.3.6                 Reversal of voluntary induced sterilization.

 

11.14.3.7                 Personal Comfort Items, including but not limited to
guest trays, television and telephone charges.

 

11.14.3.8                 Biofeedback Therapy

 

11.14.3.9                 Massage Therapy

 

11.14.3.10               Acupuncture

 

11.14.3.11               TMJ for Adults

 

11.14.3.12               Diagnosis and treatment of infertility, impotence, and
sexual dysfunction.

 

11.14.3.13               Orthoptic (eye training) care for eye conditions

 

11.14.3.14               Naturopathy

 

11.14.3.15               Tissue or organ transplants that are not specifically
listed as covered.

 

11.14.3.16               Immunizations required for international travel
purposes only.

 

11.14.3.17               Court-ordered services

 

11.14.3.18               Any service provided to an incarcerated enrollee,
beginning when a law enforcement officer takes the enrollee into legal custody
and ending when the enrollee is no longer in legal custody.

 

79

--------------------------------------------------------------------------------


 

11.14.3.19               Pharmaceutical products prescribed by any provider
related to non- covered services.

 

11.14.3.20               Any service, product, or supply paid for by DSHS under
its fee-for-service program only on an exception to policy basis.

 

11.14.3.21               Any other service, product, or supply not covered by
DSHS under its fee-for-service program.

 

11.15       Coordination of Benefits and Subrogation of Rights of Third Party
Liability:

 

11.15.1            Coordination of Benefits:

 

11.15.1.1                 Until such time as DSHS shall terminate the enrollment
of an enrollee who has comparable coverage as described in Section 2.9.3, the
services and benefits available under this Contract shall be secondary to any
other medical coverage.

 

11.15.1.2                 Nothing in this Section negates any of the
Contractor’s responsibilities under this Contract including, but not limited to,
the requirement of Section 8.6, Prohibition on Enrollee Charges for Covered
Services.  The Contractor shall:

 

11.15.1.2.1                  Not refuse or reduce services provided under this
Contract solely due to the existence of similar benefits provided under any
other health care contracts (RCW 48.21.200), except in accord with applicable
coordination of benefits rules in WAC 284-51.

 

11.15.1.2.2                  Attempt to recover any third-party resources
available to enrollees (42 CFR 433 Subpart D) and shall make all records
pertaining to coordination of benefits collections for enrollees available for
audit and review.

 

11.15.1.2.3                  Pay claims for prenatal care and preventive
pediatric care and then seek reimbursement from third parties (42 CFR
433.139(b)(3)).

 

11.15.1.2.4                  Pay claims for covered services when probable third
party liability has not been established or the third party benefits are not
available to pay a claim at the time it is filed (42 CFR 433.139(c)).

 

11.15.1.2.5                  Communicate the requirements of this Section to
subcontractors that provide services under the terms of this Contract, and
assure compliance with them.

 

80

--------------------------------------------------------------------------------


 

11.15.2            Subrogation Rights of Third-Party Liability:

 

11.15.2.1                 Injured person means an enrollee covered by this
Contract who sustains bodily injury.

 

11.15.2.2                 Contractor’s medical expense means the expense
incurred by the Contractor for the care or treatment of the injury sustained
computed in accord with the Contractor’s fee-for-service schedule.

 

11.15.2.3                 If an enrollee requires medical services from the
Contractor as a result of an alleged act or omission by a third-party giving
rise to a claim of legal liability against the third-party, the Contractor shall
have the right to obtain recovery of its cost of providing benefits to the
injured person from the third-party.

 

11.15.2.4                 HCA and DSHS specifically assign to the Contractor the
HCA’s and DSHS’ rights to such third party payments for medical care provided to
an enrollee on behalf of HCA and DSHS, which the enrollee assigned to DSHS as
provided in WAC 388-505-0540.

 

11.15.2.5                 DSHS also assigns to the Contractor its statutory lien
under RCW 43.20B.060.  The Contractor shall be subrogated to the DSHS’ rights
and remedies under RCW 74.09.180 and RCW 43.20B.040 through RCW 43.20B.070 with
respect to medical benefits provided to enrollees on behalf of DSHS under RCW
74.09.

 

11.15.2.6                 The Contractor may obtain a signed agreement from the
enrollee in which the enrollee agrees to fully cooperate in effecting collection
from persons causing the injury.  The agreement may provide that if an injured
party settles a claim without protecting the Contractor’s interest, the injured
party shall be liable to the Contractor for the full cost of medical services
provided by the Contractor.

 

11.15.2.7                 The Contractor shall notify DSHS of the name, address,
and other identifying information of any enrollee and the enrollee’s attorney
who settles a claim without protecting the Contractor’s interest in
contravention of RCW 43.20B.050.

 

12.       GENERAL TERMS AND CONDITIONS

 

12.1         Amendment:  This Contract, or any term or condition, may be
modified or extended by a written amendment signed by both parties.  Only
personnel authorized to bind each of the parties may sign an amendment.

 

12.2         Assignment of this Contract:  The Contractor shall not assign this
Contract, including the rights, benefits and duties hereunder, without obtaining
the express written consent of HCA.  HCA shall not recognize any assignment made
without such prior written consent.  In the event that consent is given and this
Contract is

 

81

--------------------------------------------------------------------------------


 

assigned, all terms and conditions of this Contract shall be binding upon the
Contractor’s successors and assignees.

 

12.3         Access to Facilities and Records:  The Contractor and its
subcontractors shall cooperate with audits performed by duly authorized
representatives of HCA, DSHS, the State of Washington, the federal Department of
Health and Human Services, auditors from the federal Government Accountability
Office, federal Office of the Inspector General and federal Office of Management
and Budget.  With reasonable notice, generally thirty (30) calendar days, the
Contractor and its subcontractors shall provide access to its facilities and the
records pertinent to this Contract to monitor and evaluate performance under
this Contract, including, but not limited to, the quality, cost, use, health and
safety and timeliness of services, and assessment of the Contractor’s capacity
to bear the potential financial losses.  The Contractor and its subcontractors
shall provide immediate access to facilities and records pertinent to this
Contract for Medicaid fraud investigators (42 CFR 438.6).

 

12.4         Compliance with All Applicable Laws and Regulations:  In the
provision of services under this Contract, the Contractor and its subcontractors
shall comply with all applicable federal, state and local laws and regulations,
and all amendments thereto, that are in effect when the Contract is signed or
that come into effect during the term of this Contract (42 CFR 438.100(d)). 
This includes, but is not limited to:

 

12.4.1              Title XIX and Title XXI of the Social Security Act;

 

12.4.2              Title VI of the Civil Rights Act of 1964;

 

12.4.3              Title IX of the Education Amendments of 1972, regarding any
education programs and activities;

 

12.4.4              The Age Discrimination Act of 1975;

 

12.4.5              The Rehabilitation Act of 1973;

 

12.4.6              All federal and state professional and facility licensing
and accreditation requirements/standards that apply to services performed under
the terms of this Contract, including but not limited to:

 

12.4.6.1               All applicable standards, orders, or requirements issued
under Section 306 of the Clean Water Act (33 US 1368), Executive Order 11738,
and Environmental Protection Agency (EPA) regulations (40 CFR Part 15), which
prohibit the use of facilities included on the EPA List of Violating
Facilities.  Any violations shall be reported to DSHS, DHHS, and the EPA.

 

12.4.6.2               Any applicable mandatory standards and policies relating
to energy efficiency that are contained in the State Energy Conservation Plan,

 

82

--------------------------------------------------------------------------------


 

issued in compliance with the Federal Energy Policy and Conservation Act.

 

12.4.6.3               Those specified for laboratory services in the Clinical
Laboratory Improvement Amendments (CLIA).

 

12.4.6.4               Those specified in Title 18 RCW for professional
licensing.

 

12.4.6.5               Industrial Insurance – Title 51 RCW.

 

12.4.6.6               Reporting of abuse as required by RCW 26.44.030.

 

12.4.6.7               Federal Drug and Alcohol Confidentiality Laws in 42 CFR
Part 2.

 

12.4.6.8               EEO Provisions.

 

12.4.6.9               Copeland Anti-Kickback Act.

 

12.4.6.10             Davis-Bacon Act.

 

12.4.6.11             Byrd Anti-Lobbying Amendment.

 

12.4.6.12             All federal and state nondiscrimination laws and
regulations.

 

12.4.6.13             Americans with Disabilities Act:  The Contractor shall
make reasonable accommodation for enrollees with disabilities, in accord with
the Americans with Disabilities Act, for all covered services and shall assure
physical and communication barriers shall not inhibit enrollees with
disabilities from obtaining covered services.

 

12.4.6.14             Any other requirements associated with the receipt of
federal funds.

 

12.5         Complete Contract:  This Contract incorporates exhibits to this
Contract and the DSHS billing instructions applicable to the Contractor.  All
terms and conditions of this Contract are stated in this Contract and its
incorporations.  No other agreements, oral or written, are binding.

 

12.6         Confidentiality:  The Contractor may use Personal Information and
other information gained by reason of this Contract only for the purpose of this
Contract.  The Contractor shall not disclose, transfer or sell any such
information to any party, including but not limited to medical records, except
as provided by law or, in the case of Personal Information, with the prior
written consent of the person to whom the Personal Information pertains or their
legal guardian.  The Contractor shall maintain and protect the confidentiality
of all Personal Information and other information gained by reason of this
Contract.  Upon written request by DSHS and HCA, the Contractor shall either
return or destroy and certify destruction of all Personal Information.

 

83

--------------------------------------------------------------------------------


 

12.6.1              The Contractor, HCA and DSHS agree to share Personal
Information regarding enrollees in a manner that complies with applicable state
and federal law protecting confidentiality of such information (including but
not limited to the Health Insurance Portability and Accountability Act (HIPAA)
of 1996, codified at 42 USC 1320(d) et.seq. and 45 CFR parts 160, 162, and 164.,
the HIPAA regulations, 42 CFR 431 Subpart F, RCW 5.60.060(4), and RCW 70.02).
The Contractor and the Contractor’s subcontractors shall fully cooperate with
HCA and DSHS efforts to implement HIPAA requirements.

 

12.6.2              The Contractor shall have policies and procedures in place
to address the protection and destruction of retained enrollee Personal
Information data shared by HCA and DSHS with the Contractor.

 

12.6.2.1               The Contractor’s policies and procedures related to the
protection and destruction of retained enrollee Personal Information data shall
include the following:

 

12.6.2.1.1                    Written policies, procedures, and standards of
conduct that articulates the Contractor’s compliance with applicable state and
federal law protecting confidentiality of such information (including but not
limited to the Health Insurance Portability and Accountability Act (HIPAA) of
1996, codified at 42 USC 1320(d) et.seq. and 45 CFR parts 160, 162, and 164.,
the HIPAA regulations, 42 CFR 431 Subpart F, RCW 5.60.060(4), and RCW 70.02).

 

12.6.2.1.2                    Identification of who will have access to and the
extent of security measures implemented to protect retained enrollee Personal
Information data.

 

12.6.2.1.3                    Identification of the methods the Contractor will
use to destroy retained enrollee Personal Information data shared by HCA and
DSHS with the Contractor.

 

12.6.2.1.4                    Provision for internal and external monitoring and
auditing of compliance with the Contractors policies and procedures to protect
retained enrollee Personal Information data.

 

12.6.2.1.5                    Provision for prompt response to detected security
offenses and for the development of corrective action related to the protection
and destruction of retained enrollee Personal Information data.

 

12.6.2.2               The policies and procedures to protect retained enrollee
Personal Information data will be submitted to DSHS for approval, according to
Section 12.26, Notices, by January 31st each year of this Contract.  DSHS shall
respond with approval or denial with required modifications within thirty (30)
calendar days of receipt.  The

 

84

--------------------------------------------------------------------------------


 

Contractor shall have thirty (30) calendar days to resubmit the policies and
procedures.  If the policies and procedures to protect retained enrollee
Personal Information data have been approved by DSHS for the previous year and
they are unchanged, the Contractor shall not be required to resubmit them but
instead shall certify in writing to DSHS that they are unchanged, in accord with
Section 12.26, Notices.

 

12.6.3              Retained enrollee Personal Information data will be
maintained throughout the life cycle of the data, to include any record
retention cycle, as described in Section 12.30.2, or archival period, in a
manner that will retain its confidential nature regardless of the age or media
format of the data.

 

12.7         Contractor Certification Regarding Ethics:  The Contractor
certifies that the Contractor is now, and shall remain, in compliance with
Chapter 42.52 RCW, Ethics in Public Services, throughout the term of this
Contract.

 

12.8         Covenant Against Contingent Fees:  The Contractor certifies that no
person or agency has been employed or retained on a contingent fee for the
purpose of seeking or obtaining this Contract.  This does not apply to
legitimate employees or an established commercial or selling agency maintained
by the Contractor for the purpose of securing business.  In the event of breach
of this clause by the Contractor, HCA may, at its discretion:  a) annul the
Contract without any liability; or b) deduct from the Contract price or
consideration or otherwise recover the full amount of any such contingent fee.

 

12.9         Data Certification Requirements:  Any information and/or data
required by this Contract and submitted to DSHS after April 1, 2005 shall be
certified by the Contractor as follows (42 CFR 438.600 through 42 CFR 438.606):

 

12.9.1              Source of certification:  The information and/or data shall
be certified by one of the following:

 

12.9.1.1               The Contractor’s Chief Executive Officer.

 

12.9.1.2               The Contractor’s Chief Financial Officer.

 

12.9.1.3               An individual who has delegated authority to sign for,
and who reports directly to, the Contractor’s Chief Executive Officer or Chief
Financial Officer.

 

12.9.2              Content of certification:  The Contractor’s certification
shall attest, based on best knowledge, information, and belief, to the accuracy,
completeness and truthfulness of the information and/or data.

 

12.9.3              Timing of certification:  The Contractor shall submit the
certification concurrently with the certified information and/or data.

 

12.9.4              Data that must be certified include documents specified by
DSHS.

 

85

--------------------------------------------------------------------------------


 

12.10         Disputes:  When a dispute arises over an issue that pertains in
any way to this Contract, the parties agree to the following process to address
the dispute:

 

12.10.1            The Contractor, HCA and DSHS shall attempt to resolve the
dispute through informal means between the Contractor, the HCA contract manager,
and the Office Chief of the DSHS, Division of Program Support, Office of Managed
Care.

 

12.10.2            If the Contractor is not satisfied with the outcome of the
informal resolution , the Contractor may submit the disputed issue, in writing,
for review, within ten (10) working days of the outcome, to:

 

Barney Speight, Deputy Administrator

Health Care Authority

P.O. Box 427000

Olympia, WA 98504-2700

 

and

 

MaryAnne Lindeblad, Director (or her successor)

Department of Social and Health Services

Division of Program Support

P.O. Box 45530

Olympia, WA 98504-5530

 

The Deputy Administrator and Director may request additional information from
the HCA contract manager, DSHS Office Chief and/or the Contractor.  The Deputy
Administrator and Director shall issue a written review decision to the
Contractor within thirty (30) calendar days of receipt of all information
relevant to the issue.  The review decision will be provided to the Contractor
according to Section 12.26, Notices.

 

12.10.3            When the Contractor disagrees with the review decision of the
Deputy Administrator and Director, the Contractor may request independent
mediation of the dispute.  The request for mediation must be submitted to the
Deputy Administrator and Director, in writing, within ten (10) working days of
the contractor’s receipt of the Deputy Administrator’s and Director’s review
decision.  The Contractor, HCA and DSHS shall mutually agree on the selection of
the independent mediator and shall bear all costs associated with mediation
equally.  The results of mediation shall not be binding on either party.

 

12.10.4            All parties agree to make their best efforts to resolve
disputes arising from this Contract and agree that the dispute resolution
process described herein shall precede any court action.  This dispute
resolution process is the sole administrative remedy available under this
Contract.

 

86

--------------------------------------------------------------------------------


 

12.11       HCA and DSHS Not Guarantor:  The Contractor acknowledges and
certifies that neither HCA or DSHS nor the State of Washington are guarantors of
any obligations or debts of the Contractor.

 

12.12       Exclusions and Debarment:

 

12.12.1            The Contractor certifies that the Contractor has not been
debarred, suspended or otherwise excluded by any federal agency.  The Contractor
certifies that it does not knowingly have a director, officer, partner, or
person with a beneficial ownership of more than five percent (5%) of the
Contractor’s equity, or have an employee, consultant or subcontractor who is
significant or material to the provision of services under this Contract, who
has been, or is affiliated with someone who has been debarred, suspended, or
otherwise excluded by any federal agency (SSA 1932(d)(1)). A list of debarred,
suspended or otherwise excluded parties is available on the following Internet
website: www.arnet.gov/epls.

 

12.12.2            By entering into this Contract, the Contractor certifies that
it does not knowingly have anyone who is an excluded person, or is affiliated
with an excluded person, as a director, officer, partner, employee, contractor,
or person with a beneficial ownership of more than five percent (5%) of its
equity.

 

12.12.3            The Contractor is not required to consult the excluded
parties list, but may instead rely on certification from directors, officers,
partners, employees, contractors, or persons with beneficial ownership of more
than five percent (5%) of the Contractor’s equity, that they are not debarred or
excluded from a federal program.

 

12.12.4            The Contractor is required to notify HCA and DSHS, in accord
with Section 12.26, Notices, when circumstances change that affect such
certifications referenced in Sections 12.1.2, 12.1.2 and 12.1.3.

 

12.13       Five Percent Equity:  The Contractor shall provide to DSHS,
according to Section 12.26, Notices, a list of persons with a beneficial
ownership of more than five percent (5%) of the Contractor’s equity no later
than February 28 of each year of this Contract.

 

12.14       Force Majeure:  If the Contractor is prevented from performing any
of its obligations hereunder in whole or in part as a result of a major
epidemic, act of God, war, civil disturbance, court order or any other cause
beyond its control, such nonperformance shall not be a ground for termination
for default.  Immediately upon the occurrence of any such event, the Contractor
shall commence to use its best efforts to provide, directly or indirectly,
alternative and, to the extent practicable, comparable performance.  Nothing in
this Section shall be construed to prevent HCA from terminating this Contract
for reasons other

 

87

--------------------------------------------------------------------------------


 

than for default during the period of events set forth above, or for default, if
such default occurred prior to such event.

 

12.15       Fraud and Abuse Requirements – Policies and Procedures:

 

12.15.1            The Contractor shall have administrative and management
arrangements or procedures, and a mandatory compliance plan, that are designed
to guard against fraud and abuse (42 CFR 438.608(a)).

 

12.15.2            The Contractor’s arrangements or procedures shall include the
following (42 CFR 438.608(b)(1)):

 

12.15.2.1             Written policies, procedures, and standards of conduct
that articulates the Contractor’s commitment to comply with all applicable
federal and state standards.

 

12.15.2.2             The designation of a compliance officer and a compliance
committee that is accountable to senior management.

 

12.15.2.3             Effective training for the compliance officer and the
Contractor’s employees.

 

12.15.2.4             Effective lines of communication between the compliance
officer and the Contractor’s staff.

 

12.15.2.5             Enforcement of standards through well-publicized
disciplinary guidelines.

 

12.15.2.6             Provision for internal monitoring and auditing.

 

12.15.2.7             Provision for prompt response to detected offenses, and
for development of corrective action initiatives.

 

12.15.3            The Contractor shall submit a written copy of its
administrative and management arrangement or procedures and mandatory compliance
plan regarding fraud and abuse to DSHS for approval, according to Section 12.26,
Notices, by March 31 each year of this Contract.  DSHS shall respond with
approval or denial with required modifications within thirty (30) calendar days
of receipt.  The Contractor shall have thirty (30) calendar days to resubmit the
policies and procedures.  If the administrative and management arrangements or
procedures and mandatory compliance plan regarding fraud and abuse have been
approved by DSHS for the previous year and they are unchanged, the Contractor
shall not be required to resubmit them but instead shall certify in writing to
DSHS that they are unchanged, in accord with Section 12.26, Notices.

 

12.15.4            The Contractor may request a copy of the guidelines that DSHS
will use in evaluating the Contractor’s written administrative and management

 

88

--------------------------------------------------------------------------------


 

arrangements or procedures and mandatory compliance plan regarding fraud and
abuse, and may request technical assistance in preparing the written
administrative and management arrangements or procedures and mandatory
compliance plan regarding fraud and abuse, by contacting the DSHS, Office of
Managed Care e-mail box at healthyoptions@dshs.wa.gov.

 

12.16       Fraud and Abuse Reporting:  The Contractor shall report in writing
all verified cases of fraud and abuse, including fraud and abuse by the
Contractor’s employees and subcontractors, within seven (7) calendar days to HCA
and DSHS according to Section 12.26, Notices.  The report shall include the
following information:

 

12.16.1            Subject(s) of complaint by name and either
provider/subcontractor type or employee position.

 

12.16.2            Source of complaint by name and provider/subcontractor type
or employee position, if applicable.

 

12.16.3            Nature of complaint.

 

12.16.4            Estimate of the amount of funds involved.

 

12.16.5            Legal and administrative disposition of case.

 

12.17       Governing Law and Venue:  This Contract shall be governed by the
laws of the State of Washington.  In the event of any legal action brought
hereunder, venue shall be proper only in Thurston County, Washington.  By
execution of this Contract, the Contractor acknowledges the jurisdiction of the
courts of the State of Washington regarding this matter.

 

12.18       Headings not Controlling:  The headings and the index used herein
are for reference and convenience only, and shall not enter into the
interpretation of this Contract, or describe the scope or intent of any
provisions or sections thereof.

 

12.19       Health and Safety:  The Contractor shall perform any and all of its
obligations under this Contract in a manner that does not compromise the health
and safety of any HCA enrollee or DSHS client with whom the Contractor has
contact.

 

12.20       Health Information Systems:  The Contractor shall maintain and shall
require subcontractors to maintain a health information system that complies
with the requirements of 42 CFR 438.242 and provides the information necessary
to meet the Contractor’s obligations under this Contract.  The Contractor shall
have in place mechanisms to verify the health information received from
subcontractors.  The health information system must:

 

89

--------------------------------------------------------------------------------


 

12.20.1            Collect, analyze, integrate, and report data.  The system
must provide information on areas including but not limited to, utilization,
grievance and appeals, and disenrollments for other than loss of Medicaid
eligibility.

 

12.20.2            Ensure data received from providers is accurate and complete
by:

 

12.20.2.1             Verifying the accuracy and timeliness of reported data;

 

12.20.2.2             Screening the data for completeness, logic, and
consistency; and

 

12.20.2.3             Collecting service information on standardized formats to
the extent feasible and appropriate.

 

12.20.3            The Contractor shall make all collected data available to
HCA, DSHS and the Center for Medicare and Medicaid Services (CMS) upon request.

 

12.21       Independent Contractor:  The Contractor acknowledges that the
Contractor is an independent Contractor, and certifies that none of its
directors, officers, partners, employees, or agents are officers, employees, or
agents of HCA, DSHS or the State of Washington.  Neither the Contractor nor any
of its directors, officers, partners, employees, or agents shall hold themselves
out as, or claim to be, an officer, employee, or agent of HCA, DSHS or the State
of Washington by reason of this Contract.  Neither the Contractor nor any of its
directors, officers, partners, employees, or agents shall claim any rights,
privileges, or benefits that would accrue to a civil service employee under RCW
41.06.

 

12.21.1            Contractor shall be responsible for the payment of its
internal administrative costs, including but not limited to federal, state and
social security tax payments.  The Contractor shall indemnify and hold HCA and
DSHS harmless from all obligations to pay or withhold federal or state taxes or
contributions on behalf of the Contractor or the Contractor’s employees.

 

12.22       Insolvency:

 

12.22.1            If the Contractor becomes insolvent during the term of this
Contract:

 

12.22.1.1             The State of Washington and enrollees shall not be in any
manner liable for the debts and obligations of the Contractor;

 

12.22.1.2             In accord with Section 8.6, Prohibition on Enrollee
Charges for Covered Services, under no circumstances shall the Contractor, or
any providers used to deliver services covered under the terms of this Contract,
charge enrollees for covered services.

 

12.22.1.3             The Contractor shall, in accord with RCW 48.44.055, or RCW
48.46.245, provide for the continuity of care for enrollees.

 

90

--------------------------------------------------------------------------------


 

12.23       Insurance:  The Contractor shall at all times comply with the
following insurance requirements:

 

12.23.1            Commercial General Liability Insurance (CGL):  The Contractor
shall maintain CGL insurance, including coverage for bodily injury, property
damage, and contractual liability, with the following minimum limits:  Each
Occurrence - $1,000,000; General Aggregate - $2,000,000.  The policy shall
include liability arising out of premises, operations, independent contractors,
products-completed operations, personal injury, advertising injury, and
liability assumed under an insured contract.  HCA, DSHS, the State of
Washington, its elected and appointed officials, agents, and employees shall be
named as additional insureds expressly for, and limited to, Contractor’s
services provided under this Contract.

 

12.23.2            Professional Liability Insurance (PL):  The Contractor shall
maintain Professional Liability Insurance, including coverage for losses caused
by errors and omissions, with the following minimum limits:  Each Occurrence -
$1,000,000; General Aggregate - $2,000,000.

 

12.23.3            Worker’s Compensation:  The Contractor shall comply with all
applicable worker’s compensation, occupational disease, and occupational health
and safety laws and regulations.  The State of Washington, HCA and DSHS shall
not be held responsible as an employer for claims filed by the Contractor or its
employees under such laws and regulations.

 

12.23.4            Employees and Volunteers:  Insurance required of the
Contractor under the Contract shall include coverage for the acts and omissions
of the Contractor’s employees and volunteers.

 

12.23.5            Subcontractors:  The Contractor shall ensure that all
subcontractors have and maintain insurance appropriate to the services to be
performed. The Contractor shall make available copies of Certificates of
Insurance for subcontractors, to HCA or DSHS if requested.

 

12.23.6            Separation of Insureds:  All insurance Commercial General
Liability policies shall contain a “separation of insureds” provision.

 

12.23.7            Insurers:  The Contractor shall obtain insurance from
insurance companies authorized to do business within the State of Washington,
with a “Best’s Reports” rating of A-, Class VII or better.  Any exception must
be approved by the DSHS.  Exceptions include placement with a “Surplus Lines”
insurer or an insurer with a rating lower than A-, Class VII.

 

12.23.8            Evidence of Coverage:  The Contractor shall submit
Certificates of Insurance in accord with the Notices Section of this Contract,
Section 12.26, for each coverage required under this Contract upon execution of
this Contract.  Each Certificate of Insurance shall be executed by a duly
authorized representative of each insurer.

 

91

--------------------------------------------------------------------------------


 

12.23.9            Material Changes:  The Contractor shall give HCA and DSHS, in
accord with the Notices Section of this Contract, Section 12.26, 45 days’
advance notice of cancellation or non-renewal of any insurance in the
Certificate of Coverage.  If cancellation is due to non-payment of premium, the
Contractor shall give HCA and DSHS ten (10) days’ advance notice of
cancellation.

 

12.23.10          General:  By requiring insurance, the State of Washington, HCA
and DSHS do not represent that the coverage and limits specified will be
adequate to protect the Contractor.  Such coverage and limits shall not be
construed to relieve the Contractor from liability in excess of the required
coverage and limits and shall not limit the Contractor’s liability under the
indemnities and reimbursements granted to the State, HCA and DSHS in this
Contract.  All insurance provided in compliance with this Contract shall be
primary as to any other insurance or self-insurance programs afforded to or
maintained by the State.

 

Contractor may waive the requirements contained in Sections 12.23.1, 12.23.2,
12.23.7 and 12.23.8 if self-insured.  In the event the Contractor is self
insured, the Contractor must send to HCA and DSHS by January 15, 2006, a signed
written document, which certifies that the contractor is self insured, carries
coverage adequate to meet the requirements of Section 12.23, will treat HCA and
DSHS as additional insureds, expressly for, and limited to, the Contractor’s
services provided under this Contract, and provides a point of contact for HCA
and DSHS.

 

12.24       Mutual Indemnification and Hold Harmless:  Each party shall be
responsible for, and shall indemnify and hold the other party harmless from, all
claims and/or damages to persons and/or property resulting from its own all
negligent acts and omissions.  The Contractor shall indemnify and hold harmless
HCA and DSHS from any claims by non-participating providers related to the
provision to enrollees of covered services under this Contract.  The Contractor
waives its immunity under Title 51 RCW to the extent it is required to
indemnify, defend, and hold harmless the State and its agencies, officials,
agents, or employees

 

12.25       No Federal or State Endorsement:  Award of this Contract does not
indicate endorsement of the Contractor by CMS, the federal or state government
or any similar entity.  No federal funds have been used for lobbying purposes in
connection with this Contract or managed care program.

 

12.26       Notices:

 

12.26.1            Whenever one party is required to give notice to the other
under this Contract, it shall be deemed given if mailed by United States Postal
Services, registered or certified mail, return receipt requested, postage
prepaid and addressed as follows:

 

92

--------------------------------------------------------------------------------


 

12.26.2            In the case of notice to the Contractor, notice will be sent
to the Contractor Contact at the address for the Contractor on the first page of
this Contract.

 

In the case of notice to HCA:

 

Anton Cooper, BH Procurement Manager (or successor)

676 Woodland Square Loop SE

P.O. Box 42710

Olympia, WA 98504-2710

 

In the case of notice to DSHS:

 

Peggy Wilson, Office Chief (or successor)

Department of Social and Health Services

Division of Program Support
Office of Managed Care

P.O. Box 45530

Olympia, WA 98504-5530

 

Said notice shall become effective on the date delivered as evidenced by the
return receipt or the date returned to the sender for non-delivery other than
for insufficient postage.  Either party may at any time change its address for
notification purposes by mailing a notice in accord with this Section, stating
the change and setting forth the new address, which shall be effective on the
tenth (10th) day following the effective date of such notice unless a later date
is specified.

 

12.27       Order of Precedence:  In the interpretation of this Contract and
incorporated documents, the various terms and conditions shall be construed as
much as possible to be complementary.  In the event that such interpretation is
not possible the following order of precedence shall apply:

 

12.27.1            Title XIX of the federal Social Security Act of 1935, as
amended, and its implementing regulations, as well as federal statutes and
regulations concerning the operation of Managed Care Organizations.

 

12.27.2            State of Washington statues and regulations concerning the
operation of the HCA programs participating in this Contract including but not
limited to WAC chapter 182-25 (Washington Basic Health Plan).

 

12.27.3            State of Washington statues and regulations concerning the
operation of the DSHS programs participating in this Contract, including but not
limited to WAC chapters 388-538 (Managed Care), 388-865 (Mental Health) and
388-805 (DASA) WAC.

 

12.27.4            State of Washington statutes and regulations concerning the
operation of Health Maintenance Organizations, Health Care Service Contractors,
and Life and Disability Insurance Carriers.

 

93

--------------------------------------------------------------------------------


 

12.27.5            General Terms and Conditions of this Contract.

 

12.27.6            Any other term and condition of this Contract and exhibits if
any, as indicated on page one of this Contract.

 

12.27.7            DSHS solicitation documents associated with this Contract.

 

12.27.8            Any other material incorporated herein by reference.

 

12.28       Program Information:  At the Contractor’s request, DSHS shall
provide the Contractor with pertinent documents including statutes, regulations,
and current versions of billing instructions and other written documents which
describe DSHS policies and guidelines related to service coverage and
reimbursement (see Attachment A for website link).

 

12.29       Proprietary Rights:  HCA recognizes that nothing in this Contract
shall give HCA ownership rights to the systems developed or acquired by the
Contractor during the performance of this Contract.  The Contractor recognizes
that nothing in this Contract shall give the Contractor ownership rights to the
systems developed or acquired by HCA or DSHS during the performance of this
Contract.

 

12.30       Records Maintenance and Retention:

 

12.30.1            Maintenance:  The Contractor and its subcontractors shall
maintain financial, medical and other records pertinent to this Contract.  All
financial records shall follow generally accepted accounting principles. 
Medical records and supporting management systems shall include all pertinent
information related to the medical management of each enrollee.  Other records
shall be maintained as necessary to clearly reflect all actions taken by the
Contractor related to this Contract.

 

12.30.2            Retention:  All records and reports relating to this Contract
shall be retained by the Contractor and its subcontractors for a minimum of six
(6) years after final payment is made under this Contract.  However, when an
audit, litigation, or other action involving records is initiated prior to the
end of said period, records shall be maintained for a minimum of six (6) years
following resolution of such action.

 

12.31       Sanctions:

 

12.31.1            If the Contractor fails to meet one or more of its
obligations under the terms of this Contract, DSHS may impose sanctions by
withholding up to five percent of its scheduled payments to the Contractor
rather than terminating the Contract.

 

94

--------------------------------------------------------------------------------


 

HCA or DSHS may withhold payment from the end the cure period until the default
is cured or any resulting dispute is resolved in the Contractor’s favor.

 

12.31.2            HCA or DSHS will notify the Contractor in writing of the
basis and nature of any sanctions, and if, applicable, provide a reasonable
deadline for curing the cause for the sanction before imposing sanctions.  The
Contractor may request a dispute resolution, as described in Section 12.10,
Disputes, if the Contractor disagrees with HCA’s or DSHS’ position.

 

12.31.3            DSHS, CMS or the Office of the Inspector General (OIG) may
impose intermediate sanctions in accord with 42 CFR 438.700, 42 CFR 438.702, 42
CFR 438.704, 45 CFR 92.36(i)(1), 42 CFR 422.208 and 42 CFR 422.210, against the
Contractor for:

 

12.31.3.1             Failing to provide medically necessary services that the
Contractor is required to provide, under law or under this Contract, to an
enrollee covered under this Contract.

 

12.31.3.2             Imposing on enrollees premiums or charges that are in
excess of the premiums or charges permitted under law or under this Contract.

 

12.31.3.3             Acting to discriminate against enrollees on the basis of
their health status or need for health care services.  This includes termination
of enrollment or refusal to reenroll an enrollee, except as permitted under law
or under this Contract, or any practice that would reasonably be expected to
discourage enrollment by enrollees whose medical condition or history indicates
probable need for substantial future medical services.

 

12.31.3.4             Misrepresenting or falsifying information that it
furnishes to CMS, DSHS, an enrollee, potential enrollee or any of its
subcontractors.

 

12.31.3.5             Failing to comply with the requirements for physician
incentive plans.

 

12.31.3.6             Distributing directly or indirectly through any agent or
independent contractor, marketing materials that have not been approved by DSHS
or that contain false or materially misleading information.

 

12.31.3.7             Violating any of the other requirements of Sections
1903(m) or 1932 of the Social Security Act, and any implementing regulations.

 

12.31.3.8             Intermediate sanctions may include:

 

12.31.3.8.1                  Civil monetary penalties in the following amounts:

 

12.31.3.8.1.1               A maximum of $25,000 for each determination of
failure to provide services; misrepresentation or false statements to

 

95

--------------------------------------------------------------------------------


 

enrollees, potential enrollees or healthcare providers; failure to comply with
physician incentive plan requirements; or marketing violations;

 

12.31.3.8.1.2               A maximum of $100,000 for each determination of
discrimination; or misrepresentation or false statements to CMS or DSHS;

 

12.31.3.8.1.3               A maximum of $15,000 for each potential enrollee
DSHS determines was not enrolled because of a discriminatory practice subject to
the $100,000 overall limit; and

 

12.31.3.8.1.4               A maximum of $25,000 or double the amount of the
charges, whichever is greater, for charges to enrollees that are not allowed
under managed care.  DSHS will deduct from the penalty the amount charged and
return it to the enrollee.

 

12.31.3.8.2                  Appointment of temporary management for the
Contractor as provided in 42 CFR 438.706.  DSHS will only impose temporary
management if it finds that the Contractor has repeatedly failed to meet
substantive requirements in Sections 1903(m) or 1932 of the Social Security
Act.  Temporary management will be imposed in accord with RCW 48.44.033.

 

12.31.3.8.3                  Suspension of all new enrollments, including
default enrollment, after the effective date of the sanction.  DSHS shall notify
current enrollees of the sanctions and that they may terminate enrollment at any
time.

 

12.31.3.8.4                  Suspension of payment for enrollees enrolled after
the effective date of the sanction and until CMS or DSHS is satisfied that the
reason for imposition of the sanction no longer exists and is not likely to
recur.

 

12.32       Severability:  The terms and conditions of this Contract are
severable.  If any term or condition of this Contract is held invalid by any
court, such invalidity shall not affect the validity of the other terms or
conditions of this Contract.

 

12.33       Solvency:

 

12.33.1            The Contractor shall have a Certificate of Registration as a
Health Maintenance Organization (HMO), Health Care Service Contractor (HCSC) or
Life and Disability Insurance Carrier, from the Washington State Office of the
Insurance Commissioner (OIC).  The Contractor shall comply with the solvency
provisions of chapter 48.44 or 48.46 RCW, as amended.

 

96

--------------------------------------------------------------------------------


 

12.33.2            The Contractor agrees that HCA and DSHS may at any time
access any information related to the Contractor’s financial condition, or
compliance with OIC requirements, from OIC and consult with OIC concerning such
information.

 

12.34       State Conflict of Interest Safeguards:  The Contractor shall have
conflict of interest safeguards that, at a minimum, are equivalent to conflict
of interest safeguards imposed by federal law on parties involved in public
contracting (41 USC 423).

 

12.35       Survivability:

 

12.35.1            The terms and conditions contained in this Contract that
shall survive the expiration or termination of this Contract include but are not
limited to:  Confidentiality, Indemnification and Hold Harmless, Access to
Facilities and Records, and Maintenance of Records.

 

12.35.2            After termination of this Contract, the Contractor remains
obligated to:

 

12.35.2.1             Cover hospitalized enrollees until discharge consistent
with Section 11.11, Enrollees Hospitalized at Disenrollment.

 

12.35.2.2             Submit reports required in this Contract.

 

12.35.2.3             Provide access to records required in Section 12.3, Access
to Facilities and Records.

 

12.35.2.4             Provide the administrative services associated with
covered services (e.g. claims processing, enrollee appeals) provide to enrollees
under the terms of this Contract.

 

12.36       Termination by the Contractor for Default:  The Contractor may
terminate this Contract whenever HCA defaults in performance of the Contract and
fails to cure the default within a period of one hundred twenty (120) calendar
days (or such longer period as the Contractor may allow) after receipt from the
Contractor of a written notice specifying the default.  For purposes of this
Section, default means failure of HCA to meet one or more material obligations
of this Contract.  In the event it is determined that HCA was not in default,
HCA may claim damages for wrongful termination through the dispute resolution
provisions of this Contract or by a court of competent jurisdiction.

 

12.37       Termination by HCA for Default:  The Contract Administrator may
terminate this Contract whenever the Contractor defaults in performance of this
Contract and fails to cure the default within a period of one hundred twenty
(120) calendar days (or such longer period as HCA may allow) after receipt from
HCA or DSHS of a written notice specifying the default.  For purposes of this
Section, default means failure of the Contractor to meet one or more material
obligations of this

 

97

--------------------------------------------------------------------------------


 

Contract.  In the event it is determined that the Contractor was not in default,
the Contractor may claim damages for wrongful termination through the dispute
resolution provisions of this Contract or by a court of competent jurisdiction.

 

12.38       Termination for Reduction in Funding: In the event funding from
state, federal, or other sources is withdrawn, reduced or limited in any way
after the effective date of this Contract and prior to the termination date, HCA
may terminate this Contract under the “Termination for Convenience” clause.

 

12.39       Termination - Information on Outstanding Claims:  In the event this
agreement is terminated, the Contractor shall provide HCA and DSHS, within three
hundred and sixty-five (365) calendar days, all available information reasonably
necessary for the reimbursement of any outstanding claims for services to
enrollees (42 CFR 434.6(a)(6)).  Information and reimbursement of such claims is
subject to the provisions of Section 4, Payment.

 

12.40       Terminations - Pre-termination Processes:

 

12.40.1            Either party to the Contract shall give the other party to
the Contract written notice of the intent to terminate this Contract and the
reason for termination.

 

12.40.2            If either party disagrees with the other party’s decision to
terminate this Contract, other than for reduction in funding, that party will
have the right to a dispute resolution as described in Section 12.10, Disputes.

 

12.40.3            If the Contractor disagrees with an HCA decision to terminate
this Contract and the dispute process is not successful, HCA shall provide the
Contractor a pre-termination hearing prior to termination of the Contract under
42 CFR 438.708.  DSHS shall:

 

12.40.3.1             Give the Contractor written notice of the intent to
terminate, the reason for termination, and the time and place of the hearing;

 

12.40.3.2             Give the Contractor (after the hearing) written notice of
the decision affirming or reversing the proposed termination of this Contract,
and for an affirming decision the effective date of termination; and

 

12.40.3.3             For an affirming decision, give enrollees notice of the
termination and information consistent with 42 CFR 438.10 on their options for
receiving Medicaid services following the effective date of termination.

 

12.41       Washington Public Disclosure Act:  The Contractor acknowledges that
HCA and DSHS are subject to the Public Records Act (the Act, which is codified
at RCW 42.17.250, et seq.). This Contract will be a ‘public record’ as defined
in RCW 42.17.020.  Any documents submitted to HCA or DSHS by the Contractor may
also be construed as ‘public records’ and therefore subject to public disclosure
under the Act.  The Contractor may label documents submitted to

 

98

--------------------------------------------------------------------------------


 

HCA and DSHS as ‘confidential’ or ‘proprietary’ if it so chooses; however, the
Contractor acknowledges that such labels are not determinative of whether the
documents are subject to disclosure under the Act.  If HCA or DSHS receives a
public disclosure request that would encompass any Contractor document that has
been labeled by the Contractor as ‘confidential’ or ‘proprietary,’ then HCA or
DSHS will notify the Contractor pursuant to RCW 42.17.330.  The Contractor then
will have the option, under RCW 42.17.330, of seeking judicial intervention to
prevent the public disclosure of the affected document(s).

 

12.42       Waiver:  Waiver of any breach or default on any occasion shall not
be deemed to be a waiver of any subsequent breach or default.  Any waiver shall
not be construed to be a modification of the terms and conditions of this
Contract as amended as set forth in Section 12.1, Amendment. The failure of
either party to enforce any provision of this Contract shall not constitute a
waiver of that or any other provision, and will not be construed to be a
modification of the terms and conditions of the Contract.

 

99

--------------------------------------------------------------------------------